Exhibit 10.1

 

EXECUTION VERSION

 

 

$75,000,000

 

LOAN AND SECURITY AGREEMENT

 

by and among

 

CRESCENT CAPITAL BDC, INC.,
(Collateral Manager)

 

CRESCENT CAPITAL BDC FUNDING, LLC,
(Borrower)

 

CRESCENT CAPITAL BDC, INC.,
(Seller)

 

CRESCENT CAPITAL BDC, INC.,
(Equityholder)

 

EACH OF THE LENDERS FROM TIME TO TIME PARTY HERETO,
 (Lenders)

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
(Administrative Agent)

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
 (Collateral Agent)

 

Dated as of March 28, 2016

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

 

DEFINITIONS

 

 

Section 1.1

Certain Defined Terms

2

Section 1.2

Other Terms

40

Section 1.3

Computation of Time Periods

40

Section 1.4

Interpretation

41

 

 

 

ARTICLE II

 

THE ADVANCES AND RELATED MATTERS

 

 

Section 2.1

The Advances

42

Section 2.2

Procedures for Advances by the Lenders

42

Section 2.3

Reduction of the Facility Amount; Principal Repayments

43

Section 2.4

Determination of Interest

44

Section 2.5

[Reserved]

45

Section 2.6

Borrowing Base Deficiency Cures

45

Section 2.7

Priority of Payments

45

Section 2.8

Alternate Priority of Payments

48

Section 2.9

Collections and Allocations

49

Section 2.10

Payments, Computations, etc.

50

Section 2.11

Fees

51

Section 2.12

Increased Costs; Capital Adequacy; Illegality

51

Section 2.13

Taxes

53

Section 2.14

Reinvestment; Discretionary Sales, Substitution and Optional Sales of Loans

56

Section 2.15

Assignment of the Sale Agreement

60

Section 2.16

Capital Contributions

60

Section 2.17

Defaulting Lenders

60

 

 

 

ARTICLE III

 

CONDITIONS TO CLOSING AND ADVANCES

 

 

 

Section 3.1

Conditions to Closing

62

Section 3.2

Conditions Precedent to All Advances and Acquisitions of Loans

64

Section 3.3

Custodianship; Transfer of Loans and Permitted Investments

67

 

i

--------------------------------------------------------------------------------


 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

 

 

Section 4.1

Representations and Warranties of the Borrower

68

Section 4.2

Representations and Warranties of the Borrower Relating to this Agreement and
the Collateral

78

Section 4.3

Representations and Warranties of the Collateral Manager

79

Section 4.4

Representations and Warranties of the Collateral Agent

81

Section 4.5

Representations and Warranties of the Seller

82

 

 

ARTICLE V

 

GENERAL COVENANTS

 

 

Section 5.1

Affirmative Covenants of the Borrower

83

Section 5.2

Negative Covenants of the Borrower

88

Section 5.3

Affirmative Covenants of the Collateral Manager

90

Section 5.4

Negative Covenants of the Collateral Manager

93

Section 5.5

Affirmative Covenants of the Collateral Agent

93

Section 5.6

Negative Covenants of the Collateral Agent

94

Section 5.7

Covenant of the Seller

95

 

 

 

ARTICLE VI

 

COLLATERAL ADMINISTRATION

 

 

 

Section 6.1

Appointment of the Collateral Manager

95

Section 6.2

Duties of the Collateral Manager

95

Section 6.3

Authorization of the Collateral Manager

103

Section 6.4

Collection of Payments; Accounts

104

Section 6.5

Realization Upon Loans

105

Section 6.6

Collateral Manager Compensation

106

Section 6.7

Expense Reimbursement

106

Section 6.8

Reports; Information

107

Section 6.9

Annual Statement as to Compliance

108

Section 6.10

The Collateral Manager Not to Resign

108

Section 6.11

Collateral Manager Termination Events

108

 

 

 

ARTICLE VII

 

THE COLLATERAL AGENT

 

 

 

Section 7.1

Designation of Collateral Agent

109

Section 7.2

Duties of Collateral Agent

109

Section 7.3

Merger or Consolidation

113

 

ii

--------------------------------------------------------------------------------


 

Section 7.4

Collateral Agent Compensation

113

Section 7.5

Collateral Agent Removal

113

Section 7.6

Limitation on Liability

113

Section 7.7

Resignation of the Collateral Agent

115

Section 7.8

Release of Documents

115

Section 7.9

Return of Underlying Instruments

116

Section 7.10

Access to Certain Documentation and Information Regarding the Collateral; Audits

116

 

 

 

ARTICLE VIII

 

SECURITY INTEREST

 

 

 

Section 8.1

Grant of Security Interest

117

Section 8.2

Release of Lien on Collateral

118

 

 

 

ARTICLE IX

 

EVENTS OF DEFAULT

 

 

 

Section 9.1

Events of Default

119

Section 9.2

Remedies

121

Section 9.3

[Reserved]

123

Section 9.4

Application of Cash Collected

123

Section 9.5

Rights of Action

123

Section 9.6

Unconditional Rights of Lenders to Receive Principal and Interest

123

Section 9.7

Restoration of Rights and Remedies

124

Section 9.8

Rights and Remedies Cumulative

124

Section 9.9

Delay or Omission Not Waiver

124

Section 9.10

Waiver of Stay or Extension Laws

124

Section 9.11

Power of Attorney

124

 

 

 

ARTICLE X

 

INDEMNIFICATION

 

 

 

Section 10.1

Indemnities by the Borrower

125

Section 10.2

Indemnities by the Collateral Manager

128

 

 

 

ARTICLE XI

 

THE ADMINISTRATIVE AGENT

 

 

 

Section 11.1

Appointment

129

Section 11.2

Standard of Care

130

Section 11.3

Administrative Agent’s Reliance, etc.

130

 

iii

--------------------------------------------------------------------------------


 

Section 11.4

Credit Decision with Respect to the Administrative Agent

130

Section 11.5

Indemnification of the Administrative Agent

131

Section 11.6

Successor Administrative Agent

131

Section 11.7

Payments by the Administrative Agent

132

 

 

 

ARTICLE XII

 

MISCELLANEOUS

 

 

 

Section 12.1

Amendments and Waivers

132

Section 12.2

Notices, etc.

133

Section 12.3

Ratable Payments

134

Section 12.4

No Waiver; Remedies

134

Section 12.5

Binding Effect; Benefit of Agreement

134

Section 12.6

Term of this Agreement

134

Section 12.7

Governing Law

135

Section 12.8

Consent to Jurisdiction; Waiver of Objection to Venue

135

Section 12.9

Costs and Expenses

135

Section 12.10

No Proceedings

136

Section 12.11

Recourse Against Certain Parties

136

Section 12.12

Protection of Right, Title and Interest in the Collateral; Further Action
Evidencing Advances

138

Section 12.13

Confidentiality

139

Section 12.14

Execution in Counterparts; Severability; Integration

141

Section 12.15

Waiver of Setoff

141

Section 12.16

Assignments by the Lenders

142

Section 12.17

Heading and Exhibits

143

Section 12.18

Intent of the Parties

143

 

iv

--------------------------------------------------------------------------------


 

EXHIBITS

 

EXHIBIT A-1

Form of Funding Notice

EXHIBIT A-2

Form of Repayment Notice

EXHIBIT A-3

Form of Reinvestment Notice

EXHIBIT A-4

Form of Borrowing Base Certificate

EXHIBIT A-5

Form of Approval Notice

EXHIBIT B

[Reserved]

EXHIBIT C

Form of Officer’s Certificate as to Solvency

EXHIBIT D

Form of Officer’s Closing Certificate

EXHIBIT E

Form of Release of Underlying Instruments

EXHIBIT F

Form of Assignment of Underlying Instruments

EXHIBIT G

Form of Transferee Letter

EXHIBIT H

Form of Joinder Supplement

EXHIBIT I

Form of Section 2.13 Certificate

EXHIBIT J

Form of Loan Checklist

EXHIBIT K

Form of Collateral Management Report

 

SCHEDULES

 

SCHEDULE I

Legal Names

SCHEDULE II

Approved Valuation Firms

SCHEDULE III

Agreed-Upon Procedures

SCHEDULE IV

Moody’s Industry Classification Group List

 

ANNEXES

 

ANNEX A

Addresses for Notices

ANNEX B

Commitments

 

v

--------------------------------------------------------------------------------


 

LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT (as amended, modified, waived, supplemented,
restated or replaced from time to time, this “Agreement”) is made as of
March 28, 2016, by and among:

 

(1)                                 CRESCENT CAPITAL BDC, INC., a Delaware
corporation, as Collateral Manager (the “Collateral Manager”);

 

(2)                                 CRESCENT CAPITAL BDC FUNDING, LLC, a
bankruptcy remote, special purpose Delaware limited liability company, as
borrower (the “Borrower”);

 

(3)                                 CRESCENT CAPITAL BDC, INC., a Delaware
corporation, as seller (the “Seller”);

 

(4)                                 CRESCENT CAPITAL BDC, INC., a Delaware
corporation, as equityholder (the “Equityholder”);

 

(5)                                 EACH OF THE LENDERS FROM TIME TO TIME PARTY
HERETO (together with its respective successors and assigns in such capacity,
each a “Lender,” collectively, the “Lenders”);

 

(6)                                 WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association (“Wells Fargo”), as the administrative agent
hereunder (together with its successors and assigns in such capacity, the
“Administrative Agent”); and

 

(7)                                 WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association, not in its individual capacity but as the
collateral agent (together with its successors and assigns in such capacity, the
“Collateral Agent”).

 

RECITALS

 

WHEREAS, the Borrower has requested that the Lenders extend credit hereunder by
providing Commitments and making Advances (each as defined below) from time to
time prior to the Reinvestment Period End Date (as defined below) for the
general business purposes of the Borrower;

 

WHEREAS, the Borrower has requested that the Collateral Manager act as the
collateral manager of the Borrower and manage the Collateral (as defined below);

 

WHEREAS, the Borrower and the Lenders have requested the Collateral Agent to act
as Collateral Agent hereunder, with all covenants and agreements made by
the Borrower herein being for the benefit and security of the Secured Parties;
and the Collateral Agent is willing to accept the trusts created hereby; and

 

WHEREAS, the Lenders are willing to extend such credit to the Borrower on the

 

1

--------------------------------------------------------------------------------


 

terms and subject to the conditions set forth herein.

 

NOW, THEREFORE, based upon the foregoing Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1                                    Certain Defined Terms.

 

Certain capitalized terms used throughout this Agreement are defined in this
Section 1.1.  As used in this Agreement and its schedules, exhibits and other
attachments, unless the context requires a different meaning, the following
terms shall have the following meanings:

 

“1940 Act”:  The United States Investment Company Act of 1940, as amended, and
the rules and regulations promulgated thereunder.

 

“Account”:  Any of the Collateral Account, the Collection Account, the Principal
Collection Account, the Interest Collection Account, the Unfunded Exposure
Account and any sub-accounts thereof deemed appropriate or necessary by the
Collateral Agent or Securities Intermediary for convenience in administering
such accounts.

 

“Accreted Interest”:  Interest accrued on a Loan that is added to the principal
amount of such Loan instead of being paid as it accrues.

 

“Accrual Period”: With respect to (a) the first Payment Date, the period from
and including the Closing Date to and including the Determination Date preceding
the first Payment Date, and (b) each subsequent Payment Date, the period from
and including the day immediately following the Determination Date with respect
to the immediately preceding Payment Date to and including the Determination
Date with respect to such subsequent Payment Date (or, in the case of the final
Payment Date, to and including such Payment Date).

 

“Adjusted Borrowing Value”: For any Eligible Loan, on any date, an amount equal
to the product of (a) the lower of (i) 100% and (ii) the Assigned Value for such
Eligible Loan on such date, multiplied by (b) the Outstanding Balance of such
Eligible Loan; provided that, the parties hereby agree that the Adjusted
Borrowing Value of any Loan (or portion of such Loan) that is no longer an
Eligible Loan shall be zero.

 

“Administrative Agent”:  Wells Fargo, in its capacity as administrative agent,
together with its successors and assigns, including any successor appointed
pursuant to Section 11.6.

 

“Administrative Expenses”:  All fees, expenses and indemnification payments
(other than such amounts described by Section 2.7(a)(1), (a)(2)(A), (a)(3),
(a)(6) and (a)(8),

 

2

--------------------------------------------------------------------------------


 

Section 2.7(b)(1), (b)(2)(A), (b)(3), (b)(7) and (b)(9) and Section 2.8(1),
(2)(A), (3), (7) and (9)) due or accrued and payable by the Borrower to any
Person pursuant to any provision of any Transaction Document.

 

“Advance”:  The meaning specified in Section 2.1(a).

 

“Advance Date”: With respect to any Advance, the date on which such Advance is
made.

 

“Advances Outstanding”:  On any date of determination, the aggregate principal
amount of all Advances outstanding on such day, after giving effect to all
repayments of Advances and the making of new Advances on such day.

 

“Advisers Act”:  The United States Investment Advisers Act of 1940, as amended.

 

“Affected Party”: The Administrative Agent, the Lenders and each of their
respective assigns.

 

“Affiliate”:  With respect to a Person, means any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person, or is a director or officer of such Person; provided that, for purposes
of determining whether any Loan is an Eligible Loan or any Obligor is an
Eligible Obligor, the term Affiliate shall not include any Affiliate
relationship which may exist solely as a result of direct or indirect ownership
of, or control by, a common Financial Sponsor.  For purposes of this definition,
“control,” when used with respect to any specified Person means the possession,
directly or indirectly, of the power to vote 20% or more of the voting
securities of such Person or to direct or cause the direction of the management
or policies of such Person, whether through the ownership of voting securities,
by contract or otherwise.

 

“Agreement”: The meaning specified in the Preamble.

 

“Applicable Law”:  For any Person or property of such Person, all existing and
future laws, rules, regulations (including temporary and final income tax
regulations), statutes, treaties, codes, ordinances, permits, certificates,
orders and licenses of and interpretations by any Governmental Authority which
are applicable to such Person or property (including, without limitation,
predatory lending laws, usury laws, the Dodd-Frank Wall Street Reform and
Consumer Protection Act, the Federal Truth in Lending Act, and Regulation Z and
Regulation B of the Board of Governors of the Federal Reserve System), and
applicable judgments, decrees, injunctions, writs, awards or orders of any
court, arbitrator or other administrative, judicial, or quasi-judicial tribunal
or agency of competent jurisdiction.

 

“Applicable Percentage”:  (a) With respect to any Eligible Loan that is a
Broadly Syndicated Loan, 75.0%, (b) with respect to any Eligible Loan that is a
Middle Market Loan, 67.5%, (c) with respect to any Eligible Loan that is a First
Lien Last Out Loan, 45.0% and (d) with respect to any Eligible Loan that is a
Second Lien Loan, 25.0%.

 

“Applicable Spread”:  The rate per annum set forth in the Fee Letter.

 

3

--------------------------------------------------------------------------------


 

“Approval Notice”:  An approval notice signed by the Administrative Agent
substantially in the form of Exhibit A-5 hereto.

 

“Approved Valuation Firm”: Each valuation firm listed on Schedule II hereto or
otherwise mutually agreeable to the Borrower and the Lenders.

 

“Assigned Value”:  With respect to each Loan, the lowest (to the extent
applicable) of:

 

(a)                                 the value of such Loan (expressed as a
percentage of par) as determined by the Administrative Agent in its sole
discretion as of the date upon which such Loan is acquired by the Borrower;
provided that the Administrative Agent may, in its sole discretion in accordance
with its receipt of a written request from the Borrower (which request may be
delivered at any time, provided that such request shall be deemed to have been
received by the Administrative Agent only on any Determination Date immediately
preceding a Payment Date), assign a new value (up to the Outstanding Balance of
such Loan) to such Loan higher than what was determined by the Administrative
Agent as of the date such Loan was acquired by the Borrower;

 

(b)                                 on any date following the occurrence of an
Assigned Value Adjustment Event (other than as described in clauses (c) or
(d) below) with respect to such Loan, the value of such Loan (expressed as a
percentage of par) as determined by the Administrative Agent in its sole
discretion; provided that with respect to any Broadly Syndicated Loan, the
Administrative Agent shall not adjust the Assigned Value to a value lower than
average of the quoted bid-side prices provided by Markit Partners and Loan
Pricing Corp.; provided, further, that in the event the Borrower disagrees with
the Administrative Agent’s determination of the Assigned Value of a Loan (other
than Broadly Syndicated Loans) pursuant to this clause (b), the Borrower (or the
Collateral Manager on behalf of the Borrower) may, at the Borrower’s expense,
retain any Approved Valuation Firm to value such Loan and if such Approved
Valuation Firm provides a valuation within twenty (20) days after such Assigned
Value Adjustment Event, which valuation (expressed as a percentage of par) is
greater than the Administrative Agent’s Assigned Value, such Approved Valuation
Firm’s valuation shall then become the Assigned Value of such Loan; provided,
further, that in no event may an Assigned Value determination by such Approved
Valuation Firm result in an Assigned Value that exceeds the Assigned Value
determined by the Administrative Agent pursuant to clause (a) above or clause
(c) below (as applicable) without the prior written approval of the
Administrative Agent, in its sole discretion;

 

(c)                                  on any date on which the Administrative
Agent assigns a new value to such Loan in its sole discretion in accordance with
its receipt of a written request from the Borrower following an Assigned Value
Adjustment Event that has been remedied or is no longer in existence, such
higher Assigned Value as determined by the Administrative Agent in its sole
discretion;

 

4

--------------------------------------------------------------------------------


 

(d)                                 on any date following the occurrence of an
Assigned Value Adjustment Event described in clause (b), (c), (d) (solely with
respect to a Material Modification described in clause (a) of the definition
thereof) or (f) of the definition thereof, zero;

 

(e)                                  for any Loan that is not an Eligible Loan,
zero; and

 

(f)                                   for any Loan subject to mandatory
repurchase by the Seller under the Sale Agreement, zero.

 

Any Assigned Value determined hereunder with respect to any Loan on any date
after the date such Loan is transferred to the Borrower shall be communicated by
the Administrative Agent to the Borrower, the Collateral Manager, the Collateral
Agent and the Lenders.

 

“Assigned Value Adjustment Event”: With respect to any Eligible Loan, the
occurrence of any one or more of the following events after the related Funding
Date:

 

(a)                                 (i) the Interest Coverage Ratio for any
Relevant Test Period of the related Obligor with respect to such Loan is both
(A) 85% or less of the Interest Coverage Ratio on the date such Loan was
acquired by the Borrower and (B) less than 1.50:1.00, or (ii) the Net Senior
Leverage Ratio for any Relevant Test Period of the related Obligor with respect
to such Loan is both (A) greater than 0.50 higher than the Net Senior Leverage
Ratio on the date such Loan was acquired by the Borrower and (B) greater than
3.50:1.00;

 

(b)                                 an Obligor payment default in the payment of
principal or interest under such Loan (after giving effect to the shorter of
(x) any applicable grace period and (y) five (5) Business Days);

 

(c)                                  an Obligor default under such Loan,
together with the election by any agent or lender (including, without
limitation, the Borrower) to accelerate such Loan or to enforce any of their
other respective rights or remedies under the applicable UCC or by other
institution of legal or equitable proceedings, in each case pursuant to the
applicable Underlying Instruments;

 

(d)                                 the entry by the Borrower into a Material
Modification with respect to such Loan;

 

(e)                                  the failure to deliver any monthly reports,
quarterly reports, annual reports or other financial statements (including
unaudited financial statements) provided by the related Obligor by the earlier
of (i) two (2) Business Days of the Borrower’s or Collateral Manager’s receipt
thereof and (ii) with respect to any (A) monthly report or statement, forty-five
(45) days after the end of the applicable calendar month, (B) quarterly report
or statement, within sixty (60) days after the end of the applicable quarter and
(C) annual report or statement within one hundred twenty (120) days after the
end of the applicable calendar year (in each case, unless waived or otherwise
agreed to by the Administrative Agent in its sole discretion) which failure has
a material adverse effect on the ability to

 

5

--------------------------------------------------------------------------------


 

calculate the Net Senior Leverage Ratio or the Interest Coverage Ratio of the
related Obligor; or

 

(f)                                   the occurrence of an Insolvency Event with
respect to a related Obligor (unless such Obligor was immaterial, as determined
by the Administrative Agent in its sole discretion).

 

“Available Funds”:  With respect to any Payment Date, all amounts on deposit in
the Collection Account (including, without limitation, any Collections) as of
the last day of the related Accrual Period, other than (x) Excluded Amounts and
(y) Principal Collections designated for the purchase of Eligible Loans pursuant
to Section 2.14 with respect to which the related trade date (but not settlement
date) has occurred.

 

“Bankruptcy Code”:  The United States Bankruptcy Reform Act of 1978 (11 U.S.C. §
101, et seq.), as amended from time to time.

 

“Base Rate”: For any day, the rate per annum (rounded upward, if necessary, to
the next 1/16 of 1%) equal to the greater of (a) the Federal Funds Rate in
effect on such day plus ½ of 1% and (b) the Prime Rate in effect on such day.

 

“Borrower”: The meaning specified in the Preamble.

 

“Borrower’s Notice”:  Any (a) Funding Notice, (b) Repayment Notice or
(c) Reinvestment Notice.

 

“Borrowing Base”: As of any Measurement Date, an amount equal to the least of:

 

(a)                                 the aggregate sum of (i) the sum of the
products, for each Eligible Loan as of such date, of (A) the Applicable
Percentage for each such Eligible Loan as of such date and (B) the Adjusted
Borrowing Value of each such Eligible Loan as of such date, plus (ii) the amount
on deposit in the Principal Collection Account as of such date, minus (iii) the
Unfunded Exposure Equity Amount, plus (iv) the amount on deposit in the Unfunded
Exposure Account;

 

(b)                                 (i) the aggregate Adjusted Borrowing Value
of all Eligible Loans as of such date, minus (ii) the Minimum Equity Amount,
plus (iii) the amount on deposit in the Principal Collection Account as of such
date, minus (iv) the Unfunded Exposure Equity Amount, plus (v) the amount on
deposit in the Unfunded Exposure Account; and

 

(c)                                  (i) the Facility Amount, minus (ii) the
Unfunded Exposure Amount, plus (iii) the lesser of (x) the Unfunded Exposure
Amount and (y) the amount on deposit in the Unfunded Exposure Account.

 

“Borrowing Base Certificate”:  A certificate in the form of Exhibit A-4,
prepared by the Collateral Manager.

 

“Borrowing Base Deficiency”:  A condition occurring on any date on which the
Advances Outstanding exceed the Borrowing Base.

 

6

--------------------------------------------------------------------------------


 

“Breakage Costs”:  With respect to any Lender and to the extent requested by
such Lender in writing (which writing shall set forth in reasonable detail the
basis for requesting any such amounts), any amount or amounts as shall
compensate such Lender for any loss (excluding loss of anticipated profits),
cost or expense actually incurred by such Lender as a result of the liquidation
or re-employment of deposits or other funds required by the Lender if any
payment by the Borrower of Advances Outstanding or Interest occurs on a date
other than a Payment Date (for avoidance of doubt, the Breakage Costs in respect
of any such payment by the Borrower on any Payment Date shall be deemed to be
zero).  All Breakage Costs shall be due and payable hereunder on each Payment
Date in accordance with Section 2.7 and Section 2.8.  The determination by the
applicable Lender of the amount of any such loss, cost or expense shall be
conclusive absent manifest error.

 

“Broadly Syndicated Loan”: A Loan that (i) satisfies the definition of Middle
Market Loan, (ii) has a Tranche Size of at least $250,000,000 and (iii) is
publicly rated by either or both of S&P and Moody’s (or the related Obligor is
rated by either or both of S&P and Moody’s) and no such rating is lower than
“B3” in the case of Moody’s and “B-” in the case of S&P.

 

“Business Day”:  Any day (other than a Saturday or a Sunday) on which banks are
not required or authorized to be closed in New York, New York; Charlotte, North
Carolina; or the United States location of the Collateral Agent’s Corporate
Trust Office; provided that, if any determination of a Business Day shall relate
to an Advance bearing interest at LIBOR, the term “Business Day” shall also
exclude any day on which banks are not open for dealings in dollar deposits in
the London interbank market. For avoidance of doubt, if the offices of the
Collateral Agent are authorized by applicable law, regulation or executive order
to close on any day but such offices remain open on such day, such day shall not
be a “Business Day.”

 

“Capital Stock”:  Any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation or limited
liability company, any and all similar ownership interests in a Person (other
than a corporation), and any and all warrants, rights or options to purchase any
of the foregoing.

 

“Cash”: Cash or legal currency of the United States as at the time shall be
legal tender for payment of all public and private debts.

 

“Cash Interest Expense”: With respect to any Obligor for any period, the amount
which, in conformity with GAAP, would be set forth opposite the caption
“interest expense” (exclusive of any Accreted Interest that, according to the
term of the Underlying Instruments, can never be converted to cash interest that
is due and payable prior to maturity) or any like caption reflected on the most
recent financial statements delivered by such Obligor to the Borrower for such
period.

 

“Certificated Security”:  The meaning specified in Section 8-102(a)(4) of the
UCC.

 

“Change of Control”:  The occurrence of any of the following events: (a) with
respect to the Borrower, the Equityholder ceases to own, of record, beneficially
and directly,

 

7

--------------------------------------------------------------------------------


 

100% of the Capital Stock of the Borrower, or (b) with respect to the Collateral
Manager or the Seller, (i) the failure of CBDC Advisors, LLC to be its
investment adviser or (ii) Crescent Capital Group LP or any of its Affiliates
(individually or in the aggregate) ceases to directly or indirectly own more
than 50% of the membership interests of CBDC Advisors, LLC.

 

“Clearing Agency”:  An organization registered as a “clearing agency” pursuant
to Section 17A of the Exchange Act.

 

“Clearing Corporation”:  The meaning specified in Section 8-102(a)(5) of the
UCC.

 

“Closing Date”: March 28, 2016.

 

“Code”:  The Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral”:  All of the Borrower’s right, title and interest in, to and under
(in each case, whether now owned or existing, or hereafter acquired or arising)
all “Accounts” (as defined in the UCC), General Intangibles, Instruments and
Investment Property and any and all other property of any type or nature owned
by it, including but not limited to:

 

(a)                                 all Loans, Permitted Investments and Equity
Securities, all payments thereon or with respect thereto and all contracts to
purchase, commitment letters, confirmations and due bills relating to any Loans,
Permitted Investments or Equity Securities;

 

(b)                                 the Accounts and all Cash and Financial
Assets credited thereto and all income from the investment of funds therein;

 

(c)                                  all Transaction Documents;

 

(d)                                 all funds delivered to the Collateral Agent
(directly or through an Intermediary or bailee) (other than funds determined by
the Administrative Agent in its sole discretion to be Excluded Amounts); and

 

(e)                                  all accounts, accessions, profits, income
benefits, proceeds, substitutions and replacements, whether voluntary or
involuntary, of and to any of the property of the Borrower described in the
preceding clauses.

 

provided, that the “Collateral” shall not include amounts paid to the Borrower
pursuant to Section 2.7(a)(9), Section 2.7(b)(10) or Section 2.8(10) or any
account or accounts owned by the Borrower used solely for the purpose of holding
such amounts.

 

“Collateral Account”: A Securities Account created and maintained on the books
and records of the Securities Intermediary entitled “Collateral Account” in the
name of the Borrower and subject to the Lien of the Collateral Agent for the
benefit of the Secured Parties.

 

8

--------------------------------------------------------------------------------


 

“Collateral Agent”:  Wells Fargo, not in its individual capacity, but solely as
Collateral Agent, its successor in interest pursuant to Section 7.3 or such
Person as shall have been appointed Collateral Agent pursuant to Section 7.5.

 

“Collateral Agent Fee”:  The fees, expenses and indemnities set forth as such in
the Collateral Agent Fee Letter and as provided for in this Agreement or any
other Transaction Document.

 

“Collateral Agent Fee Letter”:  The Wells Fargo Corporate Trustee Fee Letter, as
acknowledged by the Borrower.

 

“Collateral Agent Termination Notice”:  The meaning specified in Section 7.5.

 

“Collateral Database”:  The meaning specified in Section 7.2(b)(x).

 

“Collateral Management Fee”:  The fee payable to the Collateral Manager on each
Payment Date in arrears in respect of each Accrual Period pursuant to Sections
2.7(a)(2) and (b)(2) or Section 2.8(2), as applicable, which fee shall be equal
to the product of (a) the result obtained by dividing (x) the numerical mean of
the Adjusted Borrowing Value of all Loans owned by the Borrower on the first day
and the last day of such Accrual Period by (y) the number of days in such
Accrual Period divided by 360 and (b) a 0.50%.

 

“Collateral Management Report”:  A statement substantially in the form of
Exhibit K and signed by a Responsible Officer of the Collateral Manager
including (A) for each such statement delivered on a Reporting Date, (a) a
calculation of the Borrowing Base as of the immediately prior Determination
Date, (b) the Loan Tape calculated as of the most recent Determination Date,
(c) in any month in which a Payment Date occurs, amounts to be remitted pursuant
to Section 2.7 or Section 2.8, as applicable, to the applicable parties (which
shall include any applicable wiring instructions of the parties receiving
payment), and (d) each other section of the Collateral Management Report as of
the immediately prior Determination Date, and (B) for each other statement,
(a) a calculation of the Borrowing Base as of such date of determination and
(b) the Loan Tape calculated as of such date of determination, provided that it
is understood that other sections of the Loan Tape shall be current only as of
the last Determination Date.

 

“Collateral Manager”: The meaning specified in the Preamble.

 

“Collateral Manager By-Laws”: The By-Laws of the Collateral Manager, adopted as
of April 29, 2015, as the same may be amended, restated, modified or
supplemented from time to time.

 

“Collateral Manager Indemnified Party”: The meaning specified in Section 10.2.

 

“Collateral Manager Reimbursable Expenses”: The meaning specified in
Section 6.7.

 

“Collateral Manager Standard”:  The meaning specified in Section 6.2(e).

 

9

--------------------------------------------------------------------------------


 

“Collateral Manager Termination Event”: The occurrence of any one of the
following:

 

(a)                                 any failure on the part of the Collateral
Manager to duly observe or perform in any material respect the covenants or
agreements of the Collateral Manager set forth in any Transaction Document to
which the Collateral Manager is a party (including, without limitation, any
material delegation of the Collateral Manager’s duties not permitted by this
Agreement), which failure (if such failure can be remedied) continues unremedied
for a period of thirty (30) days after the earlier to occur of (i) the date on
which written notice of such failure shall have been delivered to the Collateral
Manager by any Lender or the Borrower, and (ii) the date on which a Responsible
Officer of the Collateral Manager acquires knowledge thereof;

 

(b)                                 an Insolvency Event shall occur with respect
to the Collateral Manager;

 

(c)                                  the occurrence of a Change of Control with
respect to the Collateral Manager;

 

(d)                                 the occurrence of an Event of Default;

 

(e)                                  any representation, warranty or
certification made by the Collateral Manager in any Transaction Document or in
any certificate delivered pursuant to any Transaction Document shall prove to
have been incorrect when made, which inaccuracy has a Material Adverse Effect on
the Lenders and which continues to be unremedied for a period of thirty (30)
days after the earlier to occur of (i) the date on which written notice of such
inaccuracy shall have been given to the Collateral Manager by any Lender or the
Borrower and (ii) the date on which a Responsible Officer of the Collateral
Manager acquires knowledge thereof;

 

(f)                                   the occurrence or existence of any change
with respect to the Collateral Manager which has a material and adverse effect
on the Collateral Manager’s ability to perform its obligations under the
Transaction Documents;

 

(g)                                  (i) the Collateral Manager or an Affiliate
thereof ceases to be the Equityholder without the prior written consent of the
Administrative Agent, (ii) Crescent Capital BDC, Inc. ceases to be Collateral
Manager, or (iii) the Collateral Manager assigns any of its rights or
obligations under any Transaction Document to any Person;

 

(h)                                 any failure by the Collateral Manager to
deliver any (i) portfolio level monitoring reports (other than any portfolio
level monitoring reports not yet received by the Collateral Manager) required to
be delivered by the Collateral Manager hereunder on or before the date occurring
five (5) Business Days after notice of such failure or such request is delivered
to the Collateral Manager by the Administrative Agent or (ii) other Required
Reports (other than any Required Reports not yet received by the Collateral
Manager) required to be delivered by the Collateral Manager hereunder on or
before the date occurring five (5) Business Days after notice of such failure is
delivered to the Collateral Manager by the Administrative Agent;

 

10

--------------------------------------------------------------------------------


 

(i)            the failure of the Collateral Manager to make any payment when
due (after giving effect to any related grace period) with respect to any
borrowed money which exceeds $2,500,000 in the aggregate, or the occurrence of
any event or condition that has resulted in the acceleration of such borrowed
money, whether or not waived;

 

(j)            the rendering against the Collateral Manager of one or more final
judgments, decrees or orders for the payment of money in excess of $2,500,000,
individually or in the aggregate, and the Collateral Manager shall not have,
within thirty (30) days of the rendering thereof, either (i) had any such
judgment, decree or order dismissed or (ii) perfected a timely appeal of such
judgment, decree or order and caused the execution of such judgment, decree or
order to be stayed during the pendency of the appeal;

 

(k)           any three of Jason Breaux, Jonathan Insull, John Bowman and Chris
Wright shall fail to provide active and material participation in the Collateral
Manager’s daily activities (including, without limitation, general management,
underwriting, credit approval, and credit monitoring) and such persons are not
replaced with other individuals reasonably acceptable to the Administrative
Agent within 90 days;

 

(l)            the Collateral Manager or the Equityholder shall fail to maintain
at least $5,000,000 of unencumbered liquidity (calculated as the sum of (i) cash
or cash equivalents and (ii) uncalled capital commitments, in each case which
are not subject to any Liens (other than all asset liens) or which otherwise
would be considered available for general corporate purposes in the reasonable
determination of the Collateral Manager);

 

(m)          the Collateral Manager or the Equityholder shall fail to maintain,
at any time, total net assets (in accordance with GAAP) plus undrawn capital
commitments of the underlying investors in an amount equal to the sum of
(i) $175,000,000 plus (ii) 75% of any equity capital raised by such Person after
the Closing Date; or

 

(n)           any failure by the Collateral Manager to deposit (or caused to be
deposited) into the Collection Account any Collections received by it within two
(2) Business Days of the date required in accordance with Section 2.9(a) (or, if
such failure is solely due to administrative error by the Collateral Agent
within two (2) Business Days following the earlier of notice to the Collateral
Manager or actual knowledge of the Collateral Manager).

 

“Collateral Manager Termination Notice”: The meaning specified in Section 6.11.

 

“Collection Account”:  A Securities Account created and maintained on the books
and records of the Securities Intermediary entitled “Collection Account” in the
name of the Borrower and subject to the Lien of the Collateral Agent for the
benefit of the Secured Parties.  The Collection Account shall have at least two
sub-accounts, the Interest Collection Account and the Principal Collection
Account.

 

“Collection Date”:  The date on which the Obligations have been irrevocably paid
in full in accordance with Section 2.3(b) and Section 2.7 or 2.8, as applicable,
and the

 

11

--------------------------------------------------------------------------------


 

Commitments have been irrevocably terminated in full pursuant to
Section 2.3(a) or as a result of the end of the Reinvestment Period.

 

“Collections”:  (a) All Cash collections and other Cash proceeds of any Loan,
including, without limitation or duplication, any Interest Collections,
Principal Collections, amendment fees, late fees, prepayment fees, waiver fees
or other amounts received in respect thereof (but excluding any Excluded
Amounts) and (b) earnings on Permitted Investments or otherwise in any Account. 
For the avoidance of doubt, Advances shall not constitute Collections.

 

“Commitment”:  With respect to each Lender, the commitment of such Lender to
make Advances in accordance herewith prior to the Reinvestment Period End Date,
in an aggregate amount not to exceed the Facility Amount and, for each Lender,
the amount opposite such Lender’s name set forth on Annex B hereto or on
Schedule I to the Joinder Supplement relating to each such Lender.

 

“Commitment Reduction Fee”: With respect to any reduction of the Facility Amount
pursuant to Section 2.3(a), an amount equal to the product of (a) the amount of
such reduction multiplied by (b) the applicable Commitment Reduction Percentage.

 

“Commitment Reduction Percentage”: (a) On or prior to the first anniversary of
the Closing Date, 2.00% and (b) after the first anniversary of the Closing Date,
and on or prior to the second anniversary of the Closing Date, 1.00%.

 

“Contractual Obligation”:  With respect to any Person, any provision of any
securities issued by such Person or any material mortgage, deed of trust,
contract, undertaking, agreement, instrument or other document to which such
Person is a party or by which it or any of its property is bound or to which
either is subject.

 

“Corporate Trust Office”: The applicable designated corporate trust office of
the Collateral Agent specified on Annex A hereto, or such other address within
the United States as the Collateral Agent may designate from time to time by at
least 30 days prior written notice to the Administrative Agent.

 

“Default”:  Any event that, with the giving of notice or the lapse of time, or
both, would become an Event of Default.

 

“Defaulting Lender”:  Any Lender that (i) has failed to fund any portion of the
Advances required to be funded by it hereunder within one Business Day of the
date required to be funded by it hereunder, (ii) has otherwise failed to pay
over to the Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within three Business Days of the date when due,
unless such amount is the subject of a good faith dispute, (iii) has notified
the Borrower, the Administrative Agent or any other Lender in writing that it
does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it does not intend
to comply or has failed to comply with its funding obligations under this
Agreement or generally under other agreements in which it commits or is
obligated to extend credit, or (iv) has become or is insolvent or has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian

 

12

--------------------------------------------------------------------------------


 

appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment.

 

“Delayed Draw Loan”:  A Loan that is (x) fully committed on the initial funding
date of such Loan and (y) requires one or more future advances to be made by the
Borrower and which does not permit the re-borrowing of any amount previously
repaid by the related Obligor; provided that such loan shall only be considered
a Delayed Draw Loan for so long as any future funding obligations remain in
effect and only with respect to any portion which constitutes a future funding
obligation.

 

“Determination Date”:  The last day of each calendar month.

 

“Discretionary Sale”:  The meaning specified in Section 2.14(c).

 

“Dollars”:  Means, and the conventional “$” signifies, the lawful currency of
the United States.

 

“EBITDA”: With respect to the Relevant Test Period with respect to the related
Loan, the meaning of “EBITDA,” “Adjusted EBITDA” or any comparable definition in
the Underlying Instruments for such Loan, and in any case that “EBITDA,”
“Adjusted EBITDA” or such comparable definition is not defined in such
Underlying Instruments, an amount, for the Obligors on such Loan (determined on
a consolidated basis without duplication in accordance with GAAP) equal to
earnings from continuing operations for such period plus (a) interest expense,
(b) income taxes, (c) depreciation and amortization for such Relevant Test
Period (to the extent deducted in determining earnings from continuing
operations for such period), (d) amortization of intangibles (including, but not
limited to, goodwill, financing fees and other capitalized costs), other
non-cash charges and organization costs, (e) extraordinary losses in accordance
with GAAP, (f) one-time, non-recurring non-cash charges consistent with the
compliance statements and financial reporting packages provided by the Obligors,
and (g) any other item the Borrower and the Administrative Agent mutually deem
to be appropriate.

 

“Eligible Loan”:  Each Loan which complies with each of the following
eligibility requirements (unless, at the written request of the Borrower or the
Collateral Manager on behalf of the Borrower, the Administrative Agent in its
sole discretion agrees to waive any such eligibility requirement with respect to
such Loan):

 

(a)           such Loan has been approved by the Administrative Agent in its
sole discretion as evidenced by an Approval Notice delivered by the
Administrative Agent with respect to such Loan;

 

(b)           such Loan is a Broadly Syndicated Loan, a Middle Market Loan, a
First Lien Last Out Loan or a Second Lien Loan which has been assigned to the
Borrower pursuant to an assignment agreement either (i) complying with the
related Underlying Instruments or (ii) on the LSTA standard assignment form;

 

(c)           [reserved];

 

13

--------------------------------------------------------------------------------


 

(d)           after giving effect to the Borrower’s acquisition thereof, the
Borrower has good and marketable title to, and is the sole owner of, such Loan,
and the Borrower has granted to the Collateral Agent for the benefit of the
Secured Parties a valid and perfected first priority (subject to Permitted
Liens) security interest in such Loan and the related Collections and Underlying
Instruments;

 

(e)           each Obligor with respect to such Loan is an Eligible Obligor;

 

(f)            such Loan is payable in Dollars and does not permit the currency
in which such Loan is payable to be changed;

 

(g)           such Loan complies with each of the representations and warranties
made by the Borrower and the Collateral Manager in the Transaction Documents
with respect thereto and all written factual information (other than
projections, forward-looking information, general economic data or industry
information and with respect to any information or documentation prepared by the
Collateral Manager or one of its Affiliates for internal use or consideration,
statements as to (or the failure to make a statement as to) the value of,
collectability of, prospects of or potential risks or benefits associated with a
Loan or Obligor) provided by the Borrower or the Collateral Manager with respect
to such Loan is true and correct in all material respects after giving effect to
any updates thereto (or, with respect to information relating to third parties,
is true and correct in all material respects to the actual knowledge of the
Collateral Manager) as of the date such information is provided;

 

(h)           such Loan and any Underlying Assets (and the acquisition by the
Borrower thereof) (i) comply with and will not violate in any material respect
any Applicable Law or (ii) will not cause any Lender (as notified to the
Borrower and the Collateral Manager by such Lender in its commercially
reasonable judgment) to fail to comply with any request or directive (whether or
not having force of law) from any Governmental Authority having jurisdiction
over such Lender;

 

(i)            such Loan and the Underlying Instruments related thereto, are
eligible (after giving effect to the provisions of Sections 9-406 and 9-408 of
the UCC) to be sold, assigned or transferred to the Borrower and to have a
security interest therein granted to the Collateral Agent, as agent for the
Secured Parties, and neither the sale, transfer or assignment of such Loan to
the Borrower, nor the granting of a security interest hereunder to the
Collateral Agent, violates, conflicts with or contravenes (and are permitted by)
any Applicable Law or any material contractual or other restriction, limitation
or encumbrance;

 

(j)            as of the date the Borrower acquired such Loan, it is not the
subject of an offer of exchange or tender by the related Obligor for Cash,
securities or any other type of consideration, and has not been called for
redemption or tender into any other security or property that is not, on the
date of such investment, a Loan;

 

14

--------------------------------------------------------------------------------


 

(k)           as of the date the Borrower acquired such Loan, it (A) is not an
Equity Security and (B) does not provide by its terms for the conversion or
exchange into an Equity Security at any time on or after the date it is included
as part of the Collateral;

 

(l)            unless agreed to by the Administrative Agent in its sole
discretion, no interest required by the related Underlying Instruments to be
paid in Cash has previously been deferred or capitalized as principal and not
subsequently paid in full;

 

(m)          the repayment of such Loan is not subject to material non-credit
related risk (for example no payment is expressly contingent upon the
nonoccurrence of a catastrophe), as reasonably determined by the Collateral
Manager in accordance with the Collateral Manager Standard on the date the
Borrower acquired such Loan;

 

(n)           the acquisition of such Loan will not cause the Borrower or the
pool of Collateral to be required to register as an investment company under the
1940 Act;

 

(o)           such Loan is not a “purpose credit” (within the meaning of
Regulation U) advanced for the acquisition of Margin Stock;

 

(p)           such Loan provides for a fixed amount of principal payable in Cash
no later than its stated maturity (and, unless agreed to by the Administrative
Agent in its sole discretion, does not permit any interest to be capitalized);

 

(q)           such Loan provides for periodic payments of interest in Cash no
less frequently than semi-annually;

 

(r)            such Loan gives rise only to payments that are not subject to any
withholding tax unless the Obligor thereon is required under the terms of the
related Underlying Instrument to make “gross up” payments that cover the full
amount of such withholding tax on an after tax basis;

 

(s)            such Loan is not principally secured by real estate and
underwritten as a mortgage loan;

 

(t)            (A) as of the date such Loan is first included as part of the
Collateral, the Obligor with respect to such Loan had full legal capacity to
execute and deliver the related Underlying Instruments and (B) such Loan and the
related Underlying Instruments (i) are in full force and effect and constitute
the legal, valid and binding obligation of the related Obligor and each
guarantor of such Obligor’s obligations thereunder and enforceable against such
Obligor and each such guarantor in accordance with their terms, subject to usual
and customary bankruptcy, insolvency and equity limitations, (ii) is not subject
to, or the subject of any assertions in respect of, any litigation, dispute or
offset, and (iii)  contain provisions substantially to the effect that the
Obligor’s and each guarantor’s payment obligations thereunder are absolute and
unconditional without any right of rescission, setoff, counterclaim or defense
for any reason against the Seller, the Borrower or any assignee;

 

15

--------------------------------------------------------------------------------


 

(u)           such Loan has an original term to stated maturity that does not
exceed eighty-four (84) months;

 

(v)           such Loan is a floating rate Loan;

 

(w)          the Collateral Agent has received (or, in accordance with
Section 3.2(j), will receive) the related Required Loan Documents;

 

(x)           as of the date the Borrower acquired such Loan, it was not in
default in respect of payment of principal, interest or any other amounts
required to be paid thereunder;

 

(y)           as of the date the Borrower acquired such Loan, there is no
default, breach, violation or event or condition for which the lenders have
elected to exercise remedies (other than the implementation of a default rate of
interest);

 

(z)           the Underlying Instruments for such Loan do not contain a
confidentiality provision that would prohibit the Collateral Agent, the
Administrative Agent or any Lender from accessing all necessary information with
regard to such Loan if such Persons agree to comply with customary and market
confidentiality provisions;

 

(aa)         as of the date the Borrower acquired such Loan, if such Loan is one
of a number of loans made to the same Obligor at the same seniority in such
Obligor’s capital structure, such Loan and all such other loans contain standard
cross-collateralization and cross-default or cross-acceleration provisions;

 

(bb)         the rights to service, administer and enforce all rights and
remedies under the related Underlying Instruments inure to the benefit of the
holder of such Loan or its designee (including the administrative agent for such
Loan);

 

(cc)         no related Obligor is subject to an Insolvency Proceeding;

 

(dd)         after giving effect to the acquisition of such Loan, the sum of the
Adjusted Borrowing Value of all Eligible Loans made to the related Obligor and
its Affiliates that are either Broadly Syndicated Loans or Middle Market Loans
does not exceed 6.7% of the Facility Amount (or, on and after the Reinvestment
Period End Date, the Facility Amount immediately prior to the Reinvestment
Period End Date) for such Obligor; provided that after giving effect to the
acquisition of such Loan, the sum of the Adjusted Borrowing Value of all
Eligible Loans made to each of the three (3) largest Obligors and their
respective Affiliates shall not exceed 10% of the Facility Amount (or, on and
after the Reinvestment Period End Date, the Facility Amount immediately prior to
the Reinvestment Period End Date);

 

(ee)         after giving effect to the acquisition of such Loan, the sum of the
Adjusted Borrowing Value of all Eligible Loans made to a single Obligor and its
Affiliates that are either First Lien Last Out Loans or Second Lien Loans does
not exceed $3,000,000;

 

16

--------------------------------------------------------------------------------


 

(ff)          after giving effect to the acquisition of such Loan, the Unfunded
Exposure Amount (plus the aggregate funded principal balance of all revolving
loans) does not exceed 10% of the Facility Amount (or, on and after the
Reinvestment Period End Date, the Facility Amount immediately prior to the
Reinvestment Period End Date);

 

(gg)         after giving effect to the acquisition of such Loan, the sum of the
Adjusted Borrowing Value of all Eligible Loans that are either First Lien Last
Out Loans or Second Lien Loans in the aggregate does not exceed 15% of the
greater of (i) the Adjusted Borrowing Value and (ii) the Facility Amount (or, on
and after the Reinvestment Period End Date, the Facility Amount immediately
prior to the Reinvestment Period End Date); provided that the sum of the
Adjusted Borrowing Value of all Eligible Loans that are Second Lien Loans shall
not exceed 5% of the Facility Amount (or, on and after the Reinvestment Period
End Date, the Facility Amount immediately prior to the Reinvestment Period End
Date);

 

(hh)         after giving effect to the acquisition of such Loan, the sum of the
Adjusted Borrowing Value of all Eligible Loans which pay interest less
frequently than quarterly does not exceed 10% of the Facility Amount (or, on and
after the Reinvestment Period End Date, the Facility Amount immediately prior to
the Reinvestment Period End Date);

 

(ii)           [reserved];

 

(jj)           such Loan, together with the Underlying Instruments related
thereto, is not subject to, or the subject of any assertions in respect of, any
material litigation, dispute or offset;

 

(kk)         if such Loan is acquired by the Borrower from the Seller, (i) such
Loan was sourced or originated by the Seller or its Affiliates in the ordinary
course of business, and (ii) the Seller has caused its master computer records
to be clearly and unambiguously marked to indicate that such Loan has been sold
to the Borrower;

 

(ll)           to the knowledge of the Borrower, the Obligor with respect to
such Loan (and each other material guarantor of such Obligor’s obligations
thereunder) had full legal capacity to execute and deliver the related
Underlying Instruments;

 

(mm)      for any Loan originated by the Seller or its Affiliates, the Seller or
its applicable Affiliate had all necessary licenses and permits to originate
such Loan in the State where the related Obligor is located, except where the
failure to have such licenses and permits would not have a Material Adverse
Effect;

 

(nn)         to the extent required by Applicable Law, the Borrower has all
licenses and permits to purchase and own such Loan and enter into the applicable
Underlying Instruments as a lender in the State where such Obligor is located
except where the failure to have such licenses or permits would not have a
material adverse effect on the Borrower or any Secured Party;

 

17

--------------------------------------------------------------------------------


 

(oo)         neither the related Obligor, any other party obligated with respect
to such Loan or any Governmental Authority has alleged that such Loan or any
related Underlying Instrument is illegal or unenforceable;

 

(pp)         such Loan requires the related Obligor to maintain the Underlying
Assets for such Loan in good repair and to maintain adequate insurance with
respect thereto; and

 

(qq)         such Loan and any Underlying Assets have not, and will not, be used
by the related Obligor in any manner or for any purpose that would result in any
material risk of liability being imposed upon the Borrower or any Secured Party
under any Applicable Law.

 

“Eligible Obligor”: On any date of determination, any Obligor that:

 

(a)           is (i) a business organization (and not a natural person) duly
organized and validly existing under the laws of its jurisdiction and
(ii) domiciled and organized or incorporated in the United States or any State
thereof or Canada or any territory thereof;

 

(b)           is a legal operating entity or holding company;

 

(c)           has not entered into the Loan primarily for personal, family or
household purposes;

 

(d)           is not a Governmental Authority;

 

(e)           unless otherwise approved by the Administrative Agent, is not an
Affiliate of, or controlled by, the Borrower, the Seller or the Collateral
Manager; and

 

(f)            is not (and, to the knowledge of the Collateral Manager, has not
been for at least three years) the subject of an Insolvency Event, and, as of
the date the Borrower acquired such Loans, such Obligor is not in financial
distress and has not experienced a material adverse change in its condition,
financial or otherwise (as determined by the Collateral Manager).

 

“Employee Plan”:  At any time, an “employee pension benefit plan” as defined in
Section 3(2) of ERISA that is subject to Title IV of ERISA or Section 412 of the
Code or Section 302 of ERISA (other than a Multiemployer Plan).

 

“Equityholder”:  Crescent Capital BDC, Inc.

 

“Equity Security”:  Any stock or similar security, certificate of interest or
participation in any profit sharing agreement, preorganization certificate or
subscription, transferable share, voting trust certificate or certificate of
deposit for an equity security, limited partnership interest, interest in a
joint venture, or certificate of interest in a business trust; any security
future on any such security; or any security convertible, with or without
consideration into such a security, or carrying any warrant or right to
subscribe to or purchase such a security; or any such warrant or right; or any
put, call, straddle, or other option or privilege of buying such a security from
or selling such a security to another without being bound to do so.

 

18

--------------------------------------------------------------------------------


 

“ERISA”:  The United States Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated or issued thereunder.

 

“ERISA Affiliate”: Each person (as defined in Section 3(9) of ERISA) that is a
member of a controlled group that includes or is under common control with, the
Borrower, within the meaning of Section 414(b) or (c) of the Code or, for
purposes of ERISA Section 302 and Code Section 412, Section 414(m) or (o) of the
Code.

 

“Eurodollar Disruption Event”:  The occurrence of any of the following:  (a) any
Lender shall have notified the Administrative Agent, the Collateral Agent, the
Collateral Manager and the Borrower of a determination by such Lender that it
would be contrary to law or to the directive of any central bank or other
Governmental Authority (whether or not having the force of law) to obtain
Dollars in the London interbank market to fund any Advance, (b) any Lender shall
have notified the Administrative Agent, the Collateral Agent, the Collateral
Manager and the Borrower of a determination by such Lender that the rate at
which Dollars are being offered to such Lender in the London interbank market
does not accurately reflect the cost to such Lender of making, funding or
maintaining any Advance or (c) any Lender shall have notified the Administrative
Agent, the Collateral Agent, the Collateral Manager and the Borrower of the
inability of such Lender, as applicable, to obtain Dollars in the London
interbank market to make, fund or maintain any Advance.

 

“Events of Default”:  The meaning specified in Section 9.1.

 

“Excepted Persons”:  The meaning specified in Section 12.13(a).

 

“Exchange Act”:  The United States Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

 

“Excluded Amounts”:  (i) Any amount received in the Collection Account with
respect to any Loan included as part of the Collateral, which amount is
attributable to the reimbursement of payment by the Borrower of any Tax, fee or
other charge imposed by any Governmental Authority on such Loan or on any
Underlying Assets, (ii) any interest or fees (including origination, agency,
structuring, management or other up-front fees) that are for the account of the
Seller or any other Person from whom the Borrower purchased such Loan
(including, without limitation, interest accruing prior to the date such Loan is
purchased by the Borrower), (iii) any reimbursement of insurance premiums,
(iv) any escrows relating to Taxes, insurance and other amounts in connection
with Loans which are held in an escrow account for the benefit of the Obligor
and the secured party pursuant to escrow arrangements under Underlying
Instruments or (v) any amount deposited into the Collection Account in error, in
each case as determined by the Administrative Agent.

 

“Excluded Taxes”:  Any of the following Taxes imposed on or with respect to an
Affected Party or required to be withheld or deducted from a payment to an
Affected Party, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Affected Party being organized under the laws
of, or having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision

 

19

--------------------------------------------------------------------------------


 

thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in the Obligations or
Commitments pursuant to a law in effect on the date on which (i) such Lender
acquires such interest or (ii) such Lender changes its lending office, except in
each case to the extent that, pursuant to Section 2.13, amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Lender’s failure to comply with
Section 2.13(f) and (d) any U.S. federal withholding Taxes imposed under FATCA.

 

“Facility Amount”:  $75,000,000, as such amount may vary from time to time
pursuant to Section 2.3 hereof; provided that on or after the Reinvestment
Period End Date, the Facility Amount shall mean the Advances Outstanding.

 

“Facility Maturity Date”:  The day that is the fifth anniversary of the Closing
Date, as such date may be extended pursuant to Section 2.3(c) hereof.

 

“FATCA”:  Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any applicable intergovernmental
agreements and any law or regulations implementing any intergovernmental
agreement or approach thereto.

 

“FDIC”:  The Federal Deposit Insurance Corporation, and any successor thereto.

 

“Federal Funds Rate”:  For any period, a fluctuating interest per annum rate
equal, for each day during such period, to the weighted average of the overnight
federal funds rates as reported in Federal Reserve Board Statistical Release
H.15(519) or any successor or substitute publication selected by the
Administrative Agent (or, if such day is not a Business Day, for the next
preceding Business Day), or, if for any reason such rate is not available on any
day, the rate determined, in the sole discretion of the Administrative Agent, to
be the rate at which overnight federal funds are being offered in the national
federal funds market at 9:00 a.m. on such day.

 

“Fee Letter”:  Each Fee Letter, dated as of the date hereof, from the
Administrative Agent and/or the Lenders to the Borrower, as the same may be
amended, restated, modified or supplemented from time to time.

 

“Fees”:  All fees required to be paid by the Borrower pursuant to this Agreement
and the Fee Letter.

 

“Financial Asset”:  The meaning specified in Section 8-102(a)(9) of the UCC.

 

“Financial Sponsor”:  Any Person, including any Subsidiary of such Person, whose
principal business activity is acquiring, holding, and selling investments
(including controlling interests) in otherwise unrelated companies that each are
distinct legal entities with separate management, books and records and bank
accounts, whose operations are not integrated

 

20

--------------------------------------------------------------------------------


 

with one another and whose financial condition and creditworthiness are
independent of the other companies so owned by such Person.

 

“First Lien Last Out Loan”:  A Loan that (i) by its terms could become
subordinate in right of payment to any obligation of the related Obligor in any
bankruptcy, reorganization, insolvency, moratorium or liquidation proceedings,
(ii) is secured by a pledge of collateral, which security interest is validly
perfected and first priority under Applicable Law (subject to Liens permitted by
the applicable Underlying Instruments that are reasonable and customary for
similar loans, and Liens accorded priority by law in favor of the United States
or any State or agency), and (iii) has a value of collateral, as determined in
good faith by the Collateral Manager, securing such Loan which, together with
other attributes of the related Obligor (including its enterprise value), equals
or exceeds the outstanding principal balance of the loan plus the aggregate
outstanding principal balances of all other loans of equal or higher seniority
secured by the same collateral.

 

“Fitch”:  Fitch Ratings, Inc. or any successor thereto.

 

“Foreign Lender”:  A Lender that is not a U.S. Person.

 

“Funding Date”:  With respect to any Advance, the Business Day of receipt by the
Administrative Agent and Collateral Agent of a Funding Notice and other required
deliveries in accordance with Section 2.2.

 

“Funding Notice”:  A notice in the form of Exhibit A-1 requesting an Advance,
including the items required by Section 2.2.

 

“GAAP”:  Generally accepted accounting principles as in effect from time to time
in the United States.

 

“General Intangible”:  The meaning specified in Section 9-102(a)(42) of the UCC.

 

“Governing Documents”:  (a) With respect to any corporation, the certificate or
articles of incorporation and the bylaws (or equivalent or comparable
constitutive documents with respect to any non-U.S. jurisdiction), (b) with
respect to any limited liability company, the certificate or articles of
formation or organization and operating agreement, and (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and, if applicable, any agreement, instrument, filing or notice
with respect thereto filed in connection with its formation or organization with
the applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Governmental Authority”:  With respect to any Person, any nation or government,
any state or other political subdivision thereof, any central bank (or similar
monetary or regulatory authority) thereof, any body or entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and any court or arbitrator having jurisdiction over
such Person.

 

21

--------------------------------------------------------------------------------


 

“Guarantee Obligation”:  As to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of which the guaranteeing person has issued a reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any Property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1)  for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase Property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
“Guarantee Obligation” shall not include endorsements of instruments for deposit
or collection in the ordinary course of business.  The terms “Guarantee” and
“Guaranteed” used as a verb shall have a correlative meaning.  The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.

 

“Highest Required Investment Category”: (a) With respect to ratings assigned by
Moody’s, “Aa2” or “P-1” for one-month instruments, “Aa2” and “P-1” for
three-month instruments, “Aa3” and “P-1” for six-month instruments and “Aa2” and
“P-1” for instruments with a term in excess of six months, (b) with respect to
rating assigned by S&P, “A-1” for short-term instruments and “A” for long-term
instruments, and (c) with respect to rating assigned by Fitch (if such
investment is rated by Fitch), “F-1+” for short-term instruments and “AAA” for
long-term instruments.

 

“Increased Costs”:  Any amounts required to be paid by the Borrower to an
Indemnified Party pursuant to Section 2.12.

 

“Indebtedness”:  With respect to (x) any Obligor if “Indebtedness” or any
comparable definition is set forth in the Underlying Instruments for the related
Loan, such definition or (y) otherwise, without duplication, (a) all
indebtedness of such Person for borrowed money (whether by loan or the issuance
and sale of debt securities) or for the deferred purchase price of Property or
services (other than current trade liabilities incurred in the ordinary course
of business and payable in accordance with customary practices), (b) any other
indebtedness of such Person which is evidenced by a note, bond, debenture or
similar instrument, (c) all obligations of such Person in respect of letters of
credit, acceptances or similar instruments issued or created for the account of
such Person, (d) all liabilities secured by (or for which the holder of such
obligations has an existing right, contingent or otherwise, to be secured by)
any

 

22

--------------------------------------------------------------------------------


 

Lien on any Property owned by such Person even though such Person has not
assumed or otherwise become liable for the payment thereof, and (e) all
Guarantee Obligations of such Person in respect of obligations of the kind
referred to in clauses (a) through (d) above.  The amount of any Indebtedness
under clause (d) shall be equal to the lesser of (A) the stated amount of the
relevant obligations and (B) the fair market value of the Property subject to
the relevant Lien.  The amount of any Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness expressly provide
that such Person is not liable therefor.

 

“Indemnified Amounts”:  The meaning specified in Section 10.1(a).

 

“Indemnified Parties”:  The meaning specified in Section 10.1(a).

 

“Indemnified Taxes”:  (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
under any Transaction Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Independent Member”:  The meaning specified in Section 4.1(u)(xxv).

 

“Indorsement”:  The meaning specified in Section 8-102(a)(11) of the UCC, and
“Indorsed” has a corresponding meaning.

 

“Insolvency Event”:  With respect to a specified Person, (a) the filing of a
decree or order for relief by a court having jurisdiction over such Person or
any substantial part of its property in an involuntary case under any applicable
Insolvency Law now or hereafter in effect, or appointing a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official for such Person
or for any substantial part of its property, or ordering the winding-up or
liquidation of such Person’s affairs, and such decree, order or appointment
shall remain unstayed and in effect for a period of sixty (60) consecutive days,
(b) the commencement by such Person of a voluntary case under any applicable
Insolvency Law now or hereafter in effect, or the consent by such Person to the
entry of an order for relief in an involuntary case under any such law, (c) the
consent by such Person to the appointment of or taking possession by a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official for
such Person or for any substantial part of its property, or the making by such
Person of any general assignment for the benefit of creditors, or (d) the
failure by such Person generally to pay its debts as such debts become due, or
the taking of action by such Person in furtherance of any of the foregoing.

 

“Insolvency Laws”:  The Bankruptcy Code and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, suspension of payments, or similar debtor relief
laws from time to time in effect affecting the rights of creditors generally.

 

“Insolvency Proceeding”:  Any case, action or proceeding before any court or
other Governmental Authority relating to any Insolvency Event.

 

“Instrument”:  The meaning specified in Section 9-102(a)(47) of the UCC.

 

23

--------------------------------------------------------------------------------


 

“Interest”:  For each Accrual Period and the Advances Outstanding, the sum of
the products (for each day during such Accrual Period) of:

 

IR x P x 1/D

 

where:

 

 

IR

=

 

the Interest Rate applicable on such day;

 

 

 

 

 

 

P

=

 

the Advances Outstanding on such day;

 

 

 

 

 

 

D

=

 

360 days (or, to the extent the Interest Rate is the Base Rate, 365 or 366 days,
as applicable).

 

provided that, (i) no provision of this Agreement shall require the payment or
permit the collection of Interest in excess of the maximum permitted by
Applicable Law, and (ii) Interest shall not be considered paid by any
distribution if at any time such distribution is rescinded or must otherwise be
returned for any reason.

 

“Interest Collection Account”:  A sub-account of the Collection Account created
and maintained on the books and records of the Securities Intermediary entitled
“Interest Collection Account” in the name of the Borrower and subject to the
Lien of the Collateral Agent for the benefit of the Secured Parties.

 

“Interest Collections”:  All amounts received by the Borrower or the Collateral
Agent that are not Principal Collections, to the extent received in Cash.

 

“Interest Coverage Ratio”: With respect to any Loan for any Relevant Test
Period, either (a) the meaning of “Interest Coverage Ratio” or comparable
definition set forth in the Underlying Instruments for such Loan, or (b) in the
case of any Loan with respect to which the related Underlying Instruments do not
include a definition of “Interest Coverage Ratio” or comparable definition, the
ratio of (i) EBITDA to (ii) Cash Interest Expense of such Obligor as of such
Relevant Test Period, as calculated by the Collateral Manager (on behalf of the
Borrower) in good faith.

 

“Interest Rate”:  (a) The LIBOR Rate plus (b) the Applicable Spread; provided
that, if a Lender shall have notified the Administrative Agent that a Eurodollar
Disruption Event has occurred, with respect to the Advances owing to such
Lender, “Interest Rate” shall mean the Base Rate plus the Applicable Spread
until such Lender shall have notified the Administrative Agent that such
Eurodollar Disruption Event has ceased, at which time the Interest Rate shall
again be equal to the LIBOR Rate for such date plus the Applicable Spread.

 

“Intermediary”:  (a) A Clearing Corporation or (b) a Person, including a bank or
broker, that in the ordinary course of its business maintains Securities
Accounts for others and is

 

24

--------------------------------------------------------------------------------


 

acting in that capacity, which in each case is not an Affiliate of the Borrower
or the Collateral Manager.

 

“Investment”:  With respect to any Person, any direct or indirect loan, advance
or investment by such Person in any other Person, whether by means of share
purchase, capital contribution, loan or otherwise, excluding the acquisition of
Loans, Permitted Investments and the acquisition of Equity Securities otherwise
permitted by the terms hereof which are related to such Loans.

 

“Investment Property”:  The meaning specified in Section 9-102(a)(49) of the
UCC.

 

“Joinder Supplement”:  An agreement among the Borrower, a Lender and the
Administrative Agent in the form of Exhibit H to this Agreement (appropriately
completed) delivered in connection with a Person becoming a Lender hereunder
after the Closing Date, as contemplated by Section 2.1(c), a copy of which shall
be delivered to the Collateral Agent and the Collateral Manager.

 

“Lenders”:  The meaning specified in the Preamble, including Wells Fargo and
each financial institution which may from time to time become a Lender hereunder
by executing and delivering a Joinder Supplement to the Administrative Agent,
the Collateral Agent, the Collateral Manager and the Borrower as contemplated by
Section 2.1(c).

 

“LIBOR Rate”: For any day during the applicable Accrual Period with respect to
each Advance, the greater of (I) zero and (II)(a) the rate per annum appearing
on Reuters Screen LIBOR01 Page (or any successor or substitute page) as the
London interbank offered rate for deposits in dollars at approximately 11:00
a.m., London time, for such day; provided that, if such day is not a Business
Day, the immediately preceding Business Day, for a three-month maturity; (b) if
no rate specified in clause (a) of this definition so appears, the rate per
annum (rounded, if necessary, to the nearest 1/100 of 1%) equal to the rate
determined by the Administrative Agent to be the offered rate on such other
page or other service that displays an average British Bankers Association
Interest Settlement Rate for deposits (for delivery on the first day of such
Accrual Period) for a three-month maturity determined as of approximately 11:00
a.m. London time on such day; and (c) if no rate specified in clause (a) or
(b) of this definition so appears on Reuters Screen LIBOR01 Page (or any
successor or substitute page), the interest rate per annum at which dollar
deposits of $5,000,000 and for a three-month maturity are offered by the
principal London office of Wells Fargo in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, for such day.

 

“Lien”:  Any mortgage, lien, pledge, charge, right, claim, security interest or
encumbrance of any kind of or on any Person’s assets or properties in favor of
any other Person.

 

“Loan”:  Any commercial loan or note (a) which is sourced or originated by the
Seller or any of its Affiliates and which the Borrower acquires or (b) which the
Borrower acquires from a third party in the ordinary course of its business.

 

“Loan Checklist”:  An electronic or hard copy, as applicable, of a checklist in
the form of Exhibit J delivered by or on behalf of the Borrower to the
Collateral Agent for each Loan

 

25

--------------------------------------------------------------------------------


 

of all related Required Loan Documents, which shall also specify whether such
document is an original or a copy.

 

“Loan File”:  With respect to each Loan, a file containing (a) each of the
documents and items as set forth on the Loan Checklist with respect to such Loan
and (b) duly executed originals or if the original is not available to the
Borrower, a copy of any other relevant records relating to such Loans and the
Underlying Assets pertaining thereto.

 

“Loan Register”:  The meaning specified in Section 5.3(k).

 

“Loan Tape”: The loan tape to be delivered in connection with each Collateral
Management Report, which tape shall include (but not be limited to) the
aggregate Outstanding Balance of all Loans and, with respect to each Loan, the
following information:

 

(a) name and number of the related Obligor;

 

(b) whether such Obligor is an Affiliate of the Borrower or Collateral Manager;

 

(c) calculation of the Net Senior Leverage Ratio for the Relevant Test Period
immediately prior to the date of the applicable Approval Notice and for the most
recent Relevant Test Period;

 

(d) calculation of the Interest Coverage Ratio for the Relevant Test Period
immediately prior to the date of the applicable Approval Notice and for the most
recent Relevant Test Period;

 

(e) calculation of the Total Net Leverage Ratio for the most recent Relevant
Test Period;

 

(f) collection status (number of days past due);

 

(g) loan status (whether in default or on non-accrual status);

 

(h) scheduled maturity date;

 

(i) date and amount of next Scheduled Payment;

 

(j) loan rate of interest (and reference rate, if applicable);

 

(k) LIBOR floor (if applicable);

 

(l) Outstanding Balance;

 

(m) face value;

 

(n) Assigned Value;

 

(o) Purchase Price;

 

26

--------------------------------------------------------------------------------


 

(p) Moody’s Obligor rating (if available);

 

(q) S&P Obligor rating (if available);

 

(r) whether such Loan has been subject to an Assigned Value Adjustment Event
(and of what type);

 

(s) whether such Loan has been subject to any waiver, amendment, restatement,
supplement or other modification (and whether such action constitutes a Material
Modification);

 

(t) the date on which such Loan was acquired by the Borrower;

 

(u) maintenance capital expenditures and cash taxes paid by the related Obligor
during the applicable Relevant Test Period;

 

(v) payment frequency;

 

(w) Obligor’s domicile;

 

(x) financial reporting failure (yes or no);

 

(y) EBITDA for the applicable Relevant Test Period (and the date as of which
such calculation was made); and

 

(z) revenue for the applicable Relevant Test Period (and the date as of which
such calculation was made);

 

(aa) Loan type (Broadly Syndicated Loan, Middle Market Loan, First Lien Last Out
Loan or Second Lien Loan);

 

(bb) the applicable industry classification group set forth on Schedule IV;

 

(cc) Tranche Size; and

 

(dd) whether such Loan is a Delayed Draw Loan or a Revolving Loan.

 

“Margin Stock”:  “Margin Stock” as defined under Regulation U.

 

“Material Adverse Effect”:  With respect to any event or circumstance, a
material adverse effect on (a) the business, assets, financial condition,
management conditions (financial or otherwise), operations, performance or
properties of the Collateral Manager, (b) the business, financial condition,
management conditions (financial or otherwise), operations or performance of the
Borrower excluding any such change resulting from any change in value or
performance of all or any part of the Collateral, (c) the validity,
enforceability or collectability of this Agreement or any other Transaction
Document or the validity, enforceability or collectability of the Loans
generally or any material portion of the Loans, (d) the rights and remedies of
the Collateral Agent, the Administrative Agent and the Lenders with respect to
matters arising under this Agreement or any other Transaction Document, (e) the
ability of each of the Borrower or the Collateral Manager, as applicable, to
perform its respective obligations under any Transaction

 

27

--------------------------------------------------------------------------------


 

Document to which it is a party, or (f) the status, existence, perfection,
priority or enforceability of the Collateral Agent’s Lien on the Collateral.

 

“Material Modification”:  Any amendment or waiver of, or modification or
supplement to, an Underlying Instrument governing an Eligible Loan executed or
effected on or after the date on which such Loan is transferred to the Borrower,
that:

 

(a)           reduces, waives or forgives any or all of the principal amount due
under such Loan or any lenders’ rights to payment of principal as and when due
thereunder has been waived or delayed or lenders thereunder have agreed to
forbear from enforcing their rights to such payment;

 

(b)           waives one or more interest payments, reduces the amount of
interest due with respect to such Loan or permits any interest due in cash to be
deferred or capitalized and added to the principal amount of such Loan (other
than any deferral or capitalization already permitted pursuant to the terms of
the related Underlying Instruments);

 

(c)           extends or delays (i) the stated maturity date of such Loan or
(ii) any required or scheduled amortization in connection with a credit related
event or breach of financial covenant;

 

(d)           contractually or structurally subordinates such Loan by operation
of a priority of payments, turnover provisions, the transfer of assets in order
to limit recourse to the related Obligor or the granting of Liens (other than
Permitted Liens) on any of the Underlying Assets securing such Loan;

 

(e)           substitutes, alters or releases (other than as permitted by such
Underlying Instruments) all or any material portion of the Underlying Assets
securing such Loan, if such substitution, alteration or release, as determined
in the sole reasonable discretion of the Administrative Agent, materially and
adversely affects the value of such Loan; provided, that the foregoing shall not
apply to any such release in conjunction with a relatively contemporaneous
disposition by the related Obligor accompanied by a mandatory reinvestment of
the applicable net proceeds or mandatory repayment of such Loan with all of such
net proceeds; or

 

(f)            amends, waives, forbears, supplements or otherwise modifies in
any way the definition of “Net Senior Leverage Ratio” or “Interest Coverage
Ratio” (or any respective comparable definitions in its Underlying Instruments)
or the definition of any component thereof in a manner that, in the sole
discretion of the Administrative Agent, is materially adverse to the Borrower or
any Secured Party.

 

“Measurement Date”:  Each of the following: (i) each Determination Date;
(ii) the date of any Borrower’s Notice; (iii) the date of any Discretionary
Sale, Optional Sale, Reinvestment or Substitution; (iv) the date that a
Responsible Officer of the Collateral Manager has actual knowledge of the
occurrence of any Assigned Value Adjustment Event; (v) the date that the
Administration provides notice to the Collateral Manager that the Assigned Value
of any Loan has been adjusted; (vi) the date as of which any Collateral
Management Report, as provided for in Section 6.8, is calculated; (vii) the date
on which any Lender becomes a party

 

28

--------------------------------------------------------------------------------


 

hereto; (viii) any date on which the Borrower cures a Borrowing Base Deficiency;
and (ix) each other date requested by the Administrative Agent.

 

“Middle Market Loan”: A Loan that (i) is not (and cannot by its terms become)
subordinate in right of payment to any obligation of the related Obligor (except
with respect to liquidation preferences, if any, for trade claims, working
capital facilities, purchase money indebtedness, capitalized leases and other
similar obligations in respect of certain specified pledged collateral, if any)
in any bankruptcy, reorganization, insolvency, moratorium or liquidation
proceedings, (ii) is secured by a pledge of collateral, which security interest
is validly perfected and first priority under Applicable Law (subject to Liens
permitted by the applicable Underlying Instruments that are reasonable and
customary for similar loans, and Liens accorded priority by law in favor of the
United States or any State or agency), and (iii) has a value of collateral, as
determined in good faith by the Collateral Manager, securing such Loan which,
together with other attributes of the related Obligor (including its enterprise
value), equals or exceeds the outstanding principal balance of the loan plus the
aggregate outstanding principal balances of all other loans of equal or higher
seniority secured by the same collateral.

 

“Minimum Equity Amount”:  The greater of (a) the sum of the Adjusted Borrowing
Values of all Eligible Loans to the three Obligors with the highest such
Adjusted Borrowing Values and (b) $20,000,000.

 

“Moody’s”:  Moody’s Investors Service, Inc., and any successor thereto.

 

“Multiemployer Plan”:  A “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA that is subject to ERISA.

 

“Net Senior Leverage Ratio”: With respect to any Loan for any Relevant Test
Period, either (a) the meaning of “Net Senior Leverage Ratio” or comparable
definition set forth in the Underlying Instruments for such Loan, or (b) in the
case of any Loan with respect to which the related Underlying Instruments do not
include a definition of “Net Senior Leverage Ratio” or comparable definition,
the ratio of (i) the senior Indebtedness (including, without limitation, such
Loan) of the applicable Obligor as of the date of determination minus the
Unrestricted Cash of such Obligor as of such date to (ii) EBITDA of such Obligor
with respect to the applicable Relevant Test Period, as calculated by the
Borrower or the Collateral Manager in good faith.

 

“Non-Usage Fee”: The meaning set forth in the applicable Fee Letter.

 

“Noteless Loan”:  A Loan with respect to which the Underlying Instruments either
(i) do not require the Obligor to execute and deliver a promissory note to
evidence the indebtedness created under such Loan or (ii) require execution and
delivery of such a promissory note only upon the request of any holder of the
indebtedness created under such Loan, and as to which the Borrower has not
requested a promissory note from the related Obligor.

 

“Notice of Exclusive Control”: The meaning specified in the Securities Account
Control Agreement.

 

“Obligations”:  The unpaid principal amount of, and interest (including, without
limitation, interest accruing after the maturity of the Advances and interest
accruing after the

 

29

--------------------------------------------------------------------------------


 

filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
on the Advances and all other obligations and liabilities of the Borrower to the
Secured Parties, whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, or out
of or in connection with any Transaction Document, and any other document made,
delivered or given in connection therewith or herewith, whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including, without limitation, all documented fees and disbursements
of counsel to the Administrative Agent, the Collateral Agent or to the Lenders
that are required to be paid by the Borrower pursuant to the terms of the
Transaction Documents) or otherwise.

 

“Obligor”:  With respect to any Loan, any Person or Persons obligated to make
payments pursuant to or with respect to such Loan, including any guarantor
thereof.  For purposes of determining whether any Obligor is an Eligible
Obligor, all Loans included as part of the Collateral or to be transferred to
the Collateral the Obligor of which is an Affiliate of another Obligor shall be
aggregated with all Loans of such Affiliate Obligor.

 

“Offer”:  A tender offer, voluntary redemption, exchange offer, conversion or
other similar action.

 

“Officer’s Certificate”:  A certificate signed by a Responsible Officer of the
Person providing the applicable certification, as the case may be.

 

“Opinion of Counsel”:  A written opinion of nationally recognized counsel, which
opinion and counsel are acceptable to the Administrative Agent in its reasonable
discretion.

 

“Optional Sale”:  The meaning specified in Section 2.14(d).

 

“Other Connection Taxes”:  With respect to any Affected Party, Taxes imposed as
a result of a present or former connection between such Affected Party and the
jurisdiction imposing such Tax (other than connections arising from such
Affected Party having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Transaction Document, or sold or assigned an interest in any Obligation or
Transaction Document).

 

“Other Taxes”: All present or future stamp, court or documentary, intangible,
mortgage, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Transaction Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

 

“Outstanding Balance”: With respect to any Loan as of any date of determination,
the outstanding principal balance of any advances or loans made by the Borrower
to the related Obligor pursuant to the related Underlying Instruments as of such
date of determination (exclusive of any interest and Accreted Interest).

 

30

--------------------------------------------------------------------------------


 

“Participant Register”:  The meaning specified in Section 12.16(d).

 

“Payment Date”:  Quarterly on the 17th day of each January, April, July and
October or, if such day is not a Business Day, the next succeeding Business Day,
commencing in July 2016.

 

“Payment Duties”:  The meaning specified in Section 7.2(b)(vii).

 

“Pension Plans”:  “Employee pension benefit plans,” as such term is defined in
Section 3(2) of ERISA which are subject to Title IV of ERISA or Section 302 of
ERISA or Section 412 of the Code and maintained by the Borrower, or in which
employees of the Borrower are entitled to participate, other than a
Multiemployer Plan.

 

“Permitted Investments”:  Negotiable instruments or securities or other
investments, which may include obligations or securities of issuers for which
the Collateral Agent or an Affiliate of the Collateral Agent provides services
or receives compensation that (i) except in the case of demand or time deposits
and investments in money market funds, are represented by instruments in bearer
or registered form or ownership of which is represented by book entries by a
Clearing Agency or by a Federal Reserve Bank in favor of depository institutions
eligible to have an account with such Federal Reserve Bank who hold such
investments on behalf of their customers, (ii) as of any date of determination,
mature by their terms on or prior to the Business Day preceding the next Payment
Date, and (iii) evidence:

 

(a)           direct obligations of, and obligations fully guaranteed as to full
and timely payment by, the United States (or by any agency thereof to the extent
such obligations are backed by the full faith and credit of the United States);

 

(b)           demand deposits, time deposits, bank deposit products of or
certificates of deposit of depository institutions or trust companies
incorporated under the laws of the United States or any state thereof and
subject to supervision and examination by federal or state banking or depository
institution authorities; provided that at the time of the Borrower’s investment
or contractual commitment to invest therein, the commercial paper, if any, and
short-term unsecured debt obligations (other than such obligation whose rating
is based on the credit of a Person other than such institution or trust company)
of such depository institution or trust company shall have a credit rating from
Fitch and each Rating Agency in the Highest Required Investment Category granted
by Fitch and such Rating Agency;

 

(c)           commercial paper, or other short term obligations, having, at the
time of the Borrower’s investment or contractual commitment to invest therein, a
rating in the Highest Required Investment Category granted by each Rating Agency
and Fitch;

 

(d)           demand deposits, time deposits or certificates of deposit that are
fully insured by the FDIC and either have a rating on their certificates of
deposit or short-term deposits from Moody’s and S&P of “P-1” and “A-1”,
respectively, and if rated by Fitch, from Fitch of “F-1+”;

 

31

--------------------------------------------------------------------------------


 

(e)           investments in taxable money market funds or other regulated
investment companies having, at the time of the Borrower’s investment or
contractual commitment to invest therein, a rating of the Highest Required
Investment Category from each Rating Agency and Fitch (if rated by Fitch); or

 

(f)            time deposits (having maturities of not more than 90 days) by an
entity the commercial paper of which has, at the time of the Borrower’s
investment or contractual commitment to invest therein, a rating of the Highest
Required Investment Category granted by each Rating Agency and Fitch;

 

provided, that notwithstanding the foregoing clauses (a) through (f), unless the
Borrower and the Collateral Manager have received the written advice of counsel
of national reputation experienced in such matters to the contrary (together
with an Officer’s Certificate of the Borrower or the Collateral Manager to the
Administrative Agent and the Collateral Agent (on which the Administrative Agent
and the Collateral Agent may rely) that the advice specified in this definition
has been received by the Borrower and the Collateral Manager), on and after the
date required for conformance with the Volcker Rule (or such later date as may
be determined by the Borrower and the Collateral Manager based upon such
advice), Permitted Investments may only include obligations or securities that
constitute cash equivalents for purposes of the rights and assets in paragraph
(c)(8)(i)(B) of the exclusions from the definition of “covered fund” for
purposes of the Volcker Rule.  The Collateral Agent shall have no duty to
determine or oversee compliance with the foregoing.

 

“Permitted Liens”:

 

(a)           with respect to the interest of the Seller or the Borrower in the
Loans included in the Collateral:  (i) Liens in favor of the Borrower created
pursuant to the Sale Agreement and (ii) Liens in favor of the Collateral Agent
created pursuant to this Agreement; and

 

(b)           with respect to the interest of the Seller or the Borrower in the
other Collateral (including any Underlying Assets):  (i) materialmen’s,
warehousemen’s, mechanics’ and other Liens arising by operation of law in the
ordinary course of business for sums not due or sums that are being contested in
good faith, (ii) purchase money security interests in certain items of
equipment, (iii) Liens for Taxes that are not material Taxes if such Taxes shall
not at the time be due and payable or if a Person shall currently be contesting
the validity thereof in good faith by appropriate proceedings and with respect
to which reserves in accordance with GAAP have been provided on the books of
such Person, (iv) other customary Liens permitted by the applicable Underlying
Instruments with respect thereto consistent with the Collateral Manager
Standard, (v) Liens in favor of the Borrower created by the Seller under the
Sale Agreement and transferred by the Borrower pursuant to this Agreement,
(vi) Liens in favor of the Collateral Agent created pursuant to this Agreement,
(vii) with respect to Third Party Agented Loans, Liens in favor of the lead
agent, the collateral agent or the paying agent for the benefit of all holders
of Indebtedness of such Obligor, (viii) with respect to any Equity Security, any
Liens granted (x) on such Equity Security to secure Indebtedness of the related
Obligor and/or (y) under any governing documents or other agreement between or
among or binding upon the Borrower as the holder of such Equity Security
(provided that, in each case, such Liens have no higher priority

 

32

--------------------------------------------------------------------------------


 

than they did on the date such Loan was approved by the Administrative Agent),
and (ix) with respect to any Underlying Assets, Liens permitted by the
applicable Underlying Instruments.

 

“Person”:  An individual, partnership, corporation, limited liability company,
joint stock company, trust (including a statutory or business trust),
unincorporated association, sole proprietorship, joint venture, government (or
any agency or political subdivision thereof) or other entity.

 

“Prime Rate”:  The rate announced by Wells Fargo from time to time as its prime
rate in the United States, such rate to change as and when such designated rate
changes.  The Prime Rate is not intended to be the lowest rate of interest
charged by Wells Fargo or any other specified financial institution in
connection with extensions of credit to debtors.

 

“Principal Collection Account”:  A sub-account of the Collection Account created
and maintained on the books and records of the Securities Intermediary entitled
“Principal Collection Account” in the name of the Borrower and subject to the
Lien of the Collateral Agent for the benefit of the Secured Parties.

 

“Principal Collections”:  Any and all amounts of Collections received in respect
of any principal due and payable under the Loans from or on behalf of Obligors
that are deposited into the Collection Account or received by or on behalf of
the Borrower by the Collateral Manager in respect of a Loan, and all insurance
proceeds and recoveries, whether in the form of cash, checks, wire transfers,
electronic transfers or any other form of cash payment. For the avoidance of
doubt, “Principal Collections” shall not include amounts on deposit in the
Unfunded Exposure Account.

 

“Proceeds”:  With respect to any Collateral, all property that is receivable or
received when such Collateral is collected, sold, liquidated, foreclosed,
exchanged, or otherwise disposed of, whether such disposition is voluntary or
involuntary, and includes all rights to payment with respect to any insurance
relating to such Collateral.

 

“Property”:  Any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

 

“Pro Rata Share”:  With respect to any Lender, the percentage obtained by
dividing the Commitment of such Lender (as determined pursuant to the definition
of Commitment) by the aggregate Commitments of all the Lenders (as determined
pursuant to the definition of Commitment) or, if the Commitments have been
terminated, based on the Advances Outstanding.

 

“Purchase Price”:  With respect to any Loan, an amount (expressed as a
percentage of par) equal to (i) the purchase price in Dollars (or, if different
principal amounts of such Loan were purchased at different purchase prices, the
weighted average of such purchase prices) paid by the Borrower for such Loan
(exclusive of any interest, Accreted Interest, original issue discount and
upfront fees) divided by (ii) the outstanding principal balance of the portion
of such Loan purchased by the Borrower outstanding as of the date of such
purchase (exclusive of any interest, Accreted Interest, original issue discount
and upfront fees).

 

33

--------------------------------------------------------------------------------


 

“Qualified Institution”:  A depository institution or trust company organized
under the laws of the United States or any one of the States thereof or the
District of Columbia (or any domestic branch of a foreign bank), (i)(a) that has
either (1) a long-term unsecured debt rating of “A” or better by S&P and “A2” or
better by Moody’s or (2) a short-term unsecured debt rating or certificate of
deposit rating of “A-1” or better by S&P or “P-1” or better by Moody’s, (b) the
parent corporation of which has either (1) a long-term unsecured debt rating of
“A” or better by S&P and “A2” or better by Moody’s or (2) a short-term unsecured
debt rating or certificate of deposit rating of “A-1” or better by S&P and “P-1”
or better by Moody’s or (c) is otherwise acceptable to the Administrative Agent
and (ii) the deposits of which are insured by the FDIC.

 

“Rating Agency”:  Each of Moody’s and S&P.

 

“Register”: The meaning specified in Section 12.16(b).

 

“Regulation U”:  Regulation U of the Board of Governors of the Federal Reserve
System, 12 C.F.R. § 221, or any successor regulation.

 

“Reinvestment”:  The meaning specified in Section 2.14(a)(i).

 

“Reinvestment Notice”:  Each notice required to be delivered by the Collateral
Manager in respect of any Reinvestment of Principal Collections pursuant to
Section 3.2(b) in the form of Exhibit A-3.

 

“Reinvestment Period”: The period commencing on the Closing Date and ending on
the day preceding the Reinvestment Period End Date.

 

“Reinvestment Period End Date”: The earliest to occur of:

 

(a)           the date that is the third anniversary of the Closing Date, as
such date may be extended pursuant to Section 2.3(c) hereof;

 

(b)           the Termination Date pursuant to Section 9.2(a)(i);

 

(c)           the date of the declaration of the Reinvestment Period End Date
pursuant to Section 9.2(a)(ii);

 

(d)           the appointment of a replacement Collateral Manager pursuant to
Section 6.11; or

 

(e)           the date of the termination of all of the Commitments pursuant to
Section 2.3(a).

 

“Relevant Test Period”: With respect to any Loan, the relevant test period for
the calculation of Net Senior Leverage Ratio, Interest Coverage Ratio, Total Net
Leverage Ratio or EBITDA as applicable, for such Loan in accordance with the
related Underlying Instruments or, if no such period is provided for therein,
(i) for Obligors delivering monthly financial statements, each period of the
last twelve (12) consecutive reported calendar months, and (ii) for Obligors

 

34

--------------------------------------------------------------------------------


 

delivering quarterly financial statements, each period of the last four
(4) consecutive reported fiscal quarters of the principal Obligor on such Loan;
provided that with respect to any Loan for which the relevant test period is not
provided for in the related Underlying Instruments, if an Obligor is a
newly-formed entity as to which twelve (12) consecutive calendar months have not
yet elapsed, “Relevant Test Period” shall initially include the period from the
date of formation of such Obligor to the end of the twelfth (12th) calendar
month or fourth (4th) fiscal quarter (as the case may be) from the date of
formation, and shall subsequently include each period of the last twelve (12)
consecutive reported calendar months or four (4) consecutive reported fiscal
quarters (as the case may be) of such Obligor.

 

“Repayment Notice”:  Each notice required to be delivered by the Borrower in
respect of any reduction of the Commitments or by the Borrower or the Collateral
Manager (on behalf of the Borrower) in respect of any repayment of Advances
Outstanding, in the form of Exhibit A-2.

 

“Reportable Event”: Any non-exempt prohibited transaction, failure to satisfy
the minimum funding standard, withdrawals from a Multiemployer Plan or
reportable events within the meaning of Section 4043 of ERISA, other than those
events as to which the 30-day notice period referred to in Section 4043(c) of
ERISA has been waived.

 

“Reporting Date”:  The date that is two (2) Business Days prior to the 15th day
of each calendar month, with the first Reporting Date occurring in May 2016.

 

“Required Lenders”:  (a) Lenders representing an aggregate of at least 51% of
the aggregate Commitments (or, if the applicable Commitments have been
terminated, Advances Outstanding) and (b) as long as Wells Fargo (or an
Affiliate thereof) is the Administrative Agent, Wells Fargo; provided that, if
there are two or more unaffiliated Lenders party hereto as of the applicable
date of determination, then at least two such Lenders shall be required to
constitute the Required Lenders; provided further that, the Commitment of, and
the portion of any outstanding Advances, as applicable, held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of the Required Lenders.

 

“Required Loan Documents”:  For each Loan, the following documents or
instruments, in each case as specified on the related Loan Checklist:

 

(a)           (i) the original executed promissory note or, in the case of a
lost note, a copy of the executed underlying promissory note accompanied by an
original executed affidavit and indemnity endorsed by the Borrower in blank (and
an unbroken chain of endorsements from each prior holder of such promissory note
to the Borrower), or (ii) if no promissory note is issued in the name of the
Borrower or such Loan is a Noteless Loan, an executed copy of each assignment
and assumption agreement, transfer document or instrument relating to such Loan
evidencing the assignment of such Loan from any prior third party owner thereof
to the Borrower and from the Borrower in blank;

 

(b)           to the extent applicable for the related Loan, copies of the
executed (i) guaranty, (ii) underlying credit or loan agreement (or similar
agreement pursuant to which the related Loan has been issued or created),
(iii) acquisition agreement (or similar

 

35

--------------------------------------------------------------------------------


 

agreement) and (iv) security agreement, mortgage or other agreement that secures
the obligations represented by such Loan, in each case as set forth on the Loan
Checklist; and

 

(c)           with respect to any Loan originated by the Seller and with respect
to which the Seller acts as administrative agent (or in a comparable capacity),
either (i) copies of any related UCC-1 Financing Statements and any related
UCC-3 continuation statements, each showing the related Obligor as debtor and
the Collateral Agent as total assignee or showing the Obligor, as debtor and the
Seller as secured party and each with evidence of filing thereon, or (ii) copies
of any such financing and continuation statements certified by the Collateral
Manager to be true and complete copies thereof in instances where the original
financing statements have been sent to the appropriate public filing office for
filing, in each case, as set forth in the related Loan Checklist.

 

“Required Reports”:  Collectively, the Borrowing Base Certificate, the
Collateral Management Report, financial statements of each Obligor, the
Collateral Manager and the Borrower required to be delivered under the
Transaction Documents, the annual statements as to compliance and the annual
independent public accountant’s report pursuant to Section 6.8(d).

 

“Responsible Officer”:  With respect to any Person, any duly authorized officer
of such Person or of the general partner, administrative manager or managing
member of such Person with direct responsibility for the administration of this
Agreement and also, with respect to a particular matter, any other duly
authorized officer of such Person or of the general partner, administrative
manager or managing member of such Person to whom such matter is referred
because of such officer’s knowledge of and familiarity with the particular
subject, and with respect to the Collateral Agent or Securities Intermediary, an
officer to whom a corporate trust matter is referred because of such person’s
knowledge of and familiarity with the particular subject and having direct
responsibility for the administration of this transaction.

 

“Restricted Payment”:  (i) Any dividend or other distribution, direct or
indirect, on account of any class of membership interests of the Borrower now or
hereafter outstanding, except a dividend or distribution paid solely in
interests of that class of membership interests or in any junior class of
membership interests of the Borrower; (ii) any redemption, retirement, sinking
fund or similar payment, purchase or other acquisition for value, direct or
indirect, of any class of membership interests of the Borrower now or hereafter
outstanding, and (iii) any payment made to redeem, purchase, repurchase or
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire membership interests of the Borrower now or hereafter
outstanding.

 

“Review Criteria”:  The meaning specified in Section 7.2(b)(i).

 

“Revolving Loan”:  A Broadly Syndicated Loan or a Middle Market Loan (other than
a Delayed Draw Loan) that under the Underlying Instruments relating thereto may
require one or more future advances to be made to the Obligor by the Borrower;
provided that, any such Loan will be a Revolving Loan only until all commitments
by the Borrower to make advances to the Obligor thereof expire, or are
terminated, or are irrevocably reduced to zero.

 

36

--------------------------------------------------------------------------------


 

“S&P”:  Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto.

 

“Sale Agreement”:  The Loan Sale Agreement, dated as of the date hereof by and
between the Seller and the Borrower.

 

“Scheduled Payment”:  Each scheduled payment of principal and/or interest
required to be made by an Obligor on the related Loan, as adjusted pursuant to
the terms of the related Underlying Instruments, if applicable.

 

“Second Lien Loan”:  A Loan that (i) does not satisfy each requirement set forth
in the definition of “Broadly Syndicated Loan,” “First Lien Last Out Loan” or
“Middle Market Loan,” (ii) is secured by a valid and perfected second priority
Lien on all of the Obligor’s assets constituting Underlying Assets for the Loan
(whether or not there is also a Lien of a higher or lower priority in additional
collateral), (iii) with respect to priority of payment obligations is pari passu
with the indebtedness of the holder with the second priority Lien, and
(iv) pursuant to an intercreditor agreement between the Borrower and the holder
of the first priority Lien over the Underlying Assets, the amount of
Indebtedness secured by such first priority Lien is limited (in terms of
aggregate dollar amount or percent of outstanding principal or both).

 

“Section 28(e)”: The meaning specified in Section 6.2(l).

 

“Secured Party”:  (i) Each Lender, (ii) the Administrative Agent, (iii) the
Collateral Agent, (iv) the Securities Intermediary and (v) solely with respect
to the right to receive fees, expenses and indemnities owing to it hereunder,
the Collateral Manager.

 

“Securities Account”:  The meaning specified in Section 8-501(a) of the UCC.

 

“Securities Account Control Agreement”:  The Account Control Agreement, dated as
of the date hereof, among the Borrower, the Collateral Agent and Wells Fargo as
the Securities Intermediary, as the same may be amended, modified, waived,
supplemented or restated from time to time.

 

“Securities Act”:  The U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

“Securities Intermediary”:  Wells Fargo, or any subsequent (i) Clearing
Corporation; or (ii)  Person, including a bank or broker, that in the ordinary
course of its business maintains Securities Accounts for others and is acting in
that capacity or agreeing to act in such capacity pursuant to the Securities
Account Control Agreement.

 

“Security Certificate”:  The meaning specified in Section 8-102(a)(16) of the
UCC.

 

“Security Entitlement”:  The meaning specified in Section 8-102(a)(17) of the
UCC.

 

“Seller”:  The meaning specified in the Preamble.

 

37

--------------------------------------------------------------------------------


 

“Similar Law”:  The meaning specified in Section 4.1(w)(iii).

 

“Solvent”:  As to any Person at any time, having a state of affairs such that
all of the following conditions are met:  (a) the fair value of the property of
such Person is greater than the amount of such Person’s liabilities (including
disputed, contingent and unliquidated liabilities) as such value is established
and liabilities evaluated for purposes of Section 101(32) of the Bankruptcy
Code; (b) the present fair saleable value of the property of such Person in an
orderly liquidation of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts and other
liabilities as they become absolute and matured; (c) such Person is able to
realize upon its property and pay its debts and other liabilities (including
disputed, contingent and unliquidated liabilities) as they mature or become due
in the normal course of business; (d) such Person does not intend to, and does
not believe that it will, incur debts or liabilities beyond such Person’s
ability to pay as such debts and liabilities mature; and (e) such Person is not
engaged in a business or a transaction, and does not propose to engage in a
business or a transaction, for which such Person’s property assets would
constitute unreasonably small capital.

 

“Subsidiary”:  As to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly, through one or more
intermediaries, or both, by such Person.

 

“Substitution”:  The meaning specified in Section 2.14(b).

 

“Taxes”:  All present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Termination Date”:  The earliest of (a) the date of the termination of all the
Commitments pursuant to Section 2.3(a), (b) the Facility Maturity Date, and
(c) the date of the declaration of the Termination Date or the date of the
automatic occurrence of the Termination Date pursuant to Section 9.2(a).

 

“Third Party Agented Loan”:  Any Loan originated as part of a syndicated loan
transaction that has one (1) or more administrative, paying and/or collateral
agents who are not the Borrower, Collateral Manager or any Affiliate thereof and
receive payments and hold the collateral pledged by the related Obligor on
behalf of all lenders with respect to the related credit facility.

 

“Total Net Leverage Ratio”:  With respect to any Loan for any Relevant Test
Period either (a) the meaning of “Total Net Leverage Ratio” or any comparable
definition set forth in the Underlying Instruments for such Loan, or (b) in the
case of any Loan with respect to which the related Underlying Instruments do not
include a definition of “Total Net Leverage Ratio” or comparable definition, the
ratio of the ratio of (a) Indebtedness (including, without

 

38

--------------------------------------------------------------------------------


 

limitation, such Loan) of the applicable Obligor as of the date of determination
minus Unrestricted Cash of such Obligor as of such date to (b) EBITDA of such
Obligor with respect to the applicable Relevant Test Period, as calculated by
the Borrower or the Collateral Manager in good faith.

 

“Tranche Size”: With respect to any Loan, the dollar value of the tranche of
Indebtedness of the applicable Obligor currently held or contemplated for
purchase by the Borrower, which may include, in the sole discretion of the
Administrative Agent, any Indebtedness under another tranche that (x) is an
obligation of the same Obligor under the same Underlying Instrument, (y) pari
passu with such Loan and (z) has the same material terms as such Loan.

 

“Transaction”:  The meaning specified in Section 3.2.

 

“Transaction Documents”:  This Agreement, the Sale Agreement, the Fee Letter,
the Securities Account Control Agreement, any Joinder Supplement, any Transferee
Letter and the Collateral Agent Fee Letter.

 

“Transferee Letter”:  The meaning specified in Section 12.16(a).

 

“UCC”:  The Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction or jurisdictions.

 

“Uncertificated Security”:  The meaning specified in Section 8-102(a)(l8) of the
UCC.

 

“Underlying Assets”:  With respect to a Loan, any property or other assets
designated and pledged as collateral to secure repayment of such Loan,
including, without limitation, to the extent provided for in the relevant
Underlying Instruments, a pledge of the stock, membership or other ownership
interests in the related Obligor and all Proceeds from any sale or other
disposition of such property or other assets.

 

“Underlying Instruments”:  The loan agreement, credit agreement or other
agreement pursuant to which a Loan has been issued or created and each other
agreement that governs the terms of or secures the obligations represented by
such Loan or Permitted Investments or of which the holders of such Loan or
Permitted Investment are the beneficiaries.

 

“Unfunded Exposure Account”:  A Securities Account created and maintained on the
books and records of the Securities Intermediary entitled “Unfunded Exposure
Account” in the name of the Borrower and subject to the Lien of the Collateral
Agent for the benefit of the Secured Parties.

 

“Unfunded Exposure Amount”:  As of any date of determination, an amount equal to
the aggregate amount (without duplication) of all unfunded commitments
associated with the Loans.

 

“Unfunded Exposure Equity Amount”:  As of any date of determination, an amount
equal to (i) the aggregate sum of the products for each Revolving Loan and
Delayed

 

39

--------------------------------------------------------------------------------


 

Draw Loan included in the Collateral of (a) the Unfunded Exposure Amount for
such Loan multiplied by (b) the difference of 100% minus the Applicable
Percentage for such Loan plus (ii) the aggregate sum of the products for each
Revolving Loan and Delayed Draw Loan included in the Collateral of (a) the
Unfunded Exposure Amount for such Loan multiplied by (b) the difference of 100%
minus the Assigned Value for such Loan multiplied by (c) the Applicable
Percentage for such Loan.

 

“United States” or “U.S.”:  The United States of America.

 

“Unrestricted Cash”: The meaning of “Unrestricted Cash” or any comparable
definition in the Underlying Instruments for each Loan, and in any case that
“Unrestricted Cash” or such comparable definition is not defined in such
Underlying Instruments, all cash available for use for general corporate
purposes and not held in any reserve account or legally or contractually
restricted for any particular purposes or subject to any lien (other than
blanket liens permitted under or granted in accordance with such Underlying
Instruments), as reflected on the most recent financial statements of the
relevant Obligor that have been delivered to the Borrower.

 

“U.S. Person”:  Any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate”:  The meaning set forth in Section 2.13(f).

 

“USA Patriot Act”:  The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56.

 

“Volcker Rule”:  Section 13 of the U.S. Bank Holding Company Act of 1956, as
amended, and the applicable rules and regulations thereunder.

 

“Wells Fargo”:  The meaning specified in the Preamble.

 

“Withholding Agent”:  The Borrower and the Administrative Agent.

 

Section 1.2            Other Terms.

 

All accounting terms used but not specifically defined herein shall be construed
in accordance with GAAP.  All terms used in the UCC in the State of New York,
and used but not specifically defined herein, are used herein as defined in such
UCC.

 

Section 1.3            Computation of Time Periods.

 

Unless otherwise stated in this Agreement, in the computation of a period of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.”

 

40

--------------------------------------------------------------------------------


 

Section 1.4                                    Interpretation.

 

In each Transaction Document, unless a contrary intention appears:

 

(a)                                 the singular number includes the plural
number and vice versa;

 

(b)                                 reference to any Person includes such
Person’s successors and assigns but, if applicable, only if such successors and
assigns are permitted by the Transaction Documents;

 

(c)                                  reference to any gender includes each other
gender;

 

(d)                                 reference to day or days without further
qualification means calendar days;

 

(e)                                  reference to any time means Charlotte,
North Carolina time;

 

(f)                                   the word “including” is not limiting and
means “including without limitation;”

 

(g)                                  the word “any” is not limiting and means
“any and all” unless the context clearly requires or the language provides
otherwise;

 

(h)                                 reference to any agreement (including any
Transaction Document), document or instrument means such agreement, document or
instrument as amended, modified, waived, supplemented, restated or replaced and
in effect from time to time in accordance with the terms thereof and, if
applicable, the terms of the other Transaction Documents, and reference to any
promissory note includes any promissory note that is an extension or renewal
thereof or a substitute or replacement therefor;

 

(i)                                     reference to any Applicable Law means
such Applicable Law as amended, modified, codified, replaced or reenacted, in
whole or in part, and in effect from time to time, including rules and
regulations promulgated thereunder and reference to any Section or other
provision of any Applicable Law means that provision of such Applicable Law from
time to time in effect and constituting the substantive amendment, modification,
codification, replacement or reenactment of such Section or other provision;

 

(j)                                    reference to any delivery or transfer to
the Collateral Agent with respect to the Collateral means delivery or transfer
to the Collateral Agent on behalf of the Secured Parties;

 

(k)                                 if any date for compliance with the terms or
conditions of any Transaction Document falls due on a day which is not a
Business Day, then such due date shall be deemed to be the immediately following
Business Day;

 

(l)                                     reference to the date of any acquisition
or disposition of any Collateral, or the date on which any asset is added to or
removed from the Collateral shall mean the related “settlement date” and not the
related “trade date”;

 

(m)                             references herein to the knowledge or actual
knowledge of a Person shall mean the actual knowledge following due inquiry of a
responsible officer of such Person;

 

41

--------------------------------------------------------------------------------


 

(n)                                 for purposes of this Agreement, an Event of
Default shall be deemed to be continuing until it is waived in accordance with
Section 12.1; and

 

(o)                                 any use of “material” or “materially” or
words of similar meaning in this Agreement shall mean material, as determined by
the Administrative Agent in its sole discretion.

 

ARTICLE II

 

THE ADVANCES AND RELATED MATTERS

 

Section 2.1                                    The Advances.

 

(a)                                 During the Reinvestment Period, the Borrower
may, at its option, request the Lenders to make advances of funds (each, an
“Advance”) under this Agreement pursuant to a Funding Notice; provided, however,
that no Lender shall be obligated to make any Advance on or after the date that
is two (2) Business Days prior to the Reinvestment Period End Date, unless the
Borrower has entered into a binding commitment to purchase an Eligible Loan
prior to the declaration of the Termination Date or the Reinvestment Period End
Date pursuant to Section 9.2(a) and the related Advance Date is not more than
thirty (30) days after such declaration.

 

(b)                                 Following the receipt of a Funding Notice
during the Reinvestment Period and subject to the terms and conditions
hereinafter set forth, the Lenders shall fund such Advance.  Notwithstanding
anything to the contrary herein, no Lender shall be obligated to make any
Advance if, after giving effect to such Advance and the addition to the
Collateral of the Eligible Loans to be acquired by the Borrower with the
proceeds of such Advance, (i) in the reasonable discretion of any such Lender, a
Default or Event of Default would be expected to result therefrom or (ii) the
aggregate Advances Outstanding would exceed the Borrowing Base.

 

(c)                                  The Borrower may, with the written consent
of the Administrative Agent, add additional Persons who satisfy the requirements
set forth in Section 12.16 as Lenders and increase the Commitments hereunder;
provided that the Commitment of any Lender may only be increased with the prior
written consent of such Lender and the Administrative Agent.  Each additional
Lender shall become a party hereto by executing and delivering to the
Administrative Agent, the Collateral Agent, the Collateral Manager and the
Borrower a Transferee Letter and a Joinder Supplement.

 

Section 2.2                                    Procedures for Advances by the
Lenders.

 

(a)                                 Subject to the limitations set forth in
Section 2.1(a), the Borrower may request an Advance from the Lenders by
delivering to the Lenders at certain times the information and documents set
forth in this Section 2.2.

 

(b)                                 With respect to all Advances, no later than
2:00 p.m. on the proposed Funding Date, the Borrower (or the Collateral Manager
on the Borrower’s behalf) shall deliver:

 

(i)                                     to the Administrative Agent (with a copy
to the Collateral Agent) a

 

42

--------------------------------------------------------------------------------


 

wire disbursement and authorization form, to the extent not previously
delivered; and

 

(ii)                                  to the Administrative Agent (with a copy
to each Lender and the Collateral Agent) a duly completed Funding Notice
(including a duly completed Borrowing Base Certificate updated to the date such
Advance is requested and giving pro forma effect to the Advance requested and
the use of the proceeds thereof) which shall (i) specify the desired amount of
such Advance, which amount shall not cause the Advances Outstanding to exceed
the Borrowing Base and must be at least equal to $500,000 (or such lesser amount
as may be required to fund a draw under a Revolving Loan or Delayed Draw Loan),
to be allocated to each Lender in accordance with its Pro Rata Share,
(ii) specify the proposed Funding Date of such Advance, (iii) specify the
Loan(s) (if any) to be financed on such Funding Date (including the appropriate
file number, Obligor, Outstanding Balance, Assigned Value and Purchase Price for
such Loan(s) (if any)), and (iv) include a representation that all conditions
precedent for an Advance described in Article III hereof have been met.  Each
Funding Notice shall be irrevocable.  If any Funding Notice is received by the
Administrative Agent, the Collateral Agent and each Lender after 2:00 p.m. on
the proposed Funding Date or on a day that is not a Business Day, such Funding
Notice shall be deemed to be received by the Administrative Agent, the
Collateral Agent and each Lender at 9:00 a.m. on the next Business Day.

 

(c)                                  On the proposed Funding Date, subject to
the limitations set forth in Section 2.1(a) and upon satisfaction of the
applicable conditions set forth in Article III, each Lender shall make available
to the Borrower in same day funds, by wire transfer to the account designated by
the Borrower in the Funding Notice given pursuant to this Section 2.2, an amount
equal to such Lender’s Pro Rata Share of the least of (i) the amount requested
by the Borrower for such Advance, (ii) the aggregate unused Commitments then in
effect and (iii) the maximum amount that, after taking into account the proposed
use of the proceeds of such Advance, could be advanced to the Borrower hereunder
without causing the Advances Outstanding to exceed the Borrowing Base.

 

(d)                                 On each Funding Date, the obligation of each
Lender to remit its Pro Rata Share of any such Advance shall be several from
that of each other Lender and the failure of any Lender to so make such amount
available to the Borrower shall not relieve any other Lender of its obligation
hereunder.

 

Section 2.3                                    Reduction of the Facility Amount;
Principal Repayments.

 

(a)                                 The Borrower (or the Collateral Manager on
behalf of the Borrower) may irrevocably terminate the Commitments in whole or
irrevocably reduce in part the portion of the Commitments that exceed the sum of
the Advances Outstanding and accrued Interest and Breakage Costs with respect
thereto; provided that (i) the Borrower shall provide a Repayment Notice at
least two (2) Business Days prior to the date of such termination or reduction
to the Administrative Agent (with a copy to the Collateral Manager); (ii) any
partial reduction of the Commitments shall be in an amount equal to $5,000,000
and in integral multiples of $500,000 in excess thereof, and (iii) in the case
of such termination or reduction on or prior to the two (2) year anniversary of
the Closing Date other than in connection with an amendment and

 

43

--------------------------------------------------------------------------------


 

restatement of this Agreement, the Borrower shall pay to the Administrative
Agent for distribution to the Lenders the applicable Commitment Reduction Fee. 
Each notice of a reduction or termination pursuant to this Section 2.3(a) shall
be irrevocable.  The applicable Commitment of each Lender shall be reduced by an
amount equal to its Pro Rata Share (prior to giving effect to any reduction of
the Commitments hereunder) of the aggregate amount of any reduction under this
Section 2.3(a).

 

(b)                                 The Borrower (or the Collateral Manager on
behalf of the Borrower) may, at any time, reduce Advances Outstanding; provided
that, other than a reduction pursuant to Section 2.7 or 2.8 (i) the Borrower
shall provide a Repayment Notice at least two (2) Business Days prior to the
date of such reduction to the Administrative Agent, the Collateral Agent and the
Lenders (provided that same day notice may be given with respect to curing any
Borrowing Base Deficiency) and (ii) any reduction of Advances Outstanding (other
than with respect to repayments of Advances Outstanding made by the Borrower to
reduce Advances Outstanding such that no Borrowing Base Deficiency exists) shall
be in a minimum amount of $500,000 and in integral multiples of $100,000 in
excess thereof.  In connection with any such reduction of Advances Outstanding,
the Borrower (or, in the case of curing a Borrowing Base Deficiency, the
Equityholder on behalf of the Borrower) shall deliver (1) to the Administrative
Agent, the Collateral Agent and each Lender of such Advances, a Repayment Notice
and (2) funds to the Collateral Agent for payment to the Lenders of such
Advances sufficient to repay such Advances Outstanding, accrued Interest thereon
and any Breakage Costs which may include instructions to the Collateral Agent to
use funds from the Principal Collection Account and/or funds otherwise provided
by the Borrower or the Equityholder to the Collateral Agent with respect
thereto; provided that, the Advances Outstanding will not be reduced unless
sufficient funds have been remitted to pay all such amounts referred to in this
sentence in full.  Any Advance so repaid may, subject to the terms and
conditions hereof, be reborrowed during the Reinvestment Period.  Any Repayment
Notice relating to any repayment pursuant to this Section 2.3(b) shall be
irrevocable.

 

(c)                                  At any time after the twelve-month
anniversary of the Closing Date and prior to the end of the Reinvestment Period,
the Borrower may deliver to the Administrative Agent (which shall promptly
deliver the same to the Lenders) a notice requesting that the Reinvestment
Period and/or the Facility Maturity Date be extended. Each Lender shall have the
right in its sole discretion to approve or deny any such extension request. Upon
written notice from the Administrative Agent and each Lender agreeing to such
extension, the Reinvestment Period and/or the Facility Maturity Date, as
applicable, shall be extended to such date as is approved by each Lender for all
purposes hereof.

 

(d)                                 Unless sooner prepaid pursuant to the terms
hereof, the Advances Outstanding shall be repaid in full on the Termination Date
or on such later date as is agreed to in writing by the Borrower, the Collateral
Manager, the Administrative Agent and the Lenders.

 

Section 2.4                                    Determination of Interest.

 

(a)                                 The Collateral Agent shall determine the
Interest (including unpaid Interest related thereto, if any, due and payable on
a prior Payment Date) to be paid by the Borrower on each Payment Date for the
related Accrual Period and shall advise the Collateral Manager and the Borrower
thereof on the third Business Day prior to such Payment Date.

 

44

--------------------------------------------------------------------------------


 

(b)                                 No provision of this Agreement shall require
the payment or permit the collection of Interest in excess of the maximum
permitted by Applicable Law.

 

(c)                                  No Interest shall be considered paid by any
distribution if at any time such distribution is rescinded or must otherwise be
returned for any reason.

 

Section 2.5                                    [Reserved].

 

Section 2.6                                    Borrowing Base Deficiency Cures.

 

Any Borrowing Base Deficiency may be cured by the Borrower taking one or more of
the following actions:

 

(i)                                     crediting Cash into the Principal
Collection Account;

 

(ii)                                  repaying the applicable Advances
Outstanding in accordance with Section 2.3(b); or

 

(iii)                               posting additional Eligible Loans and/or
Permitted Investments as Collateral or effecting a Substitution of a new
Eligible Loan for an existing Loan; provided that the amount of any reduction of
a Borrowing Base Deficiency pursuant to any such additional Eligible Loans shall
be the Adjusted Borrowing Value of such Eligible Loans.

 

For the avoidance of doubt, the Borrower may cure a Borrowing Base Deficiency by
any combination of (i), (ii) or (iii) of this Section 2.6 (or by any other
action with the prior written consent of the Administrative Agent). 
Notwithstanding any other provisions of this Agreement, if the Borrower has
eliminated a Borrowing Base Deficiency pursuant to clause (i) of this
Section 2.6, upon written request of the Borrower to the Collateral Agent to
release such funds from the Principal Collection Account and certification by
the Borrower that immediately after giving effect to the return of any such
Cash, no Borrowing Base Deficiency will exist, the Borrower shall be permitted
the return of all or a portion of the Cash so deposited in the Principal
Collection Account and the Collateral Agent shall pay the amount so requested to
the Borrower and, for the avoidance of doubt, such amount shall not constitute
Available Funds.

 

Section 2.7                                    Priority of Payments.

 

(a)                                 Interest Collection Account.  On each
Payment Date, so long as no Event of Default has occurred and is continuing, the
Collateral Manager shall direct the Collateral Agent to pay pursuant to the
related Collateral Management Report (and the Collateral Agent shall make
payment from the Interest Collection Account to the extent of Available Funds,
in reliance on the information set forth in such Collateral Management Report)
to the following Persons, the following amounts in the following order of
priority:

 

(1)                                 pro rata to (A) the Collateral Agent, in an
amount equal to any accrued and unpaid Collateral Agent Fees and (B) the
Securities Intermediary, in an amount equal to any amounts payable to the
Securities Intermediary under the Securities Account Control Agreement; provided
that, the

 

45

--------------------------------------------------------------------------------


 

aggregate amount payable pursuant to this Section 2.7(a)(1),
Section 2.7(b)(1) and Section 2.8(1) shall not exceed $100,000 per annum;

 

(2)                                 to the Collateral Manager first (A) in an
amount equal to any accrued and unpaid Collateral Management Fee and then second
(B) all documented Collateral Manager Reimbursable Expenses due and owing to the
Collateral Manager; provided that, during any 12-month rolling period, the
aggregate amount payable pursuant to this Section 2.7(a)(2)(B),
Section 2.7(b)(2)(B) and Section 2.8(2)(B) shall not exceed $100,000 per annum;

 

(3)                                 pro rata to each Lender, in an amount equal
to any accrued and unpaid Interest, Breakage Costs and Non-Usage Fee;

 

(4)                                 pro rata to the Administrative Agent and
each Lender, all Administrative Expenses and any Increased Costs due and owing
to such Person;

 

(5)                                 if a Borrowing Base Deficiency exists, pro
rata to the Lenders to reduce the Advances Outstanding in an amount necessary to
cure such Borrowing Base Deficiency;

 

(6)                                 pro rata to each Lender, in an amount equal
to any accrued and unpaid Commitment Reduction Fee;

 

(7)                                 first, to the extent not paid pursuant to
Section 2.7(a)(1) as a result of the limitation set forth therein, pro rata to
(A) the Collateral Agent, in an amount equal to any accrued and unpaid
Collateral Agent Fees and (B) the Securities Intermediary, in an amount equal to
any amounts payable to the Securities Intermediary under the Securities Account
Control Agreement; and second, pro rata to each applicable party to pay all
other unpaid Administrative Expenses;

 

(8)                                 to the applicable Governmental Authority,
any Tax or withholding Tax which, if not paid, could result in a Lien on any of
the Collateral; and

 

(9)                                 (A) during a Default, to remain in the
Interest Collection Account or (B) otherwise, any remaining amounts shall be
deemed released from the Lien of the Collateral Agent hereunder and distributed
to, or at the direction of, the Borrower;

 

(b)                                 Principal Collection Account.  On each
Payment Date, so long as no Event of Default has occurred and is continuing, the
Collateral Manager shall direct the Collateral Agent to pay pursuant to the
related Collateral Management Report (and the Collateral Agent shall make
payment from the Principal Collection Account to the extent of Available Funds,
in reliance on the information set forth in such Collateral Management Report)
to the following Persons, the following amounts in the following order of
priority:

 

(1)                                 to the extent not paid pursuant to
Section 2.7(a)(1), pro rata

 

46

--------------------------------------------------------------------------------


 

to (A) the Collateral Agent, in an amount equal to any accrued and unpaid
Collateral Agent Fees and (B) the Securities Intermediary, in an amount equal to
any amounts payable to the Securities Intermediary under the Securities Account
Control Agreement; provided that, the aggregate amount payable pursuant to
Section 2.7(a)(1), this Section 2.7(b)(1) and Section 2.8(1) shall not exceed
$100,000 per annum;

 

(2)                                 to the extent not paid pursuant to
Section 2.7(a)(2), to the Collateral Manager first (A) in an amount equal to any
accrued and unpaid Collateral Management Fee and then second (B) all documented
Collateral Manager Reimbursable Expenses due and owing to the Collateral
Manager; provided that, during any 12-month rolling period, the aggregate amount
payable pursuant to Section 2.7(a)(2)(B), this Section 2.7(b)(2)(B) and
Section 2.8(2)(B) shall not exceed $100,000 per annum;

 

(3)                                 to the extent not paid pursuant to
Section 2.7(a)(3), pro rata to each Lender, in an amount equal to any accrued
and unpaid Interest, Breakage Costs and Non-Usage Fee;

 

(4)                                 to the extent not paid pursuant to
Section 2.7(a)(4), pro rata to the Administrative Agent and each Lender, all
Administrative Expenses and any Increased Costs due and owing to such Person;

 

(5)                                 to the Unfunded Exposure Account (which,
during the Reinvestment Period shall be at the discretion of the Collateral
Manager) in an amount necessary to cause the amount on deposit in the Unfunded
Exposure Account to equal (i) prior to the Reinvestment Period End Date, the
Unfunded Exposure Equity Amount and (ii) after the Reinvestment Period End Date,
the Unfunded Exposure Amount;

 

(6)                                 (i) during the Reinvestment Period, to the
extent not paid pursuant to Section 2.7(a)(5), pro rata to the Lenders to reduce
the Advances Outstanding in an amount necessary to cure such Borrowing Base
Deficiency or (ii) after the end of the Reinvestment Period, pro rata to each
Lender to pay the Advances Outstanding until paid in full;

 

(7)                                 to the extent not paid pursuant to
Section 2.7(a)(6), pro rata to each Lender, in an amount equal to any accrued
and unpaid Commitment Reduction Fee owing to the Lenders;

 

(8)                                 to the extent not paid pursuant to
Section 2.7(a)(7), first, to the extent not paid pursuant to
Section 2.7(b)(1) as a result of the limitation set forth therein, pro rata to
(A) the Collateral Agent, in an amount equal to any accrued and unpaid
Collateral Agent Fees and (B) the Securities Intermediary, in an amount equal to
any amounts payable to the Securities Intermediary under the Securities Account
Control Agreement, and second, pro rata to each applicable party to pay all
other outstanding amounts then due and payable under the

 

47

--------------------------------------------------------------------------------


 

Transaction Documents;

 

(9)                                 to the extent not paid pursuant to
Section 2.7(a)(8), to the applicable Governmental Authority, any Tax or
withholding Tax which, if not paid, could result in a Lien on any of the
Collateral; and

 

(10)                          (A) during a Default, to remain in the Principal
Collection Account or (B) otherwise, any remaining amounts shall be deemed
released from the Lien of the Collateral Agent hereunder and distributed to, or
at the direction of, the Borrower;

 

Section 2.8                                    Alternate Priority of Payments.

 

On each Business Day (a) following the occurrence of an Event of Default or
(b) following the declaration of the occurrence, or the deemed occurrence, as
applicable, of the Termination Date pursuant to Section 9.2(a), the Collateral
Manager (or, after delivery of a Notice of Exclusive Control, the Administrative
Agent) shall direct the Collateral Agent to pay pursuant to the related
Collateral Management Report (and the Collateral Agent shall make payment from
the Collection Account to the extent of Available Funds, in reliance on the
information set forth in such Collateral Management Report) to the following
Persons, the following amounts in the following order of priority:

 

(1)                                 pro rata to the Collateral Agent and the
Securities Intermediary, in an amount equal to any accrued and unpaid Collateral
Agent Fees owing to such Person; provided that, the aggregate amount payable
pursuant to Section 2.7(a)(1), Section 2.7(b)(1) and this Section 2.8(1) shall
not exceed $100,000 per annum;

 

(2)                                 to the Collateral Manager first (A) in an
amount equal to any accrued and unpaid Collateral Management Fee and then second
(B) all documented Collateral Manager Reimbursable Expenses due and owing to the
Collateral Manager; provided that, during any 12-month rolling period, the
aggregate amount payable pursuant to Section 2.7(a)(2)(B),
Section 2.7(b)(2)(B) and this Section 2.8(2)(B) shall not exceed $100,000 per
annum;

 

(3)                                 pro rata to each Lender, in an amount equal
to any accrued and unpaid Interest, Breakage Costs and Non-Usage Fee;

 

(4)                                 pro rata to the Administrative Agent and
each Lender, all Administrative Expenses and any Increased Costs due and owing
to such Person;

 

(5)                                 to the Unfunded Exposure Account, in an
amount necessary to cause the amount on deposit in the Unfunded Exposure Account
to equal the Unfunded Exposure Amount;

 

(6)                                 pro rata to the Lenders to pay the Advances
Outstanding until paid in full;

 

48

--------------------------------------------------------------------------------


 

(7)                                 pro rata to each Lender, in an amount equal
to any accrued and unpaid Commitment Reduction Fee owing to the Lenders;

 

(8)                                 first, to the extent not paid pursuant to
Section 2.8(1) as a result of the limitation set forth therein, pro rata to
(A) the Collateral Agent, in an amount equal to any accrued and unpaid
Collateral Agent Fees and (B) the Securities Intermediary, in an amount equal to
any amounts payable to the Securities Intermediary under the Securities Account
Control Agreement, and second, pro rata to each applicable party to pay all
other amounts outstanding under the Transaction Documents;

 

(9)                                 to the applicable Governmental Authority,
any Tax or withholding Tax which, if not paid, could result in a Lien on any of
the Collateral; and

 

(10)                          any remaining amounts shall be deemed released
from the Lien of the Collateral Agent hereunder and distributed to the Borrower
or any nominee thereof.

 

Section 2.9                                    Collections and Allocations.

 

(a)                                 Collections.  The Collateral Manager shall
promptly identify any Collections received directly by it as Interest
Collections or Principal Collections and shall transfer all such Collections to
the appropriate Collection Account within two (2) Business Days after its
receipt thereof.  Upon the receipt of Collections in the Collection Account
during any Accrual Period, the Collateral Manager shall identify Principal
Collections and Interest Collections no later than the Measurement Date related
to the Payment Date immediately following such Accrual Period and direct the
Collateral Agent and Securities Intermediary to transfer the same to the
Principal Collection Account and the Interest Collection Account, respectively. 
The Collateral Manager shall further include a statement as to the amount of
Principal Collections and Interest Collections on deposit in the Principal
Collection Account and the Interest Collection Account on each Reporting Date in
the Collateral Management Report delivered pursuant to Section 6.8(c).

 

(b)                                 Excluded Amounts.  With the prior written
consent of the Administrative Agent, the Collateral Manager may direct the
Collateral Agent and the Securities Intermediary to withdraw from the Collection
Account and pay to the Person entitled thereto any amounts credited thereto
constituting Excluded Amounts if the Collateral Manager has, prior to such
withdrawal and consent, delivered to the Administrative Agent, the Collateral
Agent, the Borrower and each Lender a report setting forth the calculation of
such Excluded Amounts in form and substance reasonably satisfactory to the
Administrative Agent and each Lender.

 

(c)                                  Initial Deposits.  On the initial Funding
Date with respect to any Loan, the Collateral Manager will deposit or cause to
be deposited into the Collection Account all Collections received in respect of
such Loan on such initial Funding Date.  The Borrower shall confirm to the
Administrative Agent in writing when it has provided each such payment
instruction.

 

49

--------------------------------------------------------------------------------


 

(d)                                 Investment of Funds.  All uninvested amounts
on deposit in the Collection Account shall be invested pursuant to clause
(b) (or, upon written notice from the Collateral Manager to the Collateral
Agent, clause (c)) of the definition of Permitted Investments.  All earnings
(net of losses and investment expenses) thereon shall be retained or deposited
into the Principal Collection Account and shall be applied on each Payment Date
pursuant to the provisions of Section 2.7 or Section 2.8 (as applicable).

 

(e)                                  Unfunded Exposure Account.  On the last day
of the Reinvestment Period, the Borrower shall fund an amount equal to the
Unfunded Exposure Amount into the Unfunded Exposure Account.  All funding
requests associated with the Unfunded Exposure Amount shall be made from the
Unfunded Exposure Account after the Reinvestment Period End Date.  All
uninvested amounts on deposit in the Unfunded Exposure Account shall be invested
pursuant to clause (b) (or, upon written notice from the Collateral Manager to
the Collateral Agent, clause (c)) of the definition of Permitted Investments.

 

Section 2.10                             Payments, Computations, etc.

 

(a)                                 Unless otherwise expressly provided herein,
all amounts to be paid or deposited by the Borrower hereunder shall be paid or
deposited in accordance with the terms hereof no later than 3:00 p.m. on the day
when due in lawful money of the United States in immediately available funds and
any amount not received before such time shall be deemed received on the next
Business Day.  The Borrower shall, to the extent permitted by law, pay to the
Secured Parties interest on all amounts not paid or deposited when due hereunder
at 2.00% per annum above the Prime Rate, payable on demand; provided that such
interest rate shall not at any time exceed the maximum rate permitted by
Applicable Law.  Such interest shall be for the account of the applicable
Secured Party.  All computations of interest and other fees hereunder shall be
made on the basis of a year consisting of 360 days (other than calculations with
respect to the Base Rate, which shall be based on a year consisting of 365 or
366 days, as applicable) for the actual number of days elapsed.

 

(b)                                 Whenever any payment hereunder shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of the payment of Interest or any fee
payable hereunder, as the case may be.  For avoidance of doubt, to the extent
that Available Funds are insufficient on any Payment Date to satisfy the full
amount of any Increased Costs pursuant to Section 2.12, such unpaid amounts
shall remain due and owing and shall accrue interest as provided in
Section 2.10(a) until repaid in full.

 

(c)                                  If any Advance requested by the Borrower 
is not effectuated as a result of the failure to fulfill any condition under
Section 3.2 (other than any condition that is waived by the Administrative
Agent), as the case may be, on the date specified therefor, whichever of the
Collateral Manager or the Borrower is at fault, such Person shall indemnify the
applicable Lender against any reasonable loss, cost or expense incurred by the
applicable Lender, including, without limitation, any loss, cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by the applicable Lender to fund or maintain such Advance upon receipt
by the Borrower of documentation setting forth such costs.

 

50

--------------------------------------------------------------------------------


 

Section 2.11                             Fees.

 

The Borrower shall pay to Cadwalader, Wickersham & Taft LLP as counsel to the
Administrative Agent and the Lenders, within two (2) Business Days following an
invoice therefor, its reasonable invoiced fees and out-of-pocket expenses
through the Closing Date.

 

Section 2.12                             Increased Costs; Capital Adequacy;
Illegality.

 

(a)                                 If either (i) the introduction of or any
change (including, without limitation, any change by way of imposition or
increase of reserve requirements) in or in the interpretation of any Applicable
Law after the date hereof or (ii) the compliance by an Affected Party with any
guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law), shall (A) subject any Affected Party
to any Taxes (other than (i) Indemnified Taxes and (ii) Taxes described in
clauses (b) through (d) of the definition of Excluded Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto,
(B) impose, modify or deem applicable any reserve requirement (including,
without limitation, any reserve requirement imposed by the Board of Governors of
the Federal Reserve System, but excluding any reserve requirement, if any,
included in the determination of Interest), special deposit or similar
requirement against assets of, deposits with or for the amount of, or credit
extended by, any Affected Party or (C) impose any other condition (other than
with respect to Taxes) affecting any Affected Party’s rights hereunder or under
any other Transaction Document, the result of which is to increase the cost to
any Affected Party or to reduce the amount of any sum received or receivable by
an Affected Party under this Agreement or under any other Transaction Document,
then on the Payment Date following demand by such Affected Party (which demand
shall be accompanied by a statement setting forth the basis for such demand),
the Borrower shall pay (in accordance with Section 2.7 or 2.8, as applicable)
directly to such Affected Party such additional amount or amounts as will
compensate such Affected Party for such additional or increased cost incurred or
such reduction suffered.

 

(b)                                 If either (i) the introduction of or any
change in or in the interpretation of any law, guideline, rule, regulation,
directive or request or (ii) compliance by any Affected Party with any law,
guideline, rule, regulation, directive or request from any central bank or other
Governmental Authority or agency (whether or not having the force of law),
including, without limitation, compliance by an Affected Party with any request
or directive regarding capital adequacy, but excluding Taxes, has or would have
the effect of reducing the rate of return on the capital of any Affected Party
as a consequence of its obligations hereunder or arising in connection herewith
to a level below that which any such Affected Party could have achieved but for
such introduction, change or compliance (taking into consideration the policies
of such Affected Party with respect to capital adequacy) by an amount deemed by
such Affected Party to be material, then from time to time, on the Payment Date
following demand by such Affected Party (which demand shall be accompanied by a
statement setting forth the basis for such demand), the Borrower shall pay (in
accordance with Section 2.7 or 2.8, as applicable) directly to such Affected
Party such additional amount or amounts as will compensate such Affected Party
for such reduction.  For the avoidance of doubt, if the issuance of any
amendment or supplement to Interpretation No. 46 or to Statement of Financial
Accounting Standards No. 140 by the Financial Accounting Standards Board or any
other change in accounting standards or the

 

51

--------------------------------------------------------------------------------


 

issuance of any other pronouncement, release or interpretation, causes or
requires the consolidation of all or a portion of the assets and liabilities of
the Seller, the Borrower or any Affected Party with the assets and liabilities
of the Administrative Agent or any Lender or shall otherwise impose any loss,
cost, expense, reduction of return on capital or other loss, such event shall
constitute a circumstance on which such Affected Party may base a claim for
reimbursement under this Section 2.12.  Notwithstanding the foregoing, but
subject to Section 6.7, the provisions of this Section 2.12(b) shall not apply
to the consolidation of the Borrower for accounting purposes as required by GAAP
with the Collateral Manager or any Affiliate thereof, whether or not an Affected
Party.

 

(c)                                  If as a result of any event or circumstance
similar to those described in clause (a) or (b) of this Section 2.12, any
Affected Party is required to compensate a bank or other financial institution
providing liquidity support, credit enhancement or other similar support to such
Affected Party in connection with this Agreement or the funding or maintenance
of Advances hereunder, then on the next Payment Date pursuant to Section 2.7 or
2.8, as applicable, occurring at least five (5) Business Days after the request
for such invoice, the Borrower shall pay to such Affected Party such additional
amount or amounts as may be necessary to reimburse such Affected Party for any
amounts payable or paid by it.

 

(d)                                 In determining any amount provided for in
this Section 2.12, the Affected Party may use any reasonable averaging and
attribution methods.  Any Affected Party making a claim under this Section 2.12
shall submit to the Borrower and the Collateral Manager a written description as
to such additional or increased cost or reduction and the calculation thereof,
which written description shall be conclusive absent manifest error.

 

(e)                                  If a Eurodollar Disruption Event as
described in clause (a) of the definition of “Eurodollar Disruption Event” with
respect to any Lender occurred, such Lender shall in turn so notify the
Borrower, whereupon all Advances Outstanding of the affected Lender in respect
of which Interest accrues at the LIBOR Rate shall immediately be converted into
Advances Outstanding in respect of which such Interest accrues at the Base Rate;
provided that such Lender or the Administrative Agent shall notify the Borrower
promptly when the Eurodollar Disruption Event is no longer continuing and
interest on such Advances Outstanding on and after the date of such notice with
respect to such Lender shall accrue interest at the LIBOR Rate.

 

(f)                                   Failure or delay on the part of any
Affected Party to demand compensation pursuant to this Section 2.12 shall not
constitute a waiver of such Affected Party’s right to demand or receive such
compensation; provided that, anything to the contrary in this Section 2.12, the
Borrower shall not be required to compensate an Affected Party pursuant to this
Section 2.12 for any amounts incurred more than six (6) months prior to the date
that such Affected Party notifies the Borrower of such Affected Party’s
intention to claim compensation therefor; provided further that, if the
circumstances giving rise to such claim have a retroactive effect, then such six
(6) month period shall be extended to include the period of such retroactive
effect.

 

(g)                                  Each Lender agrees that it will take such
commercially reasonable actions as the Borrower may reasonably request that will
avoid the need to pay, or reduce the amount of, any increased amounts referred
to in this Section 2.12 or Section 2.13; provided that no Lender

 

52

--------------------------------------------------------------------------------


 

shall be obligated to take any actions that would, in the reasonable opinion of
such Lender, subject such Lender to any unreimbursed cost or expense or
otherwise be disadvantageous to such Lender.  In no event will Borrower be
responsible for increased amounts referred to in this Section 2.12, which relate
to any other entities to which Lenders provide financing.

 

Section 2.13                             Taxes.

 

(a)                                 Any and all payments by or on account of any
obligation of the Borrower under any Transaction Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. 
If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the Borrower shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.13) the
applicable Affected Party receives an amount equal to the sum it would have
received had no such deduction or withholding been made.

 

(b)                                 The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the applicable Affected Party timely reimburse it for the payment of,
any Other Taxes.

 

(c)                                  The Borrower shall indemnify each Affected
Party, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.13) payable or paid by such
Affected Party or required to be withheld or deducted from a payment to such
Affected Party and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  A certificate as to the
amount of such payment or liability and the calculation thereof delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

(d)                                 Without limiting the generality of
Section 11.5, each Lender shall severally indemnify the Administrative Agent,
within 10 days after demand therefor, for (i) any Indemnified Taxes attributable
to such Lender (but only to the extent that the Borrower has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Borrower to do so), (ii) any Taxes attributable
to such Lender’s failure to comply with the provisions of
Section 12.16(d) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Transaction
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative

 

53

--------------------------------------------------------------------------------


 

Agent to set off and apply any and all amounts at any time owing to such Lender
under any Transaction Document or otherwise payable by the Administrative Agent
to the Lender from any other source against any amount due to the Administrative
Agent under this Section 2.13(d).

 

(e)                                  As soon as practicable after any payment of
Taxes by the Borrower to a Governmental Authority pursuant to this Section 2.13,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(f)                                   (i) Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Transaction Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.13(f)(ii)(1), Section 2.13(f)(ii)(2), and
Section 2.13(f)(ii)(4) below) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that the Borrower is a U.S. Person,

 

(1)                                 any Lender that is a U.S. Person shall
deliver to the Borrower and the Administrative Agent on or prior to the date on
which such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;

 

(2)                                 any Foreign Lender shall, to the extent it
is legally entitled to do so, deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), whichever of the following is applicable:

 

a.                                      in the case of a Foreign Lender claiming
the benefits of an income tax treaty to which the United States is a party
(x) with respect to payments of interest under any

 

54

--------------------------------------------------------------------------------


 

Transaction Document, executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E,
as applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Transaction
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

b.                                      executed copies of IRS Form W-8ECI;

 

c.                                       in the case of a Foreign Lender
claiming the benefits of the exemption for portfolio interest under
Section 881(c) of the Code, (x) a certificate substantially in the form of
Exhibit 2.13-1 to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN
or IRS Form W-8BEN-E, as applicable; or

 

d.                                      to the extent a Foreign Lender is not
the beneficial owner of the income, executed copies of IRS Form W-8IMY,
accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit 2.13-2 or
Exhibit 2.13-3, IRS Form W-9, and/or other certification or documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 2.13-4 on
behalf of each such direct and indirect partner;

 

(3)                                 any Foreign Lender shall, to the extent it
is legally entitled to do so, deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), executed copies of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made; and

 

55

--------------------------------------------------------------------------------


 

(4)                                 each Lender shall deliver to the Borrower
and the Administrative Agent at the time or times prescribed by law and at such
time or times reasonably requested by the Borrower or the Administrative Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to withhold or
deduct from such payment.  Solely for purposes of this clause (4), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(g)                                  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.13 (including by
the payment of additional amounts pursuant to this Section 2.13), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.13 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this
Section 2.13(g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this Section 2.13(g), in no event will the
indemnified party be required to pay any amount to an indemnifying party
pursuant to this Section 2.13(g) the payment of which would place the
indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

(h)                                 Each party’s obligations under this
Section 2.13 shall survive the resignation or replacement of the Administrative
Agent or any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all obligations under any Transaction Document.

 

Section 2.14                             Reinvestment; Discretionary Sales,
Substitution and Optional Sales of Loans.

 

(a)                                 Reinvestment.  On the terms and conditions
hereinafter set forth as certified in writing to the Administrative Agent and
the Collateral Agent, prior to the Facility

 

56

--------------------------------------------------------------------------------


 

Maturity Date, the Borrower may withdraw funds on deposit in the Principal
Collection Account for the following purposes:

 

(i)                                     to reinvest such funds in Loans to be
pledged hereunder (a “Reinvestment”), so long as (1) all conditions precedent
set forth in Section 3.2 have been satisfied and (2) each Loan acquired by the
Borrower in connection with such reinvestment shall be an Eligible Loan;

 

(ii)                                  to make payments in respect of the
Advances Outstanding at such time in accordance with and subject to the terms of
Section 2.3(b); or

 

(iii)                               during the Reinvestment Period, to fund
Delayed Draw Loans and Revolving Loans; provided that the Borrower shall have
used all funds on deposit in the Unfunded Exposure Account to fund such Delayed
Draw Loans and Revolving Loans prior to withdrawing funds from the Principal
Collection Account for such purpose.

 

Upon the satisfaction of the applicable conditions set forth in this
Section 2.14(a) (as certified by the Borrower to the Administrative Agent and
the Collateral Agent), the Collateral Agent will release funds from the
Principal Collection Account to be applied pursuant to the above in an amount
not to exceed the lesser of (A) the amount requested by the Borrower and (B) the
amount on deposit in the Principal Collection Account on such day.

 

(b)                                 Substitutions.  Subject to Sections
2.14(e) and (f), upon not less than five (5) Business Days’ prior written notice
to the Administrative Agent (with a copy to the Collateral Agent and the
Lenders), the Equityholder (or the Borrower at the Equityholder’s discretion)
(x) may, during the Reinvestment Period, replace any Loan with another Loan
(each a “Substitution”) and (y) shall, to the extent a Substitution is required
under the Sale Agreement, effect a Substitution, in each case so long as (i) no
Event of Default has occurred and is continuing and, immediately after giving
effect to such Substitution, no Default or Event of Default shall have occurred,
(ii) each substitute Loan acquired by the Borrower in connection with a
Substitution shall be an Eligible Loan, (iii) 100% of the proceeds from the sale
of the Loan(s) to be replaced in connection with such Substitution are either
applied by the Borrower to acquire the substitute Loan(s) or deposited in the
Collection Account, (iv) all conditions precedent set forth in Section 3.2 have
been satisfied with respect to each substitute Loan to be acquired by the
Borrower in connection with such Substitution, and (v) immediately after giving
effect to such Substitution, no Borrowing Base Deficiency exists; provided that,
notwithstanding anything to the contrary set forth in Section 3.2, in the event
a Borrowing Base Deficiency shall have existed immediately prior to giving
effect to such Substitution, the Borrower may effect a Substitution so long as,
immediately after giving effect to such Substitution and any other sale or
transfer substantially contemporaneous therewith, such Borrowing Base Deficiency
is reduced or cured.

 

(c)                                  Discretionary Sales.  Subject to Sections
2.14(e) and (f), upon not less than one (1) Business Day’s prior written notice
to the Administrative Agent (with a copy to the Collateral Agent and the
Lenders), the Collateral Manager may direct the Borrower to sell Loans (each, a
“Discretionary Sale”) so long as (i) no Event of Default has occurred and is
continuing and, immediately after giving effect to such Discretionary Sale, no
Default or Event of Default

 

57

--------------------------------------------------------------------------------


 

shall have occurred, (ii) unless the Administrative Agent has provided its prior
written consent, the sale price of each Loan sold pursuant to a Discretionary
Sale shall be greater than or equal to its Adjusted Borrowing Value and
(iii) immediately after giving effect to such Discretionary Sale, no Borrowing
Base Deficiency exists; provided that, in the event a Borrowing Base Deficiency
shall have existed immediately prior to giving effect to such Discretionary
Sale, the Borrower may, with the prior consent of the Administrative Agent in
its sole discretion, effect a Discretionary Sale so long as, immediately after
giving effect to such Discretionary Sale and any other sale or transfer
substantially contemporaneous therewith, such Borrowing Base Deficiency is
reduced or cured.

 

(d)                                 Optional Sales.  Subject to Section 2.14(e),
the Borrower shall have the right to sell all of the Loans included in the
Collateral (an “Optional Sale”) on any Business Day.  The proceeds of any
Optional Sale shall be distributed on the related sale date in accordance with
Section 2.8.

 

(e)                                  Conditions to Sales, Substitutions and
Repurchases.  Any Discretionary Sale, sale pursuant to a Substitution or
Optional Sale effected pursuant to Sections 2.14(b), (c), or (d) shall be
subject to the satisfaction of the following conditions:

 

(i)                                     the Collateral Manager shall deliver a
Collateral Management Report to the Administrative Agent;

 

(ii)                                  the Borrower shall deliver a list of all
Loans to be sold or substituted to the Administrative Agent and the Collateral
Agent;

 

(iii)                               as certified in writing to the
Administrative Agent by the Borrower, no selection procedures adverse to the
interests of the Administrative Agent or the Lenders were utilized by the
Borrower or the Collateral Manager, as applicable, in the selection of the Loans
to be sold or substituted;

 

(iv)                              the Borrower shall notify the Administrative
Agent and Collateral Agent of any amount to be deposited into the Collection
Account in connection with any sale or substitution;

 

(v)                                 each such Discretionary Sale, sale pursuant
to a Substitution and Optional Sale complies with Section 6.2(m);

 

(vi)                              (A) the Borrower shall be deemed to have
certified to the Administrative Agent that the representations and warranties
contained in Section 4.1 and 4.2 hereof, (B) the Collateral Manager shall be
deemed to have certified to the Administrative Agent that the representations
and warranties contained in Section 4.3 hereof, and (C) the Seller shall be
deemed to have certified to the Administrative Agent that the representations
and warranties contained in Section 4.5 hereof shall continue to be correct in
all material respects upon giving effect to any sale or substitution, except to
the extent any such representation or warranty relates to an earlier date;

 

(vii)                           any repayment of Advances Outstanding in
connection with any sale or substitution of Loans hereunder shall comply with
the requirements set forth in

 

58

--------------------------------------------------------------------------------


 

Section 2.3;

 

(viii)                        as certified in writing to the Administrative
Agent by the Borrower, any Discretionary Sale or sale in connection with a
Substitution shall be made by the Borrower to a third-party purchaser
unaffiliated with the Seller or the Collateral Manager in a transaction
(1) reflecting arm’s-length market terms and (2) in which the Borrower makes no
representations, warranties or covenants and provides no indemnification for the
benefit of any other party to such sale (other than the representations,
warranties and covenants set forth in the LSTA Par/Near Par Trade Confirmation,
the LSTA Distressed Trade Confirmation or the LSTA Purchase and Sale Agreement
for Distressed Trades, in each case as published by The Loan Syndications and
Trading Association, Inc. as of the date of such confirmation or agreement, or
substantially similar representations, warranties and covenants, to the extent
such documentation is not used in connection with such transaction), provided
that, notwithstanding the foregoing, the Borrower may make a Discretionary Sale
or sale in connection with a Substitution, in each case for fair market value,
to the Seller, the Collateral Manager or an Affiliate of the Borrower or the
Collateral Manager with the prior written consent of the Administrative Agent in
its sole discretion (except that, so long as no Event of Default has occurred,
no such consent shall be required in connection with a Discretionary Sale or
Substitution (1) to the Seller pursuant to any exercise of the Seller’s
mandatory repurchase or Substitution obligation under Section 7.1 of the Sale
Agreement or (2) permitted by Section 2.14(f)); provided, further, that after
the occurrence and during the continuance of an Event of Default, the Borrower
may only make Discretionary Sales, sales pursuant to a Substitution or an
Optional Sale with the prior written consent of the Administrative Agent in its
sole discretion;

 

(ix)                              the Borrower shall pay an amount equal to all
Breakage Costs (with respect to any Optional Sale) and other accrued and unpaid
costs and expenses (including, without limitation, reasonable legal fees) of the
Administrative Agent, the Lenders and the Collateral Agent in connection with
any such sale, substitution or repurchase (including, but not limited to,
expenses incurred in connection with the release of the Lien of the Collateral
Agent on behalf of the Secured Parties and any other party having an interest in
the Loan in connection with such sale, substitution or repurchase);

 

(x)                                 with respect to an Optional Sale, the
Borrower shall, not later than ten (10) Business Days prior to the date of such
sale, deliver to the Administrative Agent and each Lender a certificate and
evidence to the reasonable satisfaction of such parties (which satisfaction
shall be confirmed in writing by the Administrative Agent and each Lender) that
the Borrower shall have sufficient funds on or prior to the date of such sale to
pay the outstanding Obligations in full pursuant to Section 2.8; and

 

(xi)                              if any Loan sold pursuant to a Discretionary
Sale, sale pursuant to a Substitution or Optional Sale is sold for a price less
than its Adjusted Borrowing Value, the Administrative Agent shall have provided
its prior written consent to such sale in its sole discretion.

 

(f)                                   Limitations on Sales, Substitutions and
Repurchases.  The aggregate

 

59

--------------------------------------------------------------------------------


 

Outstanding Balance of all Loans which are sold or intended to be sold by the
Borrower during any 12-month rolling period shall not exceed, collectively,
(i) in connection with a Substitution or other sale to the Equityholder, 10% of
the Facility Amount and (ii) in the aggregate, either in connection with a
Substitution or a Discretionary Sale, 20% of the Facility Amount, in each case,
as of the start of such 12-month period (or such lesser number of months as
shall have elapsed as of such date); provided that, the limitations set forth in
this clause (f) shall not apply with respect to any Discretionary Sale of a Loan
(x) in connection with a refinancing by the related Obligor or (y) certified by
the Collateral Manager to the Administrative Agent to be to an existing
collateralized loan obligation facility managed by the Collateral Manager or any
Affiliate of the Collateral Manager.

 

Section 2.15                             Assignment of the Sale Agreement.

 

The Borrower hereby collaterally assigns to the Collateral Agent, for the
benefit of the Secured Parties, all of the Borrower’s right, title and interest
in and to, but none of its obligations under, the Sale Agreement and any UCC
financing statements filed under or in connection therewith.  In furtherance and
not in limitation of the foregoing, the Borrower hereby assigns to the
Collateral Agent for the benefit of the Secured Parties its right to
indemnification under each of the Sale Agreement.  The Borrower confirms that
the Collateral Agent, on behalf of the Secured Parties, shall have the right to
enforce the Borrower’s rights and remedies under the Sale Agreement and any UCC
financing statements filed under or in connection therewith for the benefit of
the Collateral Agent for the benefit of the Secured Parties.  The Collateral
Agent agrees that unless and until an Event of Default shall have occurred and
be continuing and the Termination Date has been declared, the Obligations
accelerated and the Collateral Agent has delivered a Notice of Exclusive
Control, the Collateral Manager on behalf of the Borrower may continue to
exercise its rights under the Sale Agreement.

 

Section 2.16                             Capital Contributions.

 

Any direct or indirect owner of the Borrower may, but shall not be obligated to,
make a capital contribution in Cash or securities to the Borrower at any time,
which proceeds may be deposited into any Account.

 

Section 2.17                             Defaulting Lenders.

 

(a)                                 Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as that Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:

 

(i)                                     such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in Section 12.1;

 

(ii)                                  any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, or otherwise),
shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
that Defaulting Lender to the Administrative Agent hereunder; second, as the

 

60

--------------------------------------------------------------------------------


 

Borrower may request (so long as no Default or Event of Default exists (except
to the extent caused by such Defaulting Lender, as determined by the
Administrative Agent in its sole discretion)), to the funding of any Advance in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; third,
if so determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund future Advances under this
Agreement; fourth, to the payment of any amounts owing to the other Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default or
Event of Default exists (except to the extent caused by such Defaulting Lender,
as determined by the Administrative Agent in its sole discretion), to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by such Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and sixth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if such
payment is a payment of the principal amount of any Advances in respect of which
such Defaulting Lender has not fully funded its appropriate share, such payment
shall be applied solely to pay the Advances of all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Advances of such
Defaulting Lender. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post cash collateral pursuant to this Section 2.17 shall
be deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto; and

 

(iii)                               such Defaulting Lender shall not be entitled
to receive any Non-Usage Fee for, or Commitment Reduction Fee during, any period
during which that Lender is a Defaulting Lender (and under no circumstance shall
the Borrower retroactively be or become required to pay any such fee that
otherwise would have been required to have been paid to such Defaulting Lender).

 

(b)                                 If the Administrative Agent determines in
its sole discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
cash collateral), such Lender will, to the extent applicable, purchase that
portion of outstanding Advances of the other Lenders or take such other actions
as the Administrative Agent may determine to be necessary to cause the Advances
to be held on a pro rata basis by the Lenders, whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

61

--------------------------------------------------------------------------------


 

ARTICLE III

 

CONDITIONS TO CLOSING AND ADVANCES

 

Section 3.1                                    Conditions to Closing.

 

No Lender shall be obligated to make any Advance hereunder, nor shall any
Lender, the Administrative Agent or the Collateral Agent be obligated to take,
fulfill or perform any other action hereunder, until the following conditions
have been satisfied, in the sole discretion of, or waived in writing by the
Administrative Agent:

 

(a)                                 Each Transaction Document shall have been
duly executed by, and delivered to, the parties thereto, and the Administrative
Agent shall have received such other documents, instruments, agreements and
legal opinions as the Administrative Agent shall reasonably request in
connection with the transactions contemplated by this Agreement, each in form
and substance satisfactory to the Administrative Agent;

 

(b)                                 The Administrative Agent shall have received
satisfactory evidence that each of the Seller, the Borrower and the Collateral
Manager has obtained all required consents and approvals of all Persons to the
execution, delivery and performance of this Agreement and the other Transaction
Documents to which it is a party and the consummation of the transactions
contemplated hereby or thereby;

 

(c)                                  The Seller, the Collateral Manager and the
Borrower shall each have delivered to the Administrative Agent a certificate as
to whether such Person is Solvent in the form of Exhibit C;

 

(d)                                 (i) The Borrower shall have delivered to the
Administrative Agent a certification that no Default, Event of Default or Change
of Control with respect to the Borrower has occurred, (ii) the Collateral
Manager shall have delivered to the Administrative Agent a certification that no
Default, Event of Default or Change of Control with respect to the Collateral
Manager or Collateral Manager Termination Event has occurred and (iii) the
Seller shall have delivered to the Administrative Agent a certification that no
Default, Event of Default or Change of Control with respect to the Seller has
occurred;

 

(e)                                  The Administrative Agent and the Collateral
Manager shall have received, with a counterpart for each Lender, the executed
legal opinion or opinions of Dechert LLP, counsel to the Borrower, covering
enforceability, grant and perfection of the security interests on the Collateral
and non-consolidation of the Borrower with the Equityholder, in each case, in
form and substance acceptable to the Administrative Agent in its reasonable
discretion;

 

(f)                                   The Borrower and the Administrative Agent
shall have received the executed legal opinion or opinions of Dechert LLP,
counsel to the Seller and to the Collateral Manager, covering (i) enforceability
of the Transaction Documents to which the Seller or the Collateral Manager is a
party and (ii) true sale of the Loans from the Seller to the Borrower, in each
case, in form and substance acceptable to the Administrative Agent in its
reasonable discretion;

 

62

--------------------------------------------------------------------------------


 

(g)                                  The Administrative Agent and the Lenders
shall have received the fees (including fees, disbursements and other charges of
counsel to the Administrative Agent) to be received on the date of the initial
Advance referred to herein;

 

(h)                                 The Administrative Agent and the Lenders
shall have received, sufficiently in advance of the Closing Date, all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the USA Patriot Act;

 

(i)                                     All corporate and other proceedings, and
all documents, instruments and other legal matters in connection with the
transactions contemplated by this Agreement and the other Transaction Documents
shall be reasonably satisfactory in form and substance to the Administrative
Agent, and the Administrative Agent shall have received such other documents and
legal opinions in respect of any aspect or consequence of the transactions
contemplated hereby or thereby as it shall reasonably request;

 

(j)                                    [reserved];

 

(k)                                 The UCC-1 financing statements naming
(1) the Borrower as debtor and the Collateral Agent as secured party, and
(2) the Seller as debtor, the Collateral Agent as secured party and the Borrower
as assignor secured party are in proper form for filing in the filing office of
the appropriate jurisdiction and, when filed, together with the Securities
Account Control Agreement, are effective to perfect the Collateral Agent’s
security interest in the Collateral such that the Collateral Agent’s security
interest in the Collateral ranks senior to that of any other creditors of the
Borrower, Equityholder or Seller (whether now existing or hereafter acquired),
subject to Permitted Liens;

 

(l)                                     The Administrative Agent shall have
received an officer’s certificate of the Seller, the Collateral Manager, and the
Borrower, with a counterpart for each Lender, that includes a copy of the
resolutions (or other authorizing instruments, if applicable), in form and
substance satisfactory to the Administrative Agent, of the Board of Directors
(or similar governing or managing body) of such Person authorizing (i) the
execution, delivery and performance of this Agreement and the other Transaction
Documents to which it is a party, (ii) in the case of the Borrower, the
borrowings contemplated hereunder and (iii) in the case of the Borrower and the
Seller, the granting by it of the Liens created pursuant to the Transaction
Documents, certified by a Responsible Officer (or other authorized Person) of
such Person as of the Closing Date, which certification shall be in form and
substance satisfactory to the Administrative Agent and shall state that the
resolutions, or other authorizing instruments, if applicable, thereby certified
have not been amended, modified, revoked or rescinded;

 

(m)                             The Administrative Agent shall have received,
with a counterpart for each Lender, a certificate of the Seller, the Collateral
Manager and the Borrower, dated the Closing Date, as to the incumbency and
signature of the officers of such Person executing any Transaction Document,
which certification shall be included in the certificate delivered in respect of
such Person pursuant to Section 3.1(l) and satisfactory in form and substance to
the Administrative Agent, and shall be executed by a Responsible Officer (or
other authorized Person) of such Person;

 

63

--------------------------------------------------------------------------------


 

(n)                                 The Administrative Agent shall have
received, with a counterpart for each Lender, true and complete copies of the
Governing Documents of the Seller, the Collateral Manager and the Borrower,
certified as of the Closing Date as complete and correct copies thereof by a
Responsible Officer (or other authorized Person) of such Person, which
certification shall be included in the certificate delivered in respect of such
Person pursuant to Section 3.1(l) and shall be in form and substance
satisfactory to the Administrative Agent;

 

(o)                                 The Administrative Agent shall have
received, with a copy for each Lender, certificates dated as of a recent date
from the Secretary of State or other appropriate authority, evidencing the good
standing of the Seller, the Collateral Manager and the Borrower (i) in the
jurisdiction of its organization and (ii) in each other jurisdiction where its
ownership, lease or operation of Property or the conduct of its business
requires it to qualify as a foreign Person except, as to this subclause (ii),
where the failure to so qualify could not be reasonably expected to have a
Material Adverse Effect;

 

(p)                                 The Administrative Agent shall have received
evidence in form and substance satisfactory to it that all filings, recordings,
registrations and other actions, including, without limitation, the filing of
duly executed financing statements on form UCC-1 (other than the financing
statements referred to in clause (k) above) necessary or, in the opinion of the
Administrative Agent, desirable to perfect the Liens created, or purported to be
created, by the Transaction Documents shall have been completed;

 

(q)                                 The Administrative Agent shall have received
the results of a recent search by a Person satisfactory to the Administrative
Agent, of the UCC, judgment and tax lien filings which may have been filed with
respect to personal property of the Borrower, and bankruptcy and pending
lawsuits with respect to the Borrower and the results of such search shall be
satisfactory to the Administrative Agent; and

 

(r)                                    The Borrower shall have received the
executed legal opinion or opinions of Locke Lord LLP, counsel to the Collateral
Agent, covering enforceability of the Transaction Documents to which the
Collateral Agent is a party.

 

Section 3.2                                    Conditions Precedent to All
Advances and Acquisitions of Loans.

 

Each Advance under this Agreement, each Reinvestment of Principal Collections
pursuant to Section 2.14(a)(i) and each acquisition of Loans in connection with
a Substitution pursuant to Section 2.14(b) (each, a “Transaction”) shall be
subject to the further conditions precedent that:

 

(a)                                 With respect to any Advance, the Collateral
Manager shall have delivered to the Administrative Agent (with a copy to the
Collateral Agent and each Lender) no later than 2:00 p.m. on the related Funding
Date:

 

(i)                                     a Funding Notice in the form of
Exhibit A-1 and a Borrowing Base Certificate and a Loan Schedule listing each
Loan, if any, proposed to be acquired by the Borrower in connection with such
Transaction; and

 

(ii)                                  if a Loan is being acquired with such
Advance, a certificate of

 

64

--------------------------------------------------------------------------------


 

assignment in the form of Exhibit F (including Exhibit A thereto) and containing
such additional information as may be reasonably requested by the Administrative
Agent and each Lender;

 

(b)                                 With respect to any Reinvestment of
Principal Collections permitted by Section 2.14(a)(i) and each acquisition of
Loans in connection with a Substitution pursuant to Section 2.14(b), the
Collateral Manager shall have delivered to the Administrative Agent, no later
than 2:00 p.m. on the Business Day prior to any such reinvestment, a
Reinvestment Notice in the form of Exhibit A-3 and a Borrowing Base Certificate,
executed by the Collateral Manager on behalf of the Borrower;

 

(c)                                  On the date of such Transaction (A) the
Borrower shall be deemed to have certified that each of the following statements
shall be true and correct as of such date and (B) if the related Borrower’s
Notice is executed by the Borrower, the Borrower shall have certified in such
notice that (other than with respect to the Collateral Manager’s certifications
in clause (d) and, with respect to reports required to be delivered by the
Collateral Manager under the Transaction Documents, clause (g) and the
conditions precedent in clauses (f), (h) and (i) of this Section 3.2) all
conditions precedent to the requested Transaction have been satisfied:

 

(i)                                     the representations and warranties
contained in Section 4.1 and Section 4.2 are true and correct in all respects on
and as of such day (other than any representation and warranty that is made as
of a specific date);

 

(ii)                                  no event has occurred, or would result
from such Transaction or from the application of proceeds thereof, that
constitutes a Default or an Event of Default;

 

(iii)                               on and as of such day, immediately after
giving effect to such Transaction, the Advances Outstanding do not exceed the
Borrowing Base (or, to the extent permitted under Section 2.14(b), any Borrowing
Base Deficiency is reduced);

 

(iv)                              to the extent applicable to the requested
Transaction and with respect to the Borrower, no Applicable Law shall prohibit
or enjoin the proposed Reinvestment of Principal Collections or acquisition of
Loans;

 

(v)                                 on and as of such day, immediately after
giving effect to such Transaction the Advances Outstanding do not exceed the
Facility Amount; and

 

(vi)                              the amounts on deposit in the Unfunded
Exposure Account are (or, after giving pro forma effect to such Transaction,
will be) at least equal to the Unfunded Exposure Equity Amount.

 

(d)                                 On the date of such Transaction (A) the
Collateral Manager shall be deemed to have certified that each of the following
statements shall be true and correct as of such date and (B) the Collateral
Manager shall have certified in the related Borrower’s Notice that (other than
with respect to the Borrower’s certifications in clause (c) and, with respect to
reports required to be delivered by the Borrower under the Transaction
Documents, clause (g) and the conditions precedent in clauses (f), (h) and
(i) of this Section 3.2) all conditions precedent to the

 

65

--------------------------------------------------------------------------------


 

requested Transaction have been satisfied:

 

(i)                                     no event has occurred, or would result
from such Transaction or from the application of proceeds thereof, that
constitutes a Default, an Event of Default or a Collateral Manager Termination
Event;

 

(ii)                                  on and as of such day, immediately after
giving effect to such Transaction, the Advances Outstanding do not exceed the
Borrowing Base (or, to the extent permitted under Section 2.14(b), any Borrowing
Base Deficiency is reduced);

 

(iii)                               the representations and warranties contained
in Section 4.3 are true and correct in all respects on and as of such day (other
than any representation and warranty that is made as of a specific date);

 

(iv)                              on and as of such day, immediately after
giving effect to such Transaction, the Advances Outstanding do not exceed the
Facility Amount.

 

(e)                                  (i) With respect to any Advance under this
Agreement or any Reinvestment of Principal Collections pursuant to
Section 2.14(a)(i), the Reinvestment Period End Date shall not have occurred,
and (ii) with respect to any Transaction, the Termination Date shall not have
occurred;

 

(f)                                   On each date specified in Section 4.5, the
Seller shall be deemed to have certified that the representations and warranties
contained in Section 4.5 are true and correct in all respects on and as of such
day (other than any representation and warranty that is made as of a specific
date);

 

(g)                                  The Borrower and Collateral Manager shall
have delivered to the Administrative Agent all reports required to be delivered
by either thereof as of the date of such Transaction including, without
limitation, all deliveries required by Section 2.2;

 

(h)                                 The Borrower shall have paid all fees then
required to be paid and, without duplication of Section 2.11, shall have
reimbursed the Lenders, the Collateral Agent and the Administrative Agent for
all fees, costs and expenses then required to be paid in connection with the
closing of the transactions contemplated hereunder and under the other
Transaction Documents, including the reasonable attorney fees and any other
legal and document preparation costs incurred by the Lenders, the Collateral
Agent and the Administrative Agent;

 

(i)                                     The Borrower and the Collateral Manager
shall have received a copy of an Approval Notice, executed by the Administrative
Agent, evidencing the approval of the Administrative Agent, in its sole
discretion in accordance with clause (a) of the definition of “Eligible Loan,”
of the Loans to be added to the Collateral;

 

(j)                                    In connection with the initial Advance
with respect to the acquisition of any Loan, the Borrower shall have delivered
to the Collateral Agent (with a copy to the Administrative Agent), no later than
2:00 p.m. on the related Advance Date, an emailed copy of the duly executed
original promissory notes for each such Loan in respect of which a promissory
note is issued (or, in the case of any Noteless Loan, a fully executed
assignment agreement);

 

66

--------------------------------------------------------------------------------


 

provided that, notwithstanding the foregoing, the Borrower shall cause the Loan
Checklist and the Required Loan Documents to be in the possession of the
Collateral Agent within five (5) Business Days of any related Advance Date with
respect to any Loan;

 

(k)                                 To the extent any Loans being acquired by
the Borrower in connection with such Transaction are being purchased from the
Seller, a true sale opinion with respect to each Loan, in each case, in form and
substance acceptable to the Administrative Agent in its reasonable discretion
(it being acknowledged and agreed that the opinion delivered by Dechert LLP on
the Closing Date is acceptable to the Administrative Agent and satisfies the
requirements of this Section 3.2(k), so long as such sales are made in
accordance with the facts described in such opinion and pursuant to the Sale
Agreement); and

 

(l)                                     Prior to the initial Advance, the
Administrative Agent shall have received evidence satisfactory to it that the
Minimum Equity Amount has been contributed to the Borrower by the Equityholders.

 

The failure of any of the foregoing conditions precedent to be satisfied in
respect of any Advance shall give rise to a right of the Administrative Agent
and the applicable Lender, which right may be exercised at any time on the
demand of the applicable Lender, to rescind the related Advance and direct the
Borrower to pay to the Administrative Agent for the benefit of the applicable
Lender an amount equal to the related Advances made during any such time that
any of the foregoing conditions precedent were not satisfied.

 

Section 3.3                                    Custodianship; Transfer of Loans
and Permitted Investments.

 

(a)                                 The Collateral Agent shall hold all
Certificated Securities and Instruments in physical form at its offices
specified in Section 5.5(c).  Any successor Collateral Agent shall be a state or
national bank or trust company which is not an Affiliate of the Borrower or the
Seller, and which is a Qualified Institution.

 

(b)                                 Each time that the Borrower shall direct or
cause the acquisition of any Loan or Permitted Investment, the Borrower shall,
if such Permitted Investment or, in the case of a Loan, the related promissory
note or (with respect to a Noteless Loan) assignment documentation has not
already been delivered to the Collateral Agent in accordance with
Section 3.2(j) and the requirements set forth in the definition of “Required
Loan Documents”, cause the delivery of such Permitted Investment or, in the case
of a Loan, the related promissory note or (with respect to a Noteless Loan)
assignment documentation in accordance with the requirements set forth in the
definition of “Required Loan Documents” to the Collateral Agent to be credited
by the Collateral Agent to the Collateral Account in accordance with the terms
of this Agreement.  The security interest of the Collateral Agent in the funds
or other property utilized in connection with such acquisition shall,
immediately and without further action on the part of the Collateral Agent, be
released.

 

(c)                                  The Borrower shall cause all Loans or
Permitted Investments acquired by the Borrower to be transferred to the
Collateral Agent for credit by the Collateral Agent to the Collateral Account,
and shall cause all Loans and Permitted Investments acquired by the Borrower to
be delivered to the Collateral Agent by one of the following means (and shall
take

 

67

--------------------------------------------------------------------------------


 

any and all other actions necessary to create and perfect in favor of the
Collateral Agent a valid security interest in each Loan and Permitted
Investment, which security interest shall be senior (subject to Permitted Liens)
to that of any other creditor of the Borrower (whether now existing or hereafter
acquired)):

 

(i)                                     in the case of an Instrument or a
Certificated Security represented by a Security Certificate in registered form
by having it Indorsed to the Collateral Agent or in blank by an effective
Indorsement or registered in the name of the Collateral Agent and by
(A) delivering such Instrument or Security Certificate to the Securities
Intermediary at the Corporate Trust Office and (B) causing the Securities
Intermediary to maintain (on behalf of the Collateral Agent for the benefit of
the Secured Parties) continuous possession of such Instrument or Security
Certificate at the offices of the Collateral Agent specified in Section 5.5(c);

 

(ii)                                  in the case of an Uncertificated Security,
by (A) causing the Collateral Agent to become the registered owner of such
Uncertificated Security and (B) causing such registration to remain effective;

 

(iii)                               in the case of any Security Entitlement, by
causing each such Security Entitlement to be credited to a Securities Account in
the name of the Borrower pursuant to the Securities Account Control Agreement;
and

 

(iv)                              in the case of General Intangibles (including
any Loan or Permitted Investment not evidenced by an Instrument) by filing,
maintaining and continuing the effectiveness of, a financing statement naming
the Borrower as debtor and the Collateral Agent as secured party and describing
the Loan or Permitted Investment (as the case may be) as the collateral (or
describing the collateral as “all assets,” or words of similar effect) at the
filing office of the Secretary of State of the State of Delaware.

 

(d)                                 The security interest of the Collateral
Agent in any Collateral disposed of in a transaction permitted by this Agreement
shall, immediately and without further action on the part of the Collateral
Agent, be released and the Collateral Agent shall immediately release such
Collateral to, or as directed by, the Borrower.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

Section 4.1                                    Representations and Warranties of
the Borrower.

 

The Borrower represents and warrants as follows as of the Closing Date, each
Funding Date, and as of each other date provided under this Agreement or the
other Transaction Documents on which such representations and warranties are
required to be (or deemed to be) made (unless such representation is only made
as of a specific date set forth below):

 

(a)                                 Organization and Good Standing.  The
Borrower has been duly organized, and is validly existing as a limited liability
company in good standing, under the laws of the State

 

68

--------------------------------------------------------------------------------


 

of Delaware, with all requisite limited liability company power and authority to
own or lease its properties and conduct its business as such business is
presently conducted, and had at all relevant times, and now has all necessary
power, authority and legal right to acquire, own and sell the Collateral.

 

(b)                                 Due Qualification.  The Borrower is (i) duly
qualified to do business in its jurisdiction of formation, and (ii) has obtained
all necessary qualifications, licenses and approvals, in all jurisdictions in
which the ownership or lease of property or the conduct of its business requires
such qualifications, licenses or approvals, except where the failure to be
qualified, licensed or approved would not reasonably be expected to have a
Material Adverse Effect.

 

(c)                                  Power and Authority; Due Authorization;
Execution and Delivery.  The Borrower (i) has all necessary limited liability
company power, authority and legal right to (a) execute and deliver each
Transaction Document to which it is a party, and (b) carry out the terms of the
Transaction Documents to which it is a party, and (ii) has duly authorized by
all necessary limited liability company action, the execution, delivery and
performance of each Transaction Document to which it is a party and the pledge
and assignment of a security interest in the Collateral on the terms and
conditions herein provided.  This Agreement and each other Transaction Document
to which the Borrower is a party have been duly executed and delivered by the
Borrower.

 

(d)                                 Binding Obligation.  Each Transaction
Document to which the Borrower is a party constitutes a legal, valid and binding
obligation of the Borrower enforceable against the Borrower in accordance with
its respective terms, except as such enforceability may be limited by Insolvency
Laws and by general principles of equity (whether such enforceability is
considered in a suit at law or in equity).

 

(e)                                  No Violation.  The consummation of the
transactions contemplated by each Transaction Document to which it is a party
and the fulfillment of the terms thereof will not (i) conflict with, result in
any breach of any of the terms and provisions of, or constitute (with or without
notice or lapse of time or both) a default under, the Governing Documents of the
Borrower or any Contractual Obligation of the Borrower, (ii) result in the
creation or imposition of any Lien (other than Permitted Liens) upon any of the
Borrower’s properties pursuant to the terms of any such Contractual Obligation,
other than this Agreement, or (iii) violate any Applicable Law.

 

(f)                                   Agreements.  The Borrower is not a party
to any agreement or instrument or subject to any limited liability company
restriction that has resulted or could reasonably be expected to result in a
Material Adverse Effect.  The Borrower is not in default in any manner under any
provision of any agreement or instrument evidencing Indebtedness, or any other
material agreement or instrument to which it is a party or by which it or any of
its properties or assets are or may be bound, where such defaults could
reasonably be expected to result in a Material Adverse Effect.

 

(g)                                  No Proceedings.  There is no litigation,
proceeding or investigation pending or, to the knowledge of the Borrower,
threatened against the Borrower, before any

 

69

--------------------------------------------------------------------------------


 

Governmental Authority (i) asserting the invalidity of any Transaction Document
to which the Borrower is a party, (ii) seeking to prevent the consummation of
any of the transactions contemplated by any Transaction Document to which the
Borrower is a party or (iii) that could reasonably be expected to have a
Material Adverse Effect.

 

(h)                                 All Consents Required.  All approvals,
authorizations, consents, orders, licenses, filings or other actions of any
Person or of any Governmental Authority (if any) required for the due execution,
delivery and performance by the Borrower of each Transaction Document to which
the Borrower is a party have been obtained.

 

(i)                                     Bulk Sales.  The execution, delivery and
performance of this Agreement and the transactions contemplated hereby do not
require compliance with any “bulk sales” act or similar law by the Borrower.

 

(j)                                    Solvency. The Borrower is not the subject
of any Insolvency Proceeding or Insolvency Event.  The transactions under the
Transaction Documents to which the Borrower is a party do not and will not
render the Borrower not Solvent and the Borrower shall deliver to the
Administrative Agent on the Closing Date a certification in the form of
Exhibit C.

 

(k)                                 Taxes.  The Borrower (i) is and has always
been treated as a disregarded entity of the Equityholder for U.S. federal income
tax purposes, (ii) has timely filed or caused to be filed all U.S. federal,
state, and other material Tax returns and reports required to be filed by it and
(iii) has timely paid or caused to be paid all U.S. federal, state, and other
material Taxes required to be paid by it, except Taxes that are being contested
in good faith by appropriate proceedings and for which the Borrower has set
aside on its books adequate reserves in accordance with GAAP.

 

(l)                                     Exchange Act Compliance; Regulations T,
U and X.  None of the transactions contemplated herein or in the other
Transaction Documents (including, without limitation, the use of the proceeds
from the transfer of the Collateral) will violate or result in a violation of
Section 7 of the Exchange Act, or any regulations issued pursuant thereto,
including, without limitation, Regulations T, U and X of the Board of Governors
of the Federal Reserve System, 12 C.F.R., Chapter II.  The Borrower does not own
or intend to carry or purchase, and no proceeds from the Advances will be used
to carry or purchase, any “margin stock” within the meaning of Regulation U or
to extend “purpose credit” within the meaning of Regulation U.

 

(m)                             Security Interest.

 

(i)                                     This Agreement creates a valid and
continuing security interest (as defined in the UCC as in effect from time to
time in the State of New York) in the Collateral in favor of the Collateral
Agent, on behalf of the Secured Parties, which security interest is validly
perfected under Article 9 of the UCC and is prior to all other Liens (except for
Permitted Liens), and is enforceable as such against creditors of and purchasers
from the Borrower;

 

(ii)                                  the Collateral is comprised of
“instruments”, “security entitlements”, “general intangibles”, “certificated
securities”, “uncertificated securities”, “securities accounts”, “investment
property” and “proceeds” (each as defined in the

 

70

--------------------------------------------------------------------------------


 

applicable UCC) and such other categories of collateral under the applicable UCC
as to which the Borrower has complied with its obligations under
Section 4.1(m)(i);

 

(iii)                               with respect to Collateral that constitute
Security Entitlements:

 

(1)                                 all of such Security Entitlements have been
credited to one of the Accounts and the securities intermediary for each Account
has agreed to treat all assets credited to such Account as Financial Assets
within the meaning of the UCC as in effect from time-to-time in the State of New
York;

 

(2)                                 the Borrower has taken all steps necessary
to enable the Collateral Agent to obtain “control” (within the meaning of the
UCC as in effect from time-to-time in the State of New York) with respect to
each Account; and

 

(3)                                 the Accounts are not in the name of any
Person other than the Borrower, subject to the lien of the Collateral Agent for
the benefit of the Secured Parties.  The Borrower has not instructed the
securities intermediary of any Account to comply with the entitlement order of
any Person other than the Collateral Agent; provided that, until the Collateral
Agent delivers a Notice of Exclusive Control, the Borrower and the Collateral
Manager may cause Cash in the Accounts to be invested in Permitted Investments,
and the proceeds thereof to be paid and distributed in accordance with this
Agreement;

 

(iv)                              all Accounts constitute “securities accounts”
as defined in the Section 8-501(a) of the UCC as in effect from time to time in
the State of New York;

 

(v)                                 the Borrower owns and has good and
marketable title to (or, with respect to assets securing any Collateral, a valid
security interest in) the Collateral free and clear of any Lien (other than
Permitted Liens) of any Person;

 

(vi)                              the Borrower has received all consents and
approvals required by the terms of any Loan to the granting of a security
interest in the Loans hereunder to the Collateral Agent, on behalf of the
Secured Parties;

 

(vii)                           the Borrower has taken all necessary steps to
authorize the Collateral Agent to file all appropriate financing statements in
the proper filing office in the appropriate jurisdictions under Applicable Law
in order to perfect the security interest in that portion of the Collateral in
which a security interest may be perfected by filing pursuant to Article 9 of
the UCC as in effect in the Borrower’s jurisdiction of organization;

 

(viii)                        other than the security interest granted to the
Collateral Agent, on behalf of the Secured Parties, pursuant to this Agreement,
and any security interest granted to the Securities Intermediary pursuant to the
Account Control Agreement, the Borrower has not pledged, assigned, sold, granted
a security interest in or otherwise conveyed any of the Collateral.  The
Borrower has not authorized the filing of and is not aware of any financing
statements against the Borrower that include a description of any collateral
included in the Collateral other than any financing statement (A) relating to
the

 

71

--------------------------------------------------------------------------------


 

security interest, if any, granted to the Borrower under the Sale Agreement or
(B) that has been terminated and/or fully and validly assigned to the Collateral
Agent or the Borrower on or prior to the date hereof;

 

(ix)                              other than Permitted Liens, there are no
judgments or Liens for Taxes with respect to the Borrower and no claim is being
asserted with respect to the Taxes of  the Borrower;

 

(x)                                 other than in the case of Noteless Loans,
all original executed copies of each underlying promissory note that constitute
or evidence each Loan that is evidenced by a promissory note has been or,
subject to the delivery requirements contained herein, will be delivered to the
Collateral Agent;

 

(xi)                              other than in the case of Noteless Loans, the
Borrower has received, or subject to the delivery requirements contained herein
will receive, a written acknowledgment from the Collateral Agent that the
Collateral Agent or its bailee is holding the underlying promissory notes that
evidence all Loans evidenced by a promissory note solely on behalf of the
Collateral Agent for the benefit of the Secured Parties;

 

(xii)                           other than any assignment to the Borrower in
connection with the Borrower’s acquisition of the related Loan, if applicable,
none of the underlying promissory notes (if any) that constitute or evidence the
Loans has any marks or notations indicating that they have been pledged,
assigned or otherwise conveyed to any Person other than the Collateral Agent on
behalf of the Secured Parties;

 

(xiii)                        with respect to Collateral that constitutes a
“certificated security,” such certificated security has been delivered to the
Collateral Agent on behalf of the Secured Parties and, if in registered form,
has been specially Indorsed to the Collateral Agent, on behalf of the Secured
Parties, or in blank by an effective Indorsement or has been registered in the
name of the Collateral Agent, on behalf of the Secured Parties, upon original
issue or registration of transfer by the Borrower; and

 

(xiv)                       in the case of an Uncertificated Security, the
Borrower has caused the issuer of such Uncertificated Security to register the
Collateral Agent, on behalf of the Secured Parties, as the registered owner of
such Uncertificated Security.

 

(n)                                 Reports Accurate.  Any of the following
information provided or prepared by an Obligor, the Collateral Manager, the
Seller or the Collateral Agent, including, without limitation, any financial
statements required pursuant to Section 5.3(f), all information, exhibits,
financial statements, documents, books, records or reports furnished or to be
furnished to the Administrative Agent or any Lender in connection with this
Agreement (other than projections, forward-looking information, general economic
data or industry information and with respect to any information or
documentation prepared by the Collateral Manager or one of its Affiliates for
internal use or consideration, statements as to (or the failure to make a
statement as to) the value of, collectability of, prospects of or potential
risks or benefits associated with a Loan or Obligor) is true and correct in all
material respects after giving effect to any updates thereto (or, with

 

72

--------------------------------------------------------------------------------


 

respect to information relating to third parties, is true and correct in all
material respects to the actual knowledge of the Collateral Manager) as of the
date such information is provided (or such other date as may be specified
therein).

 

(o)                                 Location of Offices.  The Borrower’s
location (within the meaning of Article 9 of the UCC) is, and at all times has
been, the State of Delaware.  The Borrower’s Federal Employee Identification
Number is correctly set forth on the certificate required pursuant to
Section 3.1(l).  The Borrower has not changed its name (whether by amendment of
its certificate of formation, by reorganization or otherwise) or its
jurisdiction of organization and has not changed its location within the four
(4) months preceding the Closing Date, except as permitted under and in
satisfaction of Section 5.1(o)(vii).

 

(p)                                 Collection Accounts.  The Collection
Accounts (including any sub accounts thereof) are the only accounts to which
Collections are sent.

 

(q)                                 Legal Name.  The Borrower’s exact legal name
is, and at all times has been the name as set forth on Annex A hereto, except as
permitted under and in satisfaction of Section 5.1(o)(vii).

 

(r)                                    Sale Agreement.  The Sale Agreement is
the only agreement pursuant to which the Borrower purchases Collateral from the
Seller.

 

(s)                                   Value Given.  The Borrower has given
reasonably equivalent value to the Seller or the applicable third party seller
of Collateral in consideration for the transfer to the Borrower of the
Collateral, and no such transfer shall have been made for or on account of an
antecedent debt, and no such transfer is or may be voidable or subject to
avoidance under any Section of the Bankruptcy Code.

 

(t)                                    Accounting.  Other than for tax purposes,
the Borrower accounts for the transfers to it of Collateral as purchases of such
Collateral for legal and financial accounting purposes (including notations on
its books, records and financial statements, in each case consistent with GAAP
and with the requirements set forth herein).

 

(u)                                 Special Purpose Entity.  At all times prior
to the Collection Date, the Borrower has not and shall not:

 

(i)                                     engage in any business or activity other
than the purchase, receipt, management and sale of Collateral, the transfer and
pledge of Collateral pursuant to the terms of the Transaction Documents, the
entry into and the performance under the Transaction Documents and Underlying
Instruments, the administration, disposition, exercise of rights and remedies
and other actions relating to the Collateral, and such other activities as are
incidental thereto;

 

(ii)                                  acquire or own any assets other than
(a) the Collateral or (b) incidental property as may be necessary for the
operation of the Borrower and the performance of its obligations under the
Transaction Documents and Underlying Instruments, including, without limitation,
capital contributions which it may receive from the Equityholder;

 

73

--------------------------------------------------------------------------------


 

(iii)                               merge into or consolidate with any Person or
dissolve, terminate or liquidate in whole or in part, transfer or otherwise
dispose of all or substantially all of its assets (other than in accordance with
the provisions hereof), without in each case first obtaining the prior written
consent of the Administrative Agent, or except as permitted by this Agreement,
change its legal structure, or jurisdiction of formation, unless, in connection
with any of the foregoing, such action shall result in the substantially
contemporaneous occurrence of the Collection Date;

 

(iv)                              except as otherwise permitted under clause
(iii) above, fail to preserve its existence as an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization or formation, or without the prior written consent of the
Administrative Agent, amend, modify, terminate or fail to comply with the
provisions of its limited liability company agreement or fail to observe limited
liability company formalities;

 

(v)                                 form, acquire or own any Subsidiary, own any
Capital Stock in any other entity (other than Capital Stock in Obligors in
connection with the exercise of any remedies with respect to a Loan or any
exchange offer, work-out or restructuring of a Loan), or make any Investment in
any Person (other than Permitted Investments or Capital Stock in Obligors in
connection with the exercise of any remedies with respect to a Loan or any
exchange offer, work-out or restructuring of a Loan) without the prior written
consent of the Administrative Agent;

 

(vi)                              other than with respect to Collections that
have not yet been (and are not yet required to have been) transferred to the
Collection Account in accordance with the terms hereof, which Collections are
being held in trust for the benefit of the Secured Parties, commingle its assets
with the assets of any of its Affiliates, or of any other Person;

 

(vii)                           incur any Indebtedness, secured or unsecured,
direct or contingent (including guaranteeing any obligation), other than
Indebtedness to the Secured Parties hereunder or in conjunction with a repayment
of all Advances owed to the Lenders and a termination of all the Commitments;

 

(viii)                        become insolvent or fail to pay its debts and
liabilities from its assets as the same shall become due;

 

(ix)                              fail to maintain its records, books of account
and bank accounts separate and apart from those of any other Person;

 

(x)                                 enter into any contract or agreement with
any Person, except (a) the Transaction Documents, (b) organizational documents,
(c) Underlying Instruments and (d) other contracts or agreements that are upon
terms and conditions that are commercially reasonable and substantially similar
to those that would be available on an arm’s-length basis with third parties
other than such Person; provided that, for the avoidance of doubt with regard to
this clause (x), (i) acquisitions of Collateral from the Seller or its
Affiliates, and sales of Collateral to the Seller and its Affiliates, each in

 

74

--------------------------------------------------------------------------------


 

accordance with other provisions of this Agreement (including, without
limitation, Section 6.2(m) and Section 6.2(n)) and the other Transaction
Documents shall be permitted and (ii) the Equityholder may contribute cash or
other property as a capital contribution to the Borrower, such capital
contribution to be deposited, at the Borrower’s election, into any Account;

 

(xi)                              seek its dissolution or winding up in whole or
in part;

 

(xii)                           fail to correct any known misunderstandings
regarding the separate identities of the Borrower, on the one hand, and any
Affiliate or any principal thereof or any other Person, on the other hand;

 

(xiii)                        guarantee, become obligated for, or hold itself
out to be responsible for the debt of another Person;

 

(xiv)                       fail either to hold itself out to the public as a
legal entity separate and distinct from any other Person or to conduct its
business, including all oral and written communications, solely in its own name
in order not (a) to mislead others as to the identity of the Person with which
such other party is transacting business, or (b) to suggest that it is
responsible for the debts of any third party (including any of its principals or
Affiliates);

 

(xv)                          fail to maintain adequate capital for the normal
obligations reasonably foreseeable in a business of its size and character and
in light of its contemplated business operations;

 

(xvi)                       file or consent to the filing of any petition,
either voluntary or involuntary, to take advantage of any applicable insolvency,
bankruptcy, liquidation or reorganization statute, or make an assignment for the
benefit of creditors;

 

(xvii)                    except as may be required or permitted by the Code and
regulations thereunder or other applicable state or local tax law, hold itself
out as or be considered as a department or division of (a) any of its principals
or Affiliates, (b) any Affiliate of a principal or (c) any other Person;

 

(xviii)                 fail to maintain separate financial statements, showing
its assets and liabilities separate and apart from those of any other Person and
not have its assets listed on any financial statement of any other Person;
provided, however, that the Borrower’s assets may be included in a consolidated
financial statement of the Equityholder (or its parent company) provided that
(a) appropriate notation shall be made on such consolidated financial statements
to indicate the separateness of the Borrower from such Person and to indicate
that the Borrower’s assets and credit are not available to satisfy the debts and
other obligations of such Person or any other Person and (b) such assets shall
also be listed on the Borrower’s own separate balance sheet;

 

(xix)                       fail to pay its own liabilities and expenses only
out of its own funds;

 

75

--------------------------------------------------------------------------------


 

(xx)                          fail to maintain a sufficient number of employees,
if any, in light of its contemplated business operations or to pay the salaries
of its own employees, if any;

 

(xxi)                       except in connection with any exchange offer,
work-out, restructuring or the exercise of any rights or remedies with respect
to any Loan with respect to which an Obligor is or would thereby become an
Affiliate, acquire the obligations or securities issued by its Affiliates or
members, provided that the Borrower may acquire a Loan with respect to which an
Affiliate is an Obligor to the extent permitted by clause (e) of the definition
of “Eligible Obligor”;

 

(xxii)                    fail to allocate fairly and reasonably any overhead
expenses that are shared with an Affiliate, including paying for office space
and services performed by any employee of an Affiliate;

 

(xxiii)                 to the extent used, fail to use separate invoices and
checks bearing its own name;

 

(xxiv)                except for any Permitted Lien relating to any Equity
Security, pledge its assets to secure the obligations of any other Person;

 

(xxv)                   fail at any time to have at least one (1) independent
manager, director or member (the “Independent Member”) who has prior experience
as an independent director, independent manager or independent member with at
least three years of employment experience and who is provided by CT
Corporation, Corporation Service Company, National Registered Agents, Inc.,
Wilmington Trust Company, Lord Securities Corporation or, if none of those
companies is then providing professional Independent Members, another nationally
recognized company reasonably approved by the Administrative Agent, in each case
that is not an Affiliate of the Borrower, the Seller or the Collateral Manager
and that provides professional Independent Members and other corporate services
in the ordinary course of its business, and which individual is duly appointed
as an Independent Member and is not, and has never been, and will not while
serving as Independent Member be, any of the following: (a) a member, partner,
equityholder, manager, director, officer or employee of the Borrower or any of
its equityholders, the Collateral Manager or Affiliates (other than as an
Independent Member of an Affiliate of the Borrower that is not in the direct
chain of ownership of the Borrower and that is required by a creditor to be a
single purpose bankruptcy-remote entity, provided that such Independent Member
is employed by a company that routinely provides professional Independent
Members or directors); (b) a creditor, supplier or service provider (including
provider of professional services) to the Borrower, the Collateral Manager or
any of its equityholders or Affiliates (other than a nationally recognized
company that routinely provides professional Independent Members and other
corporate services to the Borrower, the Collateral Manager or any of its
equityholders or Affiliates in the ordinary course of business); (c) a family
member of any such member, partner, equityholder, manager, director, officer,
employee, creditor, supplier or service provider; or (d) a Person that controls
(whether directly, indirectly or otherwise) any of (a), (b) or (c) above.  A
natural person who otherwise satisfies the foregoing definition and satisfies
subparagraph (a) by reason of being the Independent Member of a “special

 

76

--------------------------------------------------------------------------------


 

purpose entity” affiliated with the Borrower shall be qualified to serve as an
Independent Member of the Borrower, provided that the fees that such individual
earns from serving as Independent Member of Affiliates of the Borrower in any
given year constitute in the aggregate less than five percent (5%) of such
individual’s annual income for that year;

 

(xxvi)                fail to ensure that all limited liability company actions
relating to the appointment, maintenance or replacement of each Independent
Member are duly authorized by the Equityholder; provided that, unless prior
written consent is provided by the Administrative Agent, the Equityholder shall
not cause an Independent Member to be removed without cause;

 

(xxvii)             fail to provide that the unanimous consent of all managers
(including the consent of the Borrower’s Independent Member) is required for the
Borrower to (a) institute proceedings to be adjudicated bankrupt or insolvent,
(b) institute or consent to the institution of bankruptcy or insolvency
proceedings against it, (c) file a petition seeking or consent to reorganization
or relief under any applicable federal or state law relating to bankruptcy or
insolvency, (d) seek or consent to the appointment of a receiver, liquidator,
assignee, trustee, sequestrator, custodian or any similar official for the
Borrower, (e) make any assignment for the benefit of the Borrower’s creditors,
(f) admit in writing its inability to pay its debts generally as they become
due, or (g) take any action in furtherance of any of the foregoing; or

 

(xxviii)          fail to file its own tax returns separate from those of any
other Person, except to the extent that the Borrower is treated as a disregarded
entity for U.S. federal income tax purposes.

 

(v)                                 Investment Company Act. The Borrower is not
an “investment company” within the meaning of, and is not subject to
registration under, the 1940 Act.

 

(w)                               ERISA.  The following representations shall be
repeated on each day during the term of this Agreement:

 

(i)                                     Neither the Borrower nor any ERISA
Affiliates has, during the past six years maintained, contributed to or had an
obligation to contribute to any Employee Plan or Multiemployer Plan, does not
have any present intention to do so and otherwise has no liability with respect
to any such plans; and

 

(ii)                                  The Borrower is not and is not acting on
behalf of (I) an “employee benefit plan” within the meaning of Section 3(3) of
ERISA that is subject to Part 4 of Subtitle B of Title I of ERISA, (II) a “plan”
within the meaning of Section 4975(e)(1) of the Code, to which Section 4975 of
the Code applies, (III) an entity whose underlying assets include “plan assets”
subject to Title I of ERISA or Section 4975 of the Code by reason of
Section 3(42) of ERISA, U.S. Department of Labor Regulation 29 CFR
Section 2510.3-101 or otherwise, or (IV) a “governmental plan” (as defined in
Section 3(32) of ERISA) or another type of plan (or an entity whose assets are
considered to include the assets of any such governmental or other plan) that is
subject to any law, rule or restriction that is similar to Section 406 of ERISA
or Section 4975 of the Code

 

77

--------------------------------------------------------------------------------


 

(“Similar Law”).

 

(x)                                 Compliance with Law.  The Borrower has
complied in all material respects with all Applicable Law to which it may be
subject, and no item of Collateral contravenes any Applicable Law (including,
without limitation, all applicable predatory and abusive lending laws, laws,
rules and regulations relating to licensing, truth in lending, fair credit
billing, fair credit reporting, equal credit opportunity, fair debt collection
practices and privacy).

 

(y)                                 No Material Adverse Effect.  No event,
change or condition has occurred that has had, or could reasonably be expected
to have, a Material Adverse Effect on the Borrower since the Closing Date.

 

(z)                                  Collections.  The Borrower acknowledges
that all Collections received by it or its Affiliates with respect to the
Collateral transferred hereunder are held and shall be held in trust for the
benefit of the Secured Parties until deposited into the Collection Account
within two Business Days after receipt as required herein.

 

(aa)                          Full Payment.  As of the initial Funding Date
thereof, the Borrower had no knowledge of any fact which should lead it to
expect that any Loan will not be repaid by the applicable Obligor in full.

 

(bb)                          Accuracy of Representations and Warranties.  Each
representation or warranty by the Borrower contained herein or in any report,
financial statement, exhibit, schedule, certificate or other document furnished
by the Borrower pursuant hereto, in connection herewith or in connection with
the negotiation hereof is true and correct in all material respects.

 

(cc)                            USA Patriot Act.  Neither the Borrower nor any
Affiliate of the Borrower is (i) a country, territory, organization, person or
entity named on an Office of Foreign Asset Control (OFAC) list; (ii) a Person
that resides or has a place of business in a country or territory named on such
lists or which is designated as a “Non-Cooperative Jurisdiction” by the
Financial Action Task Force on Money Laundering, or whose subscription funds are
transferred from or through such a jurisdiction; (iii) a “Foreign Shell Bank”
within the meaning of the USA Patriot Act, i.e., a foreign bank that does not
have a physical presence in any country and that is not affiliated with a bank
that has a physical presence and an acceptable level of regulation and
supervision; or (iv) a person or entity that resides in or is organized under
the laws of a jurisdiction designated by the United States Secretary of the
Treasury under Sections 311 or 312 of the USA Patriot Act as warranting special
measures due to money laundering concerns.

 

(dd)                          Good Title.  The Borrower has good and marketable
title in the Collateral.

 

Section 4.2                                    Representations and Warranties of
the Borrower Relating to this Agreement and the Collateral.

 

The Borrower hereby represents and warrants, as of the Closing Date and as of
each Funding Date:

 

(a)                                 Valid Security Interest.  This Agreement
constitutes a valid grant of a security interest in all of the Collateral to the
Collateral Agent, for the benefit of the Secured

 

78

--------------------------------------------------------------------------------


 

Parties, which security interest constitutes a valid and first priority
perfected security interest in all of the Collateral (subject to Permitted
Liens) in that portion of the Collateral in which a security interest may be
created under Article 9 of the UCC as in effect from time to time in the State
of New York.

 

(b)                                 Eligibility of Collateral.  As of the
Closing Date and each Funding Date, (i) the information contained in each
Funding Notice delivered pursuant to Section 2.2, is an accurate and complete
listing of all Loans included in the Collateral as of the related Funding Date
and the information contained therein with respect to the identity of such Loans
and the amounts owing thereunder is true, correct and complete as of the related
Funding Date and (ii) with respect to each Loan included in the Borrowing Base,
each Loan is an Eligible Loan at such time.

 

(c)                                  No Fraud.  Each Loan originated by an
unaffiliated third party was, to the best of the Borrower’s knowledge,
originated without any fraud or material misrepresentation.

 

Section 4.3                                    Representations and Warranties of
the Collateral Manager.

 

The Collateral Manager represents and warrants as follows as of the Closing
Date, each Funding Date, and as of each other date provided under this Agreement
or the other Transaction Documents on which such representations and warranties
are required to be (or deemed to be) made:

 

(a)                                 Organization and Good Standing.  The
Collateral Manager has been duly organized, and is validly existing as a
corporation in good standing, under the laws of Delaware, with all requisite
corporate power and authority to own or lease its properties and conduct its
business as such business is presently conducted.

 

(b)                                 Due Qualification.  The Collateral Manager
is duly qualified to do business and is in good standing as a corporation, and
has obtained all necessary qualifications, licenses and approvals, in all
jurisdictions in which the ownership or lease of property or the conduct of its
business requires such qualifications, licenses or approvals, except where the
failure to be so qualified or obtain such qualifications, licenses or approvals
would not reasonably be expected to have a Material Adverse Effect.

 

(c)                                  Power and Authority; Due Authorization;
Execution and Delivery.  The Collateral Manager (i) has all necessary corporate
power, authority and legal right to (a) execute and deliver each Transaction
Document to which it is a party, and (b) carry out the terms of the Transaction
Documents to which it is a party, and (ii) has duly authorized by all necessary
corporate action, the execution, delivery and performance of each Transaction
Document to which it is a party.  This Agreement and each other Transaction
Document to which the Collateral Manager is a party have been duly executed and
delivered by the Collateral Manager.

 

(d)                                 Binding Obligation.  Each Transaction
Document to which the Collateral Manager is a party constitutes a legal, valid
and binding obligation of the Collateral Manager enforceable against the
Collateral Manager in accordance with its respective terms, except as such
enforceability may be limited by Insolvency Laws and general principles of
equity (whether considered in a suit at law or in equity).

 

79

--------------------------------------------------------------------------------


 

(e)                                  No Violation.  The consummation of the
transactions contemplated by each Transaction Document to which it is a party
and the fulfillment of the terms thereof will not (i) conflict with, result in
any breach of any of the terms and provisions of, or constitute (with or without
notice or lapse of time or both) a default under, the Collateral Manager’s
certificate of incorporation, bylaws or any Contractual Obligation of the
Collateral Manager, (ii) result in the creation or imposition of any Lien upon
any of the Collateral Manager’s properties pursuant to the terms of any such
Contractual Obligation, or (iii) violate any Applicable Law.

 

(f)                                   No Proceedings.  There is no litigation,
proceeding or investigation pending or, to the Collateral Manager’s knowledge,
threatened against the Collateral Manager, before any Governmental Authority
(i) asserting the invalidity of any Transaction Document to which the Collateral
Manager is a party, (ii) seeking to prevent the consummation of any of the
transactions contemplated by any Transaction Document to which the Collateral
Manager is a party or (iii) that could reasonably be expected to have a Material
Adverse Effect.

 

(g)                                  All Consents Required.  All approvals,
authorizations, consents, orders, licenses, filings or other actions of any
Person or of any Governmental Authority (if any) required for the due execution,
delivery and performance by the Collateral Manager of each Transaction Document
to which the Collateral Manager is a party have been obtained.

 

(h)                                 Reports Accurate.  All information,
financial statements of the Collateral Manager, documents, books, records or
reports furnished by the Collateral Manager to the Administrative Agent or any
Lender in connection with this Agreement (other than projections,
forward-looking information, general economic data or industry information and
with respect to any information or documentation prepared by the Collateral
Manager or one of its Affiliates for internal use or consideration, statements
as to (or the failure to make a statement as to) the value of, collectability
of, prospects of or potential risks or benefits associated with a Loan or
Obligor) is true and correct in all material respects after giving effect to any
updates thereto (or, with respect to information relating to third parties, is
true and correct in all material respects to the actual knowledge of the
Collateral Manager) as of the date such information is provided (or such other
date as may be specified therein).

 

(i)                                     Solvency.  The Collateral Manager is not
the subject of any Insolvency Proceeding or Insolvency Event.

 

(j)                                    No Fraud.  Each Loan originated by an
unaffiliated third party was, to the best of the Collateral Manager’s knowledge,
originated without any fraud or material misrepresentation.

 

(k)                                 Compliance with Law.  The Collateral Manager
has complied in all material respects with all Applicable Law to which it may be
subject.

 

(l)                                     USA Patriot Act.  Neither the Collateral
Manager nor any Affiliate of the Collateral Manager is (i) a country, territory,
organization, person or entity named on an Office of Foreign Asset Control
(OFAC) list; (ii) a Person that resides or has a place of business in a country
or territory named on such lists or which is designated as a “Non-Cooperative
Jurisdiction” by the Financial Action Task Force on Money Laundering, or whose
subscription

 

80

--------------------------------------------------------------------------------


 

funds are transferred from or through such a jurisdiction; (iii) a “Foreign
Shell Bank” within the meaning of the USA Patriot Act, i.e., a foreign bank that
does not have a physical presence in any country and that is not affiliated with
a bank that has a physical presence and an acceptable level of regulation and
supervision; or (iv) a person or entity that resides in or is organized under
the laws of a jurisdiction designated by the United States Secretary of the
Treasury under Sections 311 or 312 of the USA Patriot Act as warranting special
measures due to money laundering concerns.

 

(m)                             No Material Adverse Effect.  No event, change or
condition has occurred that has had, or could reasonably be expected to have, a
Material Adverse Effect on the Collateral Manager since the Closing Date.

 

Section 4.4                                    Representations and Warranties of
the Collateral Agent.

 

The Collateral Agent in its individual capacity and as Collateral Agent
represents and warrants as follows:

 

(a)                                 Organization; Power and Authority.  It is a
duly organized and validly existing national banking association in good
standing under the laws of the United States.  It has full corporate power,
authority and legal right to execute, deliver and perform its obligations as
Collateral Agent under this Agreement.

 

(b)                                 Due Authorization.  The execution and
delivery of this Agreement and the consummation of the transactions provided for
herein have been duly authorized by all necessary association action on its
part, either in its individual capacity or as Collateral Agent, as the case may
be.

 

(c)                                  No Conflict.  The execution and delivery of
this Agreement, the performance of the transactions contemplated hereby and the
fulfillment of the terms hereof will not conflict with, result in any breach of
its articles of incorporation or bylaws or any of the material terms and
provisions of, or constitute (with or without notice or lapse of time or both) a
default under any Contractual Obligation to which the Collateral Agent is a
party or by which it or any of its property is bound.

 

(d)                                 No Violation.  The execution and delivery of
this Agreement, the performance of the Transactions contemplated hereby and the
fulfillment of the terms hereof will not conflict with or violate, in any
material respect, any Applicable Law as to the Collateral Agent.

 

(e)                                  All Consents Required.  All approvals,
authorizations, consents, orders or other actions of any Person or Governmental
Authority applicable to the Collateral Agent, required in connection with the
execution and delivery of this Agreement, the performance by the Collateral
Agent of the transactions contemplated hereby and the fulfillment by the
Collateral Agent of the terms hereof have been obtained.

 

(f)                                   Validity, Etc.  This Agreement constitutes
the legal, valid and binding obligation of the Collateral Agent, enforceable
against the Collateral Agent in accordance with its terms, except as such
enforceability may be limited by applicable Insolvency Laws and

 

81

--------------------------------------------------------------------------------


 

general principles of equity (whether considered in a suit at law or in equity).

 

(g)                                  Corporate Collateral Agent Required;
Eligibility.  The Collateral Agent (including any successor Collateral Agent
appointed pursuant to Section 7.5) hereunder (i) is a national banking
association or banking corporation or trust company organized and doing business
under the laws of any state or the United States, (ii) is authorized under such
laws to exercise corporate trust powers, (iii) has a combined capital and
surplus of at least $200,000,000, (iv) is not affiliated, as that term is
defined in Rule 405 of the Securities Act, with the Borrower or with any Person
involved in the organization or operation of the Borrower, and (v) is subject to
supervision or examination by federal or state authority.  If such banking
association publishes reports of condition at least annually, pursuant to
Applicable Law or the requirements of the aforesaid supervising or examining
authority, then for the purposes of this Section 4.4(g) its combined capital and
surplus shall be deemed to be as set forth in its most recent report of
condition so published.  In case at any time the Collateral Agent shall cease to
be eligible in accordance with the provisions of this Section 4.4(g), the
Collateral Agent shall give prompt notice to the Borrower, the Collateral
Manager and the Lenders that it has ceased to be eligible to be the Collateral
Agent.

 

Section 4.5                                    Representations and Warranties of
the Seller.

 

The Seller hereby represents and warrants, as of the Closing Date, each date the
Borrower acquires any Collateral and as of each Funding Date:

 

(a)                                 Eligibility of Collateral.  The Seller has
conducted the due diligence and other review it considered necessary with
respect to each Loan acquired by the Borrower.  As of the Closing Date, each
date the Borrower acquires any Collateral from the Seller and each Funding Date,
(i) each Loan included in the Borrowing Base is an Eligible Loan and (ii) each
Loan included in the Collateral is free and clear of any Lien of any Person
(other than Permitted Liens and any Lien which will be released
contemporaneously with the acquisition thereof by the Borrower) and in
compliance with all Applicable Laws.

 

(b)                                 No Fraud.  Each Loan originated by an
unaffiliated third party was, to the best of the Seller’s knowledge, originated
without any fraud or material misrepresentation.

 

(c)                                  USA Patriot Act.  Neither the Seller nor
any Affiliate of the Seller is (i) a country, territory, organization, person or
entity named on an Office of Foreign Asset Control (OFAC) list; (ii) a Person
that resides or has a place of business in a country or territory named on such
lists or which is designated as a “Non-Cooperative Jurisdiction” by the
Financial Action Task Force on Money Laundering, or whose subscription funds are
transferred from or through such a jurisdiction; (iii) a “Foreign Shell Bank”
within the meaning of the USA Patriot Act, i.e., a foreign bank that does not
have a physical presence in any country and that is not affiliated with a bank
that has a physical presence and an acceptable level of regulation and
supervision; or (iv) a person or entity that resides in or is organized under
the laws of a jurisdiction designated by the United States Secretary of the
Treasury under Sections 311 or 312 of the USA Patriot Act as warranting special
measures due to money laundering concerns.

 

82

--------------------------------------------------------------------------------


 

ARTICLE V

 

GENERAL COVENANTS

 

Section 5.1                                    Affirmative Covenants of the
Borrower.

 

The Borrower covenants and agrees with the Lenders that:

 

(a)                                 Compliance with Laws.  The Borrower will
comply in all respects with all Applicable Laws, including those with respect to
the Collateral or any part thereof, except where the failure to do so would have
a Material Adverse Effect.

 

(b)                                 Preservation of Company Existence.  The
Borrower will (i) preserve and maintain its limited liability company existence,
rights, franchises and privileges in the jurisdiction of its formation,
(ii) qualify and remain qualified in good standing as a limited liability
company in each jurisdiction where the failure to preserve and maintain such
existence, rights, franchises, privileges and qualification would have, or could
reasonably be expected to have, a Material Adverse Effect and (iii) maintain the
Governing Documents of the Borrower in full force and effect and shall not amend
the same without the prior written consent of the Administrative Agent; provided
that the Borrower shall be permitted to change its registered agent without the
consent of (but with prior notice to) the Administrative Agent.

 

(c)                                  Performance and Compliance with
Collateral.  The Borrower will, at the Borrower’s expense, timely and fully
perform and comply (or, by exercising its rights thereunder, cause the Seller to
perform and comply pursuant to the Sale Agreement) with all provisions,
covenants and other promises required to be observed by it under the Collateral,
the Transaction Documents and all other agreements related to such Collateral.

 

(d)                                 Keeping of Records and Books of Account. 
The Borrower will keep proper books of record and account in which full, true
and correct entries in conformity with GAAP and all requirements of law are made
of all dealings and transactions in relation to its business and activities. The
Borrower will permit any representatives designated by the Administrative Agent
to visit and inspect the financial records and the properties of the Borrower at
reasonable times and as often as reasonably requested, without unreasonably
interfering with such party’s business and affairs and to make extracts from and
copies of such financial records, and permit any representatives designated by
the Administrative Agent to discuss the affairs, finances and condition of such
person with the Responsible Officers thereof and independent accountants
therefor, in each case, other than (x) material and affairs protected by the
attorney-client privilege and (y) materials which such party may not disclose
without violation of confidentiality obligations binding upon it.  Each Lender
(or a representative designated by each Lender) shall have the right to
accompany the Administrative Agent on each such visit and inspection.  For the
avoidance of doubt, the right of the Administrative Agent provided herein
(including pursuant to clause (e) below and Section 5.3(d)) to visit and inspect
the financial records and properties of the Borrower shall be limited to not
more than two (2) such visits and inspections in any fiscal year; provided that
after the occurrence of an Event of Default and during its continuance, there
shall be no limit to the number of such visits and inspections, and after the
resolution of such Event of Default, the number of visits occurring in the
current fiscal

 

83

--------------------------------------------------------------------------------


 

year shall be deemed to be zero.

 

(e)                                  Protection of Interest in Collateral.  With
respect to the Collateral acquired by the Borrower, the Borrower will
(i) acquire such Collateral pursuant to and in accordance with the terms of the
Sale Agreement or directly from an unaffiliated third party, (ii) at the
Borrower’s expense, take all action necessary to perfect, protect and more fully
evidence the Borrower’s ownership of such Collateral free and clear of any Lien
other than the Lien created hereunder and Permitted Liens, including, without
limitation, (a) with respect to the Loans and that portion of the Collateral in
which a security interest may be perfected by filing and maintaining (at the
Borrower’s expense), effective financing statements against the Borrower in all
necessary or appropriate filing offices, (including any amendments thereto or
assignments thereof) and filing continuation statements, amendments or
assignments with respect thereto in such filing offices, (including any
amendments thereto or assignments thereof) and (b) executing or causing to be
executed such other instruments or notices as may be necessary or appropriate,
(iii) permit the Administrative Agent or its respective agents or
representatives to visit the offices of the Borrower during normal office hours
and upon reasonable notice examine and make copies of all documents, books,
records and other information concerning the Collateral and discuss matters
related thereto with any of the Responsible Officers of the Borrower having
knowledge of such matters, which visits shall be subject to the limitations set
forth in the final sentence of clause (d) above, and (iv) take all additional
action that the Administrative Agent may reasonably request to perfect, protect
and more fully evidence the respective interests of the parties to this
Agreement in the Collateral.

 

(f)                                   Deposit of Collections.

 

(i)                                     The Borrower shall promptly (but in no
event later than two (2) Business Days after its acquisition of any Loan), or
shall cause the Collateral Manager to, instruct each Obligor (or, as applicable,
the paying agent) to deliver all Collections in respect of the Collateral to the
Collection Account.  Any Scheduled Payment in respect of which a dishonored
check is received shall be deemed not to have been paid.

 

(ii)                                  The Borrower shall promptly (but in no
event later than two (2) Business Days after receipt), or shall cause the
Collateral Manager to, identify Principal Collections and Interest Collections
no later than the Measurement Date related to the Payment Date immediately
following such Accrual Period, and direct the Collateral Agent and Securities
Intermediary to transfer the same to the Principal Collection Account and the
Interest Collection Account, respectively.

 

(g)                                  Special Purpose Entity.  The Borrower shall
be in compliance with the special purpose entity requirements set forth in
Section 4.1(u).

 

(h)                                 Borrower’s Notice.  On each Funding Date and
on the date of each Reinvestment of Principal Collections pursuant to
Section 2.14(a)(i) or acquisition by the Borrower of Loans in connection with a
Substitution pursuant to Section 2.14(b), the Borrower will provide the
applicable Borrower’s Notice and a Borrowing Base Certificate, each updated as
of such date, to the Administrative Agent (with a copy to the Collateral Agent).

 

84

--------------------------------------------------------------------------------


 

(i)                                     Events of Default.  Promptly following
the knowledge or receipt of notice by a Responsible Officer of the Borrower of
the occurrence of any Event of Default or Default, the Borrower will provide the
Administrative Agent with written notice of the occurrence of such Event of
Default or Default of which the Borrower has knowledge or has received notice,
it being understood that, for so long as the Collateral Manager is the
Equityholder, this requirement will be deemed satisfied by delivery of notice by
the Collateral Manager to the Administrative Agent pursuant to clause 5.3(e). 
In addition, such notice will include a written statement of a Responsible
Officer of the Borrower setting forth the details of such event (to the extent
known by the Borrower) and the action, if any, that the Borrower proposes to
take with respect thereto.

 

(j)                                    Obligations.  The Borrower shall pay its
Indebtedness and other obligations promptly and in accordance with their terms
and pay and discharge promptly when due all lawful claims for labor, materials
and supplies or otherwise that, if unpaid, might give rise to a Lien upon such
properties or any part thereof and the Borrower shall enforce all indemnities
and rights against Obligors in accordance with this Agreement and all rights
against the Seller under the Sale Agreement.

 

(k)                                 Taxes.  The Borrower (i) will be treated as
a disregarded entity of the Equityholder for U.S. federal income tax purposes,
(ii) will timely file or cause to be filed all U.S. federal, state, and other
material Tax returns and reports required to be filed by it and (iii) will
timely pay or cause to be paid all U.S. federal, state, and other material Taxes
required to be paid by it, except Taxes that are being contested in good faith
by appropriate proceedings and for which the Borrower sets aside on its books
adequate reserves in accordance with GAAP.

 

(l)                                     Use of Proceeds.  The Borrower will use
the proceeds of the Advances only to acquire Eligible Loans, to make
distributions to its member in accordance with the terms hereof or to pay
related expenses (including interest, fees and expenses payable hereunder) in
accordance with Sections 2.7 and 2.8.

 

(m)                             Obligor Notification Forms.  The Administrative
Agent may, in its discretion after the occurrence and during the continuation of
a Collateral Manager Termination Event or an Event of Default, send notification
forms giving the Obligors and/or applicable agents notice of the Collateral
Agent’s interest in the Collateral and the obligation to make payments as
directed by the Collateral Agent.

 

(n)                                 Adverse Claims.  The Borrower will not
create, or participate in the creation of, or permit to exist, any Liens on any
of the Accounts other than the Lien created by this Agreement.

 

(o)                                 Notices.  The Borrower will (or will cause
the Collateral Manager to) furnish to the Administrative Agent and the
Collateral Manager:

 

(i)                                     Income Tax Liability.  Within ten
(10) Business Days after the receipt of revenue agent reports or other written
proposals, determinations or assessments of the Internal Revenue Service or any
other taxing authority which propose, determine or otherwise set forth positive
adjustments to the Tax liability of, or assess or propose the collection of
Taxes required to have been withheld by, the Borrower or the Equityholder

 

85

--------------------------------------------------------------------------------


 

in respect of the Borrower which equal or exceed $1,000,000 in the aggregate, a
notice in writing specifying the nature of the items giving rise to such
adjustments and the amounts thereof;

 

(ii)                                  Auditors’ Management Letters.  Promptly
after the receipt thereof, any auditors’ management letters are received by the
Borrower or by its accountants;

 

(iii)                               Representations and Warranties.  Promptly
after the knowledge or receipt of notice of a Responsible Officer of the
Borrower of the same, the Borrower shall notify the Administrative Agent if any
representation or warranty set forth in Section 4.1 or Section 4.2 was incorrect
at the time it was given or deemed to have been given and at the same time
deliver to the Administrative Agent a written notice setting forth in reasonable
detail the nature of such facts and circumstances.  In particular, but without
limiting the foregoing, the Borrower shall notify the Administrative Agent in
the manner set forth in the preceding sentence before any Funding Date of any
facts or circumstances within the knowledge of a Responsible Officer of the
Borrower which would render any of the said representations and warranties
untrue as of such Funding Date;

 

(iv)                              ERISA.  The Borrower shall provide written
notice to the Administrative Agent if it is aware that it is or will be in
breach of the representations and warranties contained in Section 4.1(w);

 

(v)                                 Proceedings.  As soon as possible and in any
event within three (3) Business Days after a Responsible Officer of the Borrower
receives notice or obtains knowledge thereof, notice of any settlement of,
material judgment (including a material judgment with respect to the liability
phase of a bifurcated trial) in or commencement of any material labor
controversy, material litigation, material action, material suit or material
proceeding before any court or governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, affecting the
Collateral, the Transaction Documents, the Collateral Agent’s interest in the
Collateral, or the Borrower or the Equityholder, it being understood that, for
so long as the Collateral Manager is the Equityholder, this requirement will be
deemed satisfied by delivery of notice by the Collateral Manager to the
Administrative Agent pursuant to clause 5.3(g); provided that notwithstanding
the foregoing, any settlement, judgment, labor controversy, litigation, action,
suit or proceeding affecting the Collateral, the Transaction Documents, the
Collateral Agent’s interest in the Collateral, the Borrower or the Equityholder
in excess of $1,000,000 or more shall be deemed to be material for purposes of
this Section 5.1(o)(v);

 

(vi)                              Notice of Certain Events.  Promptly upon a
Responsible Officer of the Borrower obtaining knowledge thereof (and, in any
event, within five (5) Business Days, or, solely with respect to a Material
Modification specified in clause (f) of the definition thereof, one (1) Business
Day), notice of (1) any Collateral Manager Termination Event, (2) any Assigned
Value Adjustment Event, (3) any failure to comply with Section 5.1(r), (4) any
other event or circumstance that could reasonably be expected to have a Material
Adverse Effect, (5) any event or circumstance whereby any Loan which was
included in the latest calculation of the Borrowing Base as an Eligible

 

86

--------------------------------------------------------------------------------


 

Loan shall fail to meet one or more of the criteria (other than criteria waived
by the Administrative Agent, on or prior to the related Funding Date in respect
of such Loan), or (6) unless notice of such default has been provided by the
Collateral Manager under Section 5.3(i), the occurrence of any default by an
Obligor on any Loan in the payment of principal or interest, a financial
covenant default or that would result in an Assigned Value Adjustment Event;

 

(vii)                           Organizational Changes.  As soon as possible and
in any event within ten (10) Business Days after the effective date thereof,
notice of any change in the name, jurisdiction of organization, organizational
structure or location of records of the Borrower; provided that the Borrower
agrees not to effect or permit any change referred to in the preceding clause
unless all filings have been made under the UCC or otherwise that are required
in order for the Collateral Agent to continue at all times following such change
to have a valid, legal and perfected security interest in all the Collateral;
and

 

(viii)                        Accounting Changes.  As soon as possible and in
any event within three (3) Business Days after the effective date thereof,
notice of any material change in the accounting policies of the Borrower.

 

(ix)                              Deemed Representations.  On any day, as soon
as possible and in any event within one (1) Business Day after knowledge
thereof, notice of any event or occurrence that would cause any representation
made by the Borrower pursuant to Section 3.2(c)(i), (ii) or (iv) to be
misleading or untrue in any material respect if made on such day.

 

(x)                                 Notice of Liens.  Promptly after receipt by
a Responsible Officer of the Borrower of knowledge or notice thereof, the
Borrower will notify the Administrative Agent and the Collateral Agent of the
existence of any Lien (including Liens for Taxes) other than Permitted Liens on
any Collateral and the Borrower shall defend the right, title and interest of
the Collateral Agent, for the benefit of the Secured Parties in, to and under
the Collateral against all claims of third parties; provided that nothing in
this Section 5.1(x) shall prevent or be deemed to prohibit the Borrower from
suffering to exist Permitted Liens upon any of the Collateral.

 

(p)                                 Contest Recharacterization.  The Borrower
shall in good faith contest any attempt to recharacterize the treatment of the
Loans as property of the bankruptcy estate of the Seller.

 

(q)                                 Financial Statements.  The Borrower shall
(or shall cause the Equityholder to) submit to the Administrative Agent, each
Lender and the Collateral Agent (i) within 75 days after the end of each of its
fiscal quarters (excluding the fiscal quarter ending on the date for which
consolidated audited financial statements are delivered pursuant to clause
(ii) below), commencing June 2016, unaudited financial statements of the
Equityholder for the most recent fiscal quarter, and (ii) within 120 days after
the end of each fiscal year, commencing with the fiscal year ended 2016,
consolidated audited financial statements of the Equityholder, audited by a firm
of nationally recognized independent public accountants, as of the end of such
fiscal year.

 

87

--------------------------------------------------------------------------------


 

(r)                                    Further Assurances.  The Borrower will
execute any and all further documents, financing statements, agreements and
instruments, and take all further action (including filing UCC and other
financing statements, agreements or instruments) that may be required under
applicable law, or that the Administrative Agent may reasonably request, in
order to effectuate the transactions contemplated by the Transaction Documents
and in order to grant, preserve, protect and perfect the validity and first
priority (subject to Permitted Liens) of the security interests and Liens
created or intended to be created hereby.  Such security interests and Liens
will be created hereunder and the Borrower shall deliver or cause to be
delivered to the Administrative Agent all such instruments and documents
(including legal opinions and lien searches) as it shall reasonably request to
evidence compliance with this Section 5.1(r). The Borrower agrees to provide
such evidence as the Administrative Agent shall reasonably request as to the
perfection and priority status of each such security interest and Lien.

 

(s)                                   Non-Consolidation.  The Borrower shall at
all times refrain from any action, or conducting its affairs in a manner, that
is likely to result in its separate existence being ignored or in its assets and
liabilities being substantively consolidated with any other Person in a
bankruptcy, reorganization or other insolvency proceeding, or that otherwise
causes it to make incorrect any of the assumptions made by Dechert LLP in its
opinions delivered pursuant to Section 3.1.

 

(t)                                    Loan Acquisitions.  All Loans acquired by
the Borrower shall be acquired from the Seller pursuant to the Sale Agreement or
from an unaffiliated third party.

 

(u)                                 Lien Searches Against Obligors.  The
Administrative Agent shall, at any time, have the right to run a UCC lien search
against any Obligor, provided that only two (2) such UCC lien searches in any
twelve-month period shall be at the expense of the Borrower.

 

(v)                                 Volcker.  The composition of the Collateral
shall at all times be such that, assuming that the Borrower is treated as an
issuing entity for asset-backed securities, a banking entity investing in the
Borrower could rely on the “loan securitization exclusion” under the Volcker
Rule.

 

(w)                               Other.  The Borrower will furnish to the
Administrative Agent promptly, from time to time, such other information,
documents, records or reports respecting the Collateral or the condition or
operations, financial or otherwise, of the Borrower as the Administrative Agent
may from time to time reasonably request in order to protect the interests of
the Collateral Agent or the other Secured Parties under or as contemplated by
this Agreement.

 

Section 5.2                                    Negative Covenants of the
Borrower.

 

The Borrower covenants and agrees with the Lenders that:

 

(a)                                 Other Business.  The Borrower will not
(i) engage in any business other than (A) entering into and performing its
obligations under the Transaction Documents and other activities contemplated by
the Transaction Documents, (B) the acquisition, ownership and management of the
Collateral, (C) the sale of the Collateral as permitted hereunder, (D) as
otherwise provided in Section 4.1(u)(i) and (ii), and (E) other business
incidental to such activities, (ii) incur any Indebtedness, obligation,
liability or contingent obligation of any kind

 

88

--------------------------------------------------------------------------------


 

other than pursuant to the Transaction Documents and the Underlying Instruments,
or (iii) except as otherwise provided in Section 4.1(u)(v), form any Subsidiary
or make any Investment in any other Person.

 

(b)                                 Collateral Not to be Evidenced by
Instruments.  The Borrower will not take any action to cause any Loan that is
not, as of the Closing Date or the related Funding Date, as the case may be,
evidenced by an Instrument, to be so evidenced except in connection with the
enforcement or collection of such Loan or unless such Instrument is promptly
delivered to the Collateral Agent, together with an Indorsement in blank, as
collateral security for such Loan.

 

(c)                                  Security Interests.  Except as otherwise
permitted herein and in respect of any Discretionary Sale, Substitution,
Optional Sale, or other sale permitted hereunder or required under the Sale
Agreement, the Borrower will not sell, pledge, assign or transfer to any other
Person, or grant, create, incur, assume or suffer to exist any Lien (other than
Permitted Liens) on any Collateral, whether now existing or hereafter
transferred hereunder, or any interest therein.

 

(d)                                 Mergers, Acquisitions, Sales, etc.  The
Borrower will not be a party to any

 

merger or consolidation, or purchase or otherwise acquire any of the assets or
any stock of any class of, or any partnership or joint venture interest in, any
other Person, or sell, transfer, convey or lease any of its assets, or sell or
assign with or without recourse any Collateral or any interest therein, other
than as permitted or required pursuant to this Agreement (including as provided
in Section 4.1(u)(iii) or (v)) or the Sale Agreement.

 

(e)                                  Restricted Payments.  The Borrower shall
not make any Restricted Payments other than with respect to amounts the Borrower
receives in accordance with Section 2.7 or Section 2.8 and any other provision
of any Transaction Document which expressly requires or permits payments to be
made to or amounts to be reimbursed to the Borrower.

 

(f)                                   Change of Location of Underlying
Instruments.  The Borrower shall not, without the prior consent of the
Administrative Agent, consent to the Collateral Agent moving any Certificated
Securities or Instruments from the offices of the Collateral Agent set forth in
Section 5.5(c), unless the Borrower has given at least thirty (30) days’ written
notice to the Administrative Agent and has taken all actions required under the
UCC of each relevant jurisdiction in order to ensure that the Collateral Agent’s
first priority perfected security interest (subject to Permitted Liens)
continues in effect.

 

(g)                                  ERISA Matters.  The Borrower will not
(a) engage or permit any ERISA Affiliate to engage in any prohibited transaction
for which an exemption is not available or has not previously been obtained from
the United States Department of Labor, (b) permit to exist any failure to
satisfy the minimum funding standard within the meaning of Section 302(a) of
ERISA or Section 412(a) of the Code with respect to any Pension Plan other than
a Multiemployer Plan, (c) fail to make or permit any ERISA Affiliate to fail to
make, any payments to a Multiemployer Plan that the Borrower or any ERISA
Affiliate may be required to make under the agreement relating to such
Multiemployer Plan or any law pertaining thereto, (d) terminate any Pension Plan
so as to result in any liability, or (e) permit to exist any occurrence of any
Reportable Event with respect to a Pension Plan, in each case that would result
in material liability to the Borrower.

 

89

--------------------------------------------------------------------------------


 

(h)                                 Governing Documents.  The Borrower will not
amend, modify, waive or terminate any provision of its Governing Documents
(i) without providing the Administrative Agent with at least five (5) Business
Days’ prior written notice, and (ii) if it has been notified by the
Administrative Agent that such amendment, modification, waiver or termination is
materially adverse to any Secured Party.

 

(i)                                     Changes in Payment Instructions to
Obligors.  The Borrower will not make any change, or permit the Collateral
Manager to make any change, in its instructions to Obligors (or applicable
agents) regarding payments to be made with respect to the Collateral to the
Collection Account, unless the Administrative Agent has consented to such
change.

 

(j)                                    Preservation of Security Interest.  The
Borrower (at its expense) hereby authorizes the Collateral Agent to file such
financing and continuation statements and any other documents that may be
required by any law or regulation of any Governmental Authority to preserve and
protect fully the first priority (subject to Permitted Liens) perfected
ownership and security interest of the Collateral Agent for the benefit of the
Secured Parties in, to and under the Loans and proceeds thereof and that portion
of the Collateral in which a security interest may be perfected by filing.

 

(k)                                 Fiscal Year.  The Borrower shall not change
its fiscal year or method of accounting without providing the Administrative
Agent with at least fifteen (15) days’ prior written notice (i) providing a
detailed explanation of such changes and (ii) including a pro forma financial
statement demonstrating the impact of such change.

 

(l)                                     Change of Control.  The Borrower shall
not enter into (or, to the extent permitted by Applicable Law, recognize as a
member of the Borrower any transferee in connection with) any transaction or
agreement or any sale, assignment or transfer (whether direct or indirect) which
results in a Change of Control with respect to the Borrower.

 

(m)                             Ownership.  The Borrower shall not have any
owner other than the Equityholder and shall not permit the Equityholder to incur
any Lien on the Capital Stock of the Borrower.

 

Section 5.3                                    Affirmative Covenants of the
Collateral Manager.

 

The Collateral Manager covenants and agrees with the Borrower and the Lenders
that:

 

(a)                                 Compliance with Law.  The Collateral Manager
will comply in all material respects with all Applicable Law, including those
with respect to the performance of its obligations under this Agreement.

 

(b)                                 Preservation of Company Existence.  The
Collateral Manager will (i) preserve and maintain its company existence, rights,
franchises and privileges in the jurisdiction of its formation and (ii) qualify
and remain qualified in good standing as a corporation in each jurisdiction
where the failure to preserve and maintain such existence, rights, franchises,
privileges and qualification has had, or could reasonably be expected to have, a
Material Adverse Effect.

 

90

--------------------------------------------------------------------------------


 

(c)                                  Performance and Compliance with
Collateral.  The Collateral Manager will exercise its rights hereunder in order
to permit the Borrower to duly fulfill and comply with all obligations on the
part of the Borrower to be fulfilled or complied with under or in connection
with each item of Collateral and will take all necessary action to preserve the
first priority security interest of the Collateral Agent for the benefit of the
Secured Parties in the Collateral.

 

(d)                                 Keeping of Records and Books of Account.

 

(i)                                     The Collateral Manager will maintain and
implement administrative and operating procedures (including, without
limitation, an ability to recreate records evidencing Collateral in the event of
the destruction of the originals thereof), and keep and maintain all documents,
books, records and other information reasonably necessary or advisable for the
collection of all Collateral and the identification of the Collateral.

 

(ii)                                  The Collateral Manager shall permit the
Borrower, the Administrative Agent or their respective designated
representatives, in each case at the expense of the Borrower, to visit the
offices of the Collateral Manager during normal office hours and upon reasonable
notice and examine and make copies of all documents, books, records and other
information concerning the Collateral and discuss matters related thereto with
any of the officers or employees of the Collateral Manager having knowledge of
such matters.  For the avoidance of doubt, the right of the Administrative Agent
provided to visit the offices of the Collateral Manager shall be limited to not
more than two (2) such visits and inspections in any fiscal year; provided that
after the occurrence of an Event of Default and during its continuance, there
shall be no limit to the number of such visits and inspections, and after the
resolution of such Event of Default, the number of visits occurring in the
current fiscal year shall be deemed to be zero

 

(iii)                               The Collateral Manager will on or prior to
the date hereof, mark its master data processing records and other books and
records relating to the Collateral indicating that the Loans are owned by the
Borrower subject to the Lien of the Collateral Agent for the benefit of the
Secured Parties hereunder.

 

(iv)                              The Collateral Manager will cooperate with the
Borrower and provide all information in its possession or reasonably available
to it to the Borrower or any Person designated by the Borrower to receive such
information so the Borrower may comply with and perform its obligations under
the Transaction Documents.

 

(e)                                  Events of Default.  Promptly following the
Collateral Manager’s knowledge or notice of the occurrence of any Event of
Default or Default, the Collateral Manager will provide the Borrower and the
Administrative Agent with written notice of the occurrence of such Event of
Default or Default of which the Collateral Manager has knowledge or has received
notice, it being understood that, for so long as the Collateral Manager is the
Equityholder, this requirement will be deemed satisfied by delivery of notice by
the Borrower to the Administrative Agent pursuant to clause 5.1(i).  In
addition, such notice will include a written statement of a Responsible Officer
of the Collateral Manager setting forth the details (to the

 

91

--------------------------------------------------------------------------------


 

extent known by the Collateral Manager) of such event and the action, if any,
that the Collateral Manager proposes to take with respect thereto.

 

(f)                                   Other.  The Collateral Manager will
promptly furnish to the Borrower and the Administrative Agent such other
information, documents, records or reports respecting the Collateral or the
condition or operations, financial or otherwise, of the Collateral Manager as
the Administrative Agent may from time to time reasonably request in order to
protect the interests of the Administrative Agent, the Collateral Agent or the
Secured Parties under or as contemplated by this Agreement.

 

(g)                                  Proceedings.  The Collateral Manager will
furnish to the Administrative Agent, as soon as possible and in any event within
three (3) Business Days after the Collateral Manager receives notice or obtains
knowledge thereof, notice of any settlement of, material judgment (including a
material judgment with respect to the liability phase of a bifurcated trial) in
or commencement of any material labor controversy, material litigation, material
action, material suit or material proceeding before any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, affecting the Collateral, the Transaction Documents, the Collateral
Agent’s interest in the Collateral, the Collateral Manager, or the Seller, it
being understood that, for so long as the Collateral Manager is the
Equityholder, this requirement will be deemed satisfied by delivery of notice by
the Borrower to the Administrative Agent pursuant to clause 5.1(o)(v); provided
that notwithstanding the foregoing, any settlement, judgment, labor controversy,
litigation, action, suit or proceeding affecting the Collateral, the Transaction
Documents, the Collateral Agent’s interest in the Collateral, the Borrower, the
Collateral Manager, or the Seller in excess of $1,000,000 or more shall be
deemed to be material for purposes of this Section 5.3(g).

 

(h)                                 Deposit of Collections.  The Collateral
Manager shall (and shall cause each of its Affiliates to) promptly, but in any
event within two (2) Business Days after its receipt thereof, deposit any
Collections received by it into the Collection Account and provide the related
Obligor with instructions to remit payments directly to the Collection Account
as required herein.

 

(i)                                     Required Notices.  The Collateral
Manager will furnish to the Borrower and the Administrative Agent, promptly upon
becoming aware thereof (and, in any event, within five (5) Business Days),
notice of (1) any Collateral Manager Termination Event, (2) any Assigned Value
Adjustment Event, (3) any Change of Control with respect to the Collateral
Manager, (4) any other event or circumstance with respect to the Collateral
Manager that could reasonably be expected to have a Material Adverse Effect,
(5) any event or circumstance whereby any Loan which was included in the latest
calculation of the Borrowing Base as an Eligible Loan shall fail to meet one or
more of the criteria (other than criteria waived by the Administrative Agent, on
or prior to the related Funding Date in respect of such Loan) listed in the
definition of “Eligible Loan”, (6) the occurrence of any default by an Obligor
on any Loan in the payment of principal or interest, a financial covenant
default or that would result in an Assigned Value Adjustment Event, (7) any
change or amendment to the Collateral Manager By-Laws that would result in a
Material Adverse Effect or (8) the existence of any Lien (including Liens for
Taxes) other than Permitted Liens on any Collateral.

 

92

--------------------------------------------------------------------------------


 

(j)                                    Accounting Changes.  As soon as possible
and in any event within three (3) Business Days after the effective date
thereof, the Collateral Manager will provide to the Administrative Agent notice
of any change in the accounting policies of the Collateral Manager that could
reasonably be expected to result in a Material Adverse Effect.

 

(k)                                 Loan Register.  The Collateral Manager will
maintain, or cause to be maintained, with respect to each Noteless Loan a
register (each, a “Loan Register”) in which it will record, or cause to be
recorded, (v) the principal amount of such Noteless Loan, (w) the amount of any
principal or interest due and payable or to become due and payable from the
Obligor thereunder, (x) the amount of any sum in respect of such Noteless Loan
received from the related Obligor, (y) the date of origination of such Noteless
Loan and (z) the maturity date of such Noteless Loan.  At any time a Noteless
Loan is included in the Collateral, the Collateral Manager shall deliver to the
Borrower, the Administrative Agent and the Collateral Agent a copy of the
related Loan Register, together with a certificate of a Responsible Officer of
the Collateral Manager certifying to the accuracy of such Loan Register as of
the date of acquisition of such Noteless Loan by the Borrower, all of which
information may be included in the applicable Collateral Management Report.

 

Section 5.4                                    Negative Covenants of the
Collateral Manager.

 

The Collateral Manager covenants and agrees with the Lenders that:

 

(a)                                 Mergers, Acquisitions, Sales, etc.  The
Collateral Manager will not be a party to any merger or consolidation, or
purchase or otherwise acquire any of the assets or any stock of any class of, or
any partnership or joint venture interest in, any other Person, or sell,
transfer, convey or lease any of its assets, or sell or assign with or without
recourse any Collateral or any interest therein (other than as permitted
pursuant to this Agreement), in each case where such action would have a
Material Adverse Effect.

 

(b)                                 Change of Location of Underlying
Instruments.  The Collateral Manager shall not, without the prior consent of the
Administrative Agent, consent to the Collateral Agent moving any Certificated
Securities or Instruments from the offices of the Collateral Agent set forth in
Section 5.5(c), unless the Collateral Manager has given at least thirty (30)
days’ written notice to the Administrative Agent and has authorized the
Administrative Agent to take all actions required under the UCC of each relevant
jurisdiction in order to continue the first priority perfected security interest
of the Collateral Agent for the benefit of the Secured Parties in the
Collateral.

 

(c)                                  Change in Payment Instructions to
Obligors.  The Collateral Manager will not make any change in its instructions
to Obligors or applicable agents regarding payments to be made with respect to
the Collateral to the Collection Account, unless the Administrative Agent, the
Collateral Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower, have consented to such change.

 

Section 5.5                                    Affirmative Covenants of the
Collateral Agent.

 

The Collateral Agent covenants and agrees with the Lenders that:

 

93

--------------------------------------------------------------------------------


 

(a)                                 Compliance with Law.  The Collateral Agent
will comply in all material respects with all Applicable Law.

 

(b)                                 Preservation of Existence.  The Collateral
Agent will preserve and maintain its existence, rights, franchises and
privileges in the jurisdiction of its formation and qualify and remain qualified
in good standing in each jurisdiction where failure to preserve and maintain
such existence, rights, franchises, privileges and qualification has had, or
could reasonably be expected to have, a Material Adverse Effect.

 

(c)                                  Location of Underlying Instruments. 
Subject to Section 7.8, the Underlying Instruments shall remain at all times in
the possession of the Collateral Agent at its offices located at 1055 10th Ave.,
S.E., Minneapolis, MN 55414, unless notice of a different address is given in
accordance with the terms hereof or unless the Administrative Agent agrees to
allow certain Underlying Instruments to be released to the Collateral Manager on
a temporary basis in accordance with the terms hereof, except as such Underlying
Instruments may be released pursuant to this Agreement.

 

(d)                                 Corporate Collateral Agent Required;
Eligibility.  The Collateral Agent (including any successor Collateral Agent
appointed pursuant to Section 7.5) hereunder shall at all times (i) be a
national banking association or banking corporation or trust company organized
and doing business under the laws of any state or the United States, (ii) be
authorized under such laws to exercise corporate trust powers, (iii) have a
combined capital and surplus of at least $200,000,000, (iv) not be affiliated,
as that term is defined in Rule 405 of the Securities Act, with the Borrower or
with any Person involved in the organization or operation of the Borrower, and
(v) be subject to supervision or examination by federal or state authority.  If
such banking association publishes reports of condition at least annually,
pursuant to Applicable Law or the requirements of the aforesaid supervising or
examining authority, then for the purposes of this Section 5.5(d) its combined
capital and surplus shall be deemed to be as set forth in its most recent report
of condition so published.  In case at any time the Collateral Agent shall cease
to be eligible in accordance with the provisions of this Section 5.5(d), the
Collateral Agent shall give prompt notice to the Borrower, the Collateral
Manager and the Lenders that it has ceased to be eligible to be the Collateral
Agent.

 

Section 5.6                                    Negative Covenants of the
Collateral Agent.

 

The Collateral Agent covenants and agrees with the Lenders that:

 

(a)                                 Underlying Instruments.  The Collateral
Agent will not dispose of any documents constituting the Underlying Instruments
in any manner that is inconsistent with the performance of its obligations as
the Collateral Agent pursuant to this Agreement and will not dispose of any
Collateral except as contemplated by this Agreement.

 

(b)                                 No Changes to Collateral Agent Fee.  The
Collateral Agent will not make any changes to the Collateral Agent Fee set forth
in the Collateral Agent Fee Letter without the prior written approval of the
Administrative Agent and the Borrower.

 

94

--------------------------------------------------------------------------------


 

Section 5.7                                    Covenant of the Seller.

 

(a)                                 Notice.  Promptly after the knowledge or
receipt of notice of a Responsible Officer of the Seller of the same, the Seller
shall notify the Administrative Agent and the Borrower if any representation or
warranty set forth in Section 4.5 was incorrect at the time it was given or
deemed to have been given and at the same time deliver to the Administrative
Agent a written notice setting forth in reasonable detail the nature of such
facts and circumstances.  The Seller shall notify the Administrative Agent and
the Borrower in the manner set forth in the preceding sentence before any
Funding Date of any facts or circumstances within the knowledge of a Responsible
Officer of the Seller which would render any of the said representations and
warranties untrue as of such Funding Date.

 

(b)                                 Negative Pledge.  The Seller shall not
permit any Person to have a Lien over the Capital Stock of the Borrower.

 

ARTICLE VI

 

COLLATERAL ADMINISTRATION

 

Section 6.1                                    Appointment of the Collateral
Manager.

 

The Collateral Manager is hereby appointed as collateral manager and servicing
agent of the Borrower for the purpose of performing certain collateral
management functions including, without limitation, directing and supervising
the investment and reinvestment of the Loans and Permitted Investments,
servicing the Collateral, enforcing the Borrower’s rights and remedies in, to
and under the Collateral and performing certain administrative functions on
behalf of the Borrower delegated to it under this Agreement and in accordance
with the applicable provisions of the Transaction Documents, and the Collateral
Manager hereby accepts such appointment.  The Collateral Manager shall have the
power to execute and deliver all necessary and appropriate documents and
instruments on behalf of the Borrower in connection with performing its
obligations set forth herein.  Except as may otherwise be expressly provided in
this Agreement, the Collateral Manager will perform its obligations hereunder in
accordance with the Collateral Manager Standard.  The Collateral Manager and the
Borrower hereby acknowledge that the Collateral Agent, the Administrative Agent,
the Equityholder and the other Secured Parties are third party beneficiaries of
the obligations undertaken by the Collateral Manager hereunder.

 

Section 6.2                                    Duties of the Collateral Manager.

 

(a)                                 Duties.  Subject to the provisions
concerning its general duties and obligations as set forth in Section 6.1 and
the terms of this Agreement, the Collateral Manager agrees to manage the
investment and reinvestment of the Collateral and shall perform on behalf of the
Borrower all duties and functions assigned to the Borrower in this Agreement and
the other Transaction Documents and the duties that have been expressly
delegated to the Collateral Manager in this Agreement; it being understood that
the Collateral Manager shall have no obligation hereunder to perform any duties
other than as specified herein and in the other Transaction Documents.  The
Borrower hereby irrevocably (except as provided below) appoints

 

95

--------------------------------------------------------------------------------


 

the Collateral Manager as its true and lawful agent and attorney-in-fact (with
full power of substitution) in its name, place and stead in connection with the
performance of its duties provided for in this Agreement, including, without
limitation, the following powers: (A) to give or cause to be given any necessary
receipts or acquittance for amounts collected or received hereunder, (B) to make
or cause to be made all necessary transfers of the Loans, Equity Securities and
Permitted Investments in connection with any acquisition, sale or other
disposition made pursuant hereto, (C) to execute (under hand, under seal or as a
deed) and deliver or cause to be executed and delivered on behalf of the
Borrower all necessary or appropriate bills of sale, assignments, agreements and
other instruments in connection with any such acquisition, sale or other
disposition and (D) to execute (under hand, under seal or as a deed) and deliver
or cause to be executed and delivered on behalf of the Borrower any consents,
votes, proxies, waivers, notices, amendments, modifications, agreements,
instruments, orders or other documents in connection with or pursuant to this
Agreement and relating to any Loan, Equity Security or Permitted Investment. The
Borrower hereby ratifies and confirms all that such attorney-in-fact (or any
substitute) shall lawfully do hereunder and pursuant hereto and authorizes such
attorney-in-fact to exercise full discretion and act for the Borrower in the
same manner and with the same force and effect as the managers or officers of
the Borrower might or could do in respect of the performance of such services,
as well as in respect of all other things the Collateral Manager deems necessary
or incidental to the furtherance or conduct of the Collateral Manager’s services
under this Agreement, subject in each case to the applicable terms of this
Agreement.  The Borrower hereby authorizes such attorney-in-fact, in its sole
discretion (but subject to applicable law and the provisions of this Agreement),
to take all actions that it considers reasonably necessary and appropriate in
respect of the Loans, the Equity Securities, the Permitted Investments and this
Agreement. Nevertheless, if so requested by the Collateral Manager or a
purchaser of any Loan, Equity Security or Permitted Investment, the Borrower
shall ratify and confirm any such sale or other disposition by executing and
delivering to the Collateral Manager or such purchaser all proper bills of sale,
assignments, releases, powers of attorney, proxies, dividends, other orders and
other instruments as may reasonably be designated in any such request.  Except
as otherwise set forth and provided for herein, this grant of power of attorney
is coupled with an interest, and it shall survive and not be affected by the
subsequent dissolution or bankruptcy of the Borrower.  Notwithstanding anything
herein to the contrary, the appointment herein of the Collateral Manager as the
Borrower’s agent and attorney-in-fact shall automatically cease and terminate
upon the resignation of the Collateral Manager pursuant to Section 6.10 or any
termination and removal of the Collateral Manager pursuant to Section 6.11. 
Each of the Collateral Manager and the Borrower shall take such other actions,
and furnish such certificates, opinions and other documents, as may be
reasonably requested by the other party hereto in order to effectuate the
purposes of this Agreement and to facilitate compliance with applicable laws and
regulations and the terms of this Agreement.  The Collateral Manager shall
provide, and is hereby authorized to provide, the following services to the
Borrower:

 

(i)                                     select the Loans and Permitted
Investments to be acquired and select the Loans, Equity Securities and Permitted
Investments to be sold or otherwise disposed of by the Borrower;

 

(ii)                                  invest and reinvest the Collateral;

 

(iii)                               instruct the Collateral Agent with respect
to any acquisition,

 

96

--------------------------------------------------------------------------------


 

disposition, or tender of, or Offer with respect to, a Loan, Equity Security,
Permitted Investment or other assets received in respect thereof by the
Borrower;

 

(iv)                              perform the investment-related duties and
functions (including, without limitation, the furnishing of Funding Notices,
Repayment Notices, Reinvestment Notices, Borrowing Base Certificates, Collateral
Management Reports and other notices and certificates that the Collateral
Manager is required to deliver on behalf of the Borrower) as are expressly
required to be performed by the Collateral Manager hereunder with regard to
acquisitions, sales or other dispositions of Loans, Equity Securities, Permitted
Investments and other assets permitted to be acquired or sold under, and subject
to this Agreement (including any proceeds received by way of Offers, workouts
and restructurings on Loan or other assets owned by the Borrower) and shall
comply with any applicable requirements required to be performed by the
Collateral Manager in this Agreement with respect thereto;

 

(v)                                 negotiate on behalf of the Borrower with
prospective originators, sellers or purchasers of Loans as to the terms relating
to the acquisition, sale or other dispositions thereof;

 

(vi)                              subject to any applicable terms of this
Agreement, monitor the Collateral on behalf of the Borrower on an ongoing basis
and shall provide or cause to be provided to the Borrower copies of all reports,
schedules and other data reasonably available to the Collateral Manager that the
Borrower is required to prepare and deliver or cause to be prepared and
delivered under this Agreement, in such forms and containing such information
required thereby, in reasonably sufficient time for such required reports,
schedules and data to be reviewed and delivered by or on behalf of the Borrower
to the parties entitled thereto under this Agreement.  The obligation of the
Collateral Manager to furnish such information is subject to the Collateral
Manager’s timely receipt of necessary reports and the appropriate information
from the Person responsible for the delivery of or preparation of such
information or such reports (including without limitation, the Obligors of the
Loans, the Borrower, the Collateral Agent, the Administrative Agent or any
Lender) and to any confidentiality restrictions with respect thereto. The
Collateral Manager shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing reasonably believed by it to be
genuine and to have been signed or sent by a Person that the Collateral Manager
has no reason to believe is not duly authorized.  The Collateral Manager also
may rely upon any statement made to it orally or by telephone and made by a
Person the Collateral Manager has no reason to believe is not duly authorized,
and shall not incur any liability for relying thereon.  The Collateral Manager
is entitled to rely on any other information furnished to it by third parties
that it reasonably believes in good faith to be genuine provided that no
Responsible Officer of the Collateral Manager has knowledge that such
information is materially incorrect;

 

(vii)                           subject to and in accordance with this
Agreement, as agent of the Borrower and on behalf of the Borrower, direct the
Collateral Agent to take, or take on behalf of the Borrower, as applicable, any
of the following actions with respect to a Loan,

 

97

--------------------------------------------------------------------------------


 

Equity Security or Permitted Investment:

 

(1)                                 purchase or otherwise acquire such Loan or
Permitted Investment;

 

(2)                                 retain such Loan, Equity Security or
Permitted Investment;

 

(3)                                 sell or otherwise dispose of such Loan,
Equity Security or Permitted Investment (including any assets received by way of
Offers, workouts and restructurings on assets owned by the Borrower) in the open
market or otherwise;

 

(4)                                 if applicable, tender such Loan, Equity
Security or Permitted Investment;

 

(5)                                 if applicable, consent to or refuse to
consent to any proposed amendment, modification, restructuring, exchange, waiver
or Offer and give or refuse to give any notice or direction;

 

(6)                                 retain or dispose of any securities or other
property (if other than cash) received by the Borrower;

 

(7)                                 call or waive any default with respect to
any Loan;

 

(8)                                 vote on any matter for which the Borrower
has the right to vote pursuant to the Underlying Instruments (including to
accelerate the maturity of any Loan);

 

(9)                                 participate in a committee or group formed
by creditors of an Obligor under a Loan or issuer or obligor of a Permitted
Investment;

 

(10)                          after the occurrence of the Collection Date,
determine in consultation with the Borrower when, in the view of the Collateral
Manager, it would be in the best interest of the Borrower to liquidate all or
any portion of the Collateral (and, if applicable, after discharge of the Lien
of the Collateral Agent in the Collateral under this Agreement) and, subject to
the prior approval of the Borrower, execute on behalf of the Borrower any such
liquidation or any actions necessary to effectuate any of the foregoing;

 

(11)                          advise and assist the Borrower with respect to the
valuation of the Loans, to the extent required or permitted by this Agreement,
and advise and assist the Equityholder with respect to the valuation of the
Borrower; and

 

(12)                          exercise any other rights or remedies with respect
to such Loan, Equity Security or Permitted Investment as provided in the
Underlying Instruments of the Obligor or issuer under such assets or the other
documents governing the terms of such assets or take any other action consistent
with the terms of this Agreement which the Collateral Manager reasonably
determines to

 

98

--------------------------------------------------------------------------------


 

be in the best interests of the Borrower.

 

(viii)                        The Collateral Manager may, but shall not be
obligated to:

 

(1)                                 retain accounting, tax, legal and other
professional services on behalf of the Borrower as may be needed by the
Borrower; and/or

 

(2)                                 consult on behalf of the Borrower with the
Collateral Agent, the Administrative Agent and the Lenders at such times as may
be reasonably requested thereby in accordance with this Agreement and provide
any such Person requesting the same with the information they are then entitled
to have in accordance with this Agreement;

 

(ix)                              in connection with the purchase of any Loan by
the Borrower, prepare, on behalf of the Borrower, the information required to be
delivered to the Collateral Agent with respect to such Loan, the Administrative
Agent or any Lender pursuant to this Agreement.

 

(x)                                 prepare and submit claims to, and act as
post-billing liaison with, Obligors on each Loan (for which no administrative or
similar agent exists);

 

(xi)                              maintain all necessary records and reports
with respect to the Collateral and provide such reports to the Borrower and the
Administrative Agent in respect of the management and administration of the
Collateral (including information relating to its performance under this
Agreement) as may be required hereunder or as the Borrower or the Administrative
Agent may reasonably request;

 

(xii)                           maintain and implement administrative and
operating procedures (including, without limitation, an ability to recreate
management and administration records evidencing the Collateral in the event of
the destruction of the originals thereof) and keep and maintain all documents,
books, records and other information reasonably necessary or advisable for the
collection of the Collateral;

 

(xiii)                        promptly deliver to the Borrower, the
Administrative Agent or the Collateral Agent, from time to time, such
information and management and administration records (including information
relating to its performance under this Agreement) as such Person may from time
to time reasonably request;

 

(xiv)                       identify each Loan clearly and unambiguously in its
records to reflect that such Loan is owned by the Borrower and that the Borrower
has granted a security interest therein to the Collateral Agent for the benefit
of the Secured Parties pursuant to this Agreement;

 

(xv)                          notify the Borrower and the Administrative Agent
promptly upon obtaining knowledge of any material action, suit, proceeding,
dispute, offset, deduction, defense or counterclaim (1) that is or is threatened
to be asserted by an Obligor with respect to any Loan (or portion thereof) of
which it has knowledge or has received notice; or (2) that could reasonably be
expected to have a Material Adverse Effect;

 

99

--------------------------------------------------------------------------------


 

(xvi)                       assist the Borrower in maintaining the first
priority, perfected security interest (subject to Permitted Liens) of the
Collateral Agent, for the benefit of the Secured Parties, in the Collateral;

 

(xvii)                    maintain the loan record(s) with respect to Loans
included as part of the Collateral (except for any loan records that have been
provided to and remain in the possession of the Collateral Agent); provided that
upon the occurrence and during the continuation of an Event of Default or a
Collateral Manager Termination Event, the Administrative Agent may request the
Loan File(s) to be sent to the Collateral Agent or its designee;

 

(xviii)                 with respect to each Loan included as part of the
Collateral, make the applicable Loan File available for inspection by the
Borrower or the Administrative Agent, upon reasonable advance notice, at the
offices of the Collateral Manager during normal business hours; and

 

(xix)                       direct the Collateral Agent to make payments
pursuant to the instructions set forth in the latest Collateral Management
Report in accordance with Section 2.7 and Section 2.8 and prepare such other
reports as required to be prepared by the Collateral Manager pursuant to
Section 6.8.

 

It is acknowledged and agreed that the Borrower possesses only such rights with
respect to the enforcement of rights and remedies with respect to the Loans and
the Underlying Assets and under the Underlying Instruments as have been
transferred to the Borrower with respect to the related Loan, and therefore, for
all purposes under this Agreement, the Collateral Manager shall perform its
administrative and management duties hereunder only to the extent that, as a
lender under the related loan syndication Underlying Instruments, the Borrower
has the right to do so.

 

(b)                                 In performing its duties hereunder and when
exercising its discretion and judgment in connection with any transactions
involving the Loans, Equity Securities or Permitted Investments, the Collateral
Manager shall carry out any reasonable written directions of the Borrower for
the purpose of preventing a breach of this Agreement or any other Transaction
Document; provided that such directions are not inconsistent with any provision
of this Agreement by which the Collateral Manager is bound or Applicable Law.

 

(c)                                  In providing services hereunder, the
Collateral Manager may, without the consent of any party but with prior written
notice to each of the Borrower and the Administrative Agent, employ third
parties, including, without limitation, its Affiliates, to render advice
(including investment advice), to provide services to arrange for trade
execution and otherwise provide assistance to the Borrower and to perform any of
its duties hereunder; provided that no such written notice shall be required for
a delegation of any duties of the Collateral Manager to CBDC Advisors, LLC or
its employees or to the Collateral agent in respect of collateral administration
duties performed by the Collateral Agent hereunder; provided further that such
delegation of any of its duties hereunder or performance of services by any
other Person shall not relieve the Collateral Manager of any of its duties or
liabilities hereunder.

 

100

--------------------------------------------------------------------------------


 

(d)                                 The Collateral Manager assumes no
responsibility under this Agreement other than to perform the Collateral
Manager’s duties called for hereunder and under the terms of this Agreement
applicable to the Collateral Manager, in good faith and, subject to the
Collateral Manager Standard, shall not be responsible for any action of the
Borrower or the Collateral Agent in following or declining to follow any advice,
recommendation or direction of the Collateral Manager.

 

(e)                                  In performing its duties, the Collateral
Manager shall perform its obligations with reasonable care (i) using no less a
degree of care, skill and attention as it employs with respect to similar
collateral that it manages for itself and its Affiliates having similar
investment objectives and restrictions and (ii) without limiting the clause (i),
in a manner consistent with customary standards, policies and procedures
followed by institutional managers of national standing relating to assets of
the nature and character of the Loans (the “Collateral Manager Standard”).

 

(f)                                   Notwithstanding anything to the contrary
contained herein, the exercise by the Collateral Agent, the Administrative Agent
or the Secured Parties of their rights hereunder (including, but not limited to,
the delivery of a Collateral Manager Termination Notice), shall not release the
Collateral Manager, the Seller or the Borrower from any of their duties or
responsibilities with respect to the Collateral, except that the Collateral
Manager’s obligations hereunder shall terminate upon its removal under this
Agreement.  The Secured Parties, the Administrative Agent and the Collateral
Agent shall not have any obligation or liability with respect to any Collateral,
other than as provided for herein or in any other Transaction Document, nor
shall any of them be obligated to perform any of the obligations of the
Collateral Manager hereunder.

 

(g)                                  Nothing in this Section 6.2 or any other
obligations of the Collateral Manager under this Agreement shall release,
modify, amend or otherwise affect any of the obligations of the Borrower or any
other party hereunder.

 

(h)                                 Any payment by an Obligor in respect of any
Indebtedness owed by it to the Borrower shall, except as otherwise specified by
such Obligor or otherwise required by contract or law, be applied as a
collection of a payment by such Obligor (starting with the oldest such
outstanding payment due) to the extent of any amounts then due and payable
thereunder before being applied to any other receivable or other obligation of
such Obligor.

 

(i)                                     It is hereby acknowledged and agreed
that, in addition to acting in its capacity as Collateral Manager pursuant to
the terms of this Agreement, Crescent Capital BDC, Inc. (and its Affiliates)
will engage in other business and render other services outside the scope of its
capacity as Collateral Manager (including acting as administrative agent or as a
lender with respect to Underlying Instruments or as collateral manager or
investment advisor to other funds and investment vehicles). It is hereby further
acknowledged and agreed that such other activities shall in no way whatsoever
alter, amend or modify any of the Collateral Manager’s rights, duties or
obligations under the Transaction Documents.

 

(j)                                    Subject to the provisions of this
Agreement and Applicable Law, the Collateral Manager is hereby authorized to
effect client cross-transactions in which the Collateral

 

101

--------------------------------------------------------------------------------


 

Manager causes the purchase or sale of a Loan to be effected between the
Borrower and another account advised by the Collateral Manager or any of its
Affiliates.  In addition, the Collateral Manager is authorized to enter into
agency cross-transactions in which the Collateral Manager or any of its
Affiliates act as broker for the Borrower and for the other party to the
transaction, to the extent permitted under Applicable Law, in which case any
such Affiliate will have a potentially conflicting division of loyalties and
responsibilities regarding, both parties to the transaction.  The Borrower
hereby authorizes and consents to such broker engaging in such transactions and
acting in such capacities.

 

(k)                                 The Collateral Manager, subject to and in
accordance with, or unless otherwise explicitly provided in, the applicable
provisions of this Agreement and the Sale Agreement, hereby agrees that it shall
cause any transaction relating to the Loans, the Equity Securities and the
Permitted Investments to be conducted on terms and conditions negotiated on an
arm’s-length basis and in accordance with Applicable Law.

 

(l)                                     In circumstances where the consent of a
Person acting on behalf of the Borrower and independent of the Collateral
Manager to the acquisition or sale of a Loan, an Equity Security or a Permitted
Investment is not obtained, the Collateral Manager will use commercially
reasonable efforts to obtain the best execution (but shall have no obligation to
obtain the best prices available) for all orders placed with respect to any
purchase or sale of any Loan, Equity Security or Permitted Investment, in a
manner permitted by law and in a manner it believes to be in the best interests
of the Borrower, considering all circumstances.  Subject to the preceding
sentence, the Collateral Manager may, in the allocation of business, select
brokers and/or dealers with whom to effect trades on behalf of the Borrower and
may open cash trading accounts with such brokers and dealers (provided that none
of the assets of the Borrower may be credited to, held in or subject to the lien
of the broker or dealer with respect to any such account). In addition, subject
to the first sentence of this paragraph, the Collateral Manager may, in the
allocation of business, take into consideration research and other brokerage
services furnished to the Collateral Manager or its Affiliates by brokers and
dealers which are not Affiliates of the Collateral Manager; provided that the
Collateral Manager in good faith believes that the compensation for such
services rendered by such brokers and dealers complies with the requirements of
Section 28(e) of the Exchange Act (“Section 28(e)”), or in the case of principal
or fixed income transactions for which the “safe harbor” of Section 28(e) is not
available, the amount of the spread charged is reasonable in relation to the
value of the research and other brokerage services provided. Such services may
be used by the Collateral Manager in connection with its other advisory
activities or investment operations. The Collateral Manager may aggregate sales
and purchase orders placed with respect to the Loans with similar orders being
made simultaneously for other clients of the Collateral Manager or of Affiliates
of the Collateral Manager, if in the Collateral Manager’s reasonable judgment
such aggregation shall not result in an overall economic loss to the Borrower,
taking into consideration the availability of purchasers or sellers, the selling
or purchase price, brokerage commission or other expenses, as well as the
availability of such Loans on any other basis.  In accounting for such
aggregated order price, commissions and other expenses may be apportioned on a
weighted average basis.  When any purchase or sale of a Loan, Equity Security or
Permitted Investment occurs as part of any aggregate sales or purchase orders,
the objective of the Collateral Manager will be to allocate the executions among
the clients in an equitable manner and in accordance with the internal policies
and procedures of the Collateral Manager and, to the extent relevant, Applicable
Law.

 

102

--------------------------------------------------------------------------------


 

(m)                             The Collateral Manager shall not have authority
to cause the Borrower to purchase or sell any Collateral from or to the
Collateral Manager or any of its Affiliates as principal, or from or to any
other account, portfolio or person for which the Collateral Manager or any of
its Affiliates serves as investment advisor, unless (i) the terms and conditions
thereof are no less favorable to the Borrower as the terms it would obtain in a
comparable arm’s length transaction with a non-Affiliate and (ii) the
transactions are effected in accordance with all Applicable Laws (including,
without limitation, the Advisers Act).  To the extent that Applicable Law
requires disclosure to and the consent of the Borrower to any purchase or sale
transaction on a principal basis with the Collateral Manager or any of its
Affiliates, such requirement may be satisfied with respect to the Borrower
pursuant to any manner that is permitted pursuant to then Applicable Law.

 

(n)                                 In the event that, in light of market
conditions and investment objectives, the Collateral Manager determines that it
would be advisable to (i) facilitate the sale of the same asset both for the
Borrower and for either the proprietary account of the Collateral Manager or any
Affiliate of the Collateral Manager or for another client of the Collateral
Manager or any Affiliate thereof or (ii) facilitate the acquisition of the same
asset both for the Borrower and for either the proprietary account of the
Collateral Manager or any Affiliate of the Collateral Manager or for another
client of the Collateral Manager or any Affiliate thereof, then, in each such
case, such purchases or sales will be allocated in a manner believed by the
Collateral Manager to be equitable and that is consistent with the Collateral
Manager’s obligations hereunder, the Collateral Manager Standard and Applicable
Law.

 

(o)                                 The Borrower and the Lenders acknowledge
that the Collateral Manager is the Seller.  In certain circumstances, the
interests of the Borrower and/or the Lenders with respect to matters as to which
the Collateral Manager is advising the Borrower may conflict with the foregoing
interests of the Seller and the Collateral Manager.  The Borrower hereby
acknowledges and consents to various potential and actual conflicts of interest
that may exist with respect to the Collateral Manager as described above.  If
the Collateral Manager, in its good faith judgment, determines that a conflict
of interest exists, the Collateral Manager will be guided by its good faith
judgment as to the best interests of the Borrower and will take such actions as
it determines to be necessary or appropriate to ameliorate the conflict.  To
this end, the Collateral Manager may consult with an independent advisor, and
act in accordance with the written instructions thereof, or may seek to resolve
the conflict in any other manner that it believes in good faith is permitted or
required under Applicable Law.

 

Section 6.3                                    Authorization of the Collateral
Manager.

 

(a)                                 Each of the Borrower and the Collateral
Agent hereby authorizes the Collateral Manager to take any and all steps in its
name and on its behalf necessary or desirable in the determination of the
Collateral Manager and not inconsistent with the grant by the Borrower to the
Collateral Agent for the benefit of the Secured Parties, of a security interest
in the Collateral that at all times ranks senior to any other creditor of the
Borrower (subject to Permitted Liens), to collect all amounts due under any and
all Collateral, including, without limitation, endorsing any of their names on
checks and other instruments representing Collections, executing and delivering
any and all instruments of satisfaction or cancellation, or of partial or full
release or discharge, and all other comparable instruments, with respect to the

 

103

--------------------------------------------------------------------------------


 

Collateral and, after the delinquency of any Collateral and to the extent
permitted under and in compliance with Applicable Law, to commence proceedings
with respect to enforcing payment thereof, to the same extent as the Seller
could have done if it had continued to own such Collateral.  Each of the
Borrower and the Collateral Agent, on behalf of the Secured Parties shall
furnish the Collateral Manager with any powers of attorney and other documents
necessary or appropriate to enable the Collateral Manager to carry out its
management and administrative duties hereunder, and shall cooperate with the
Collateral Manager to the fullest extent in order to permit the collectability
of the Collateral.  In no event shall the Collateral Manager be entitled to make
any Secured Party or the Collateral Agent a party to any litigation without such
party’s express prior written consent, or to make the Borrower a party to any
litigation (other than any foreclosure or similar collection procedure) without
the prior written consent of the Borrower and the Administrative Agent.

 

(b)                                 After the declaration of the Termination
Date, at the direction of the Administrative Agent, the Collateral Manager shall
take such action as the Administrative Agent may deem necessary or advisable to
enforce collection of the Collateral and directs the Collateral Manager;
provided that the Administrative Agent may, in accordance with Section 5.1(m),
notify any Obligor with respect to any Collateral of the assignment of such
Collateral to the Collateral Agent, on behalf of the Secured Parties, and direct
that payments of all amounts due or to become due be made directly to the
Collateral Agent or any collection agent, sub-agent or account designated by the
Collateral Agent and, upon such notification and at the expense of the Borrower,
the Collateral Agent may enforce collection of any such Collateral, and adjust,
settle or compromise the amount or payment thereof.

 

(c)                                  In dealing with the Collateral Manager and
its duly appointed agents, none of the Administrative Agent, the Collateral
Agent nor any Lender shall be required to inquire as to the authority of the
Collateral Manager or any such agent to bind the Borrower.

 

Section 6.4                                    Collection of Payments; Accounts.

 

(a)                                 Collection Efforts.  The Collateral Manager
will use commercially reasonable efforts consistent with the Collateral Manager
Standard to collect or cause to be collected all payments called for under the
terms and provisions of the Loans included in the Collateral as and when the
same become due.

 

(b)                                 Taxes and other Amounts.  To the extent the
Borrower is required under the Underlying Instruments to perform such duties,
the Collateral Manager will collect all payments with respect to amounts due for
Taxes, assessments and insurance premiums relating to each Loan to the extent
required to be paid to the Borrower for such application under the Underlying
Instrument, directing all such payments to be paid to the Collection Account,
and direct the Collateral Agent to remit such amounts to the appropriate
Governmental Authority or insurer as required by the Underlying Instruments.

 

(c)                                  Payments to Collection Account.  On or
before the applicable Funding Date, the Borrower or the Collateral Manager, as
applicable, shall have instructed all Obligors and paying agents to make all
payments owing to the Borrower in respect of the Collateral directly to the
Collection Account in accordance with Section 2.9.

 

104

--------------------------------------------------------------------------------


 

(d)                                 Accounts.  Each of the parties hereto hereby
agrees that each Account shall be deemed to be a Securities Account.  Each of
the parties hereto hereby agrees to cause the Collateral Agent or any other
Securities Intermediary that holds any Cash or other Financial Asset for the
Borrower in an Account to agree with the parties hereto that (A) the cash and
other property (subject to Section 6.4(e) below with respect to any property
other than investment property, as defined in Section 9-102(a)(49) of the UCC)
is to be treated as a Financial Asset and (B) the jurisdiction governing the
Account, all Cash and other Financial Assets credited to the Account and the
“securities intermediary’s jurisdiction” (within the meaning of
Section 8-110(e) of the UCC) shall, in each case, be the State of New York.  In
no event may any Financial Asset held in any Account be registered in the name
of, payable to the order of, or specially Indorsed to, the Borrower, unless such
Financial Asset has also been Indorsed in blank or to the Collateral Agent or
other Securities Intermediary that holds such Financial Asset in such Account.

 

(e)                                  Underlying Instruments.  Notwithstanding
any term hereof (or any term of the UCC that might otherwise be construed to be
applicable to a “securities intermediary” as defined in the UCC) to the
contrary, none of the Collateral Agent nor any Securities Intermediary shall be
under any duty or obligation in connection with the acquisition by the Borrower,
or the grant by the Borrower of a security interest to the Collateral Agent, of
any Loan to examine or evaluate the sufficiency of the documents or instruments
delivered to it by or on behalf of the Borrower under the related Underlying
Instruments, or otherwise to examine the Underlying Instruments, in order to
determine or compel compliance with any applicable requirements of or
restrictions on transfer (including without limitation any necessary consents). 
The Collateral Agent shall hold any Instrument delivered to it evidencing any
Loan transferred to the Collateral Agent hereunder as custodial agent for the
Secured Parties in accordance with the terms of this Agreement.

 

Section 6.5                                    Realization Upon Loans.

 

The Collateral Manager may, in its discretion and consistent with the Collateral
Manager Standard and the Underlying Instruments, foreclose upon or repossess, as
applicable, or otherwise comparably convert the ownership of any Underlying
Assets relating to a Loan that has become subject to any default and as to which
no satisfactory arrangements can be made for collection of delinquent payments. 
The Collateral Manager will comply with the Collateral Manager Standard and
Applicable Law in realizing upon such Underlying Assets, and employ practices
and procedures including reasonable efforts consistent with the Collateral
Manager Standard to enforce all obligations of Obligors by foreclosing upon,
repossessing and causing the sale of such Underlying Assets at public or private
sale in circumstances other than those described in the preceding sentence. 
Without limiting the generality of the foregoing, unless the Administrative
Agent has specifically given instruction to the contrary, the Collateral Manager
may cause the sale of any such Underlying Assets to the Collateral Manager or
its Affiliates for a purchase price equal to the then fair market value thereof,
any such sale to be evidenced by a certificate of a Responsible Officer of the
Collateral Manager delivered to the Administrative Agent setting forth the Loan,
the Underlying Assets, the sale price of the Underlying Assets and certifying
that such sale price is the fair market value of such Underlying Assets.  In any
case in which any such Underlying Asset has suffered damage, the Collateral
Manager will not expend funds in connection with any repair or toward the
foreclosure or repossession of such Underlying Asset unless the Collateral
Manager reasonably determines that such repair and/or foreclosure or

 

105

--------------------------------------------------------------------------------


 

repossession will increase recoveries by an amount greater than the amount of
such expenses.  The Collateral Manager will remit to the Collection Account all
recoveries received by the Collateral Manager in connection with the sale or
disposition of Underlying Assets relating to any Loan hereunder.

 

Section 6.6                                    Collateral Manager Compensation.

 

As compensation for its administrative and management activities hereunder, the
Collateral Manager or its designee shall be entitled to receive the Collateral
Management Fee pursuant to the provisions of Sections 2.7 and Section 2.8, as
applicable.

 

Section 6.7                                    Expense Reimbursement.

 

Subject to Sections 2.7 and 2.8, as applicable, the Borrower shall pay or
reimburse the Collateral Manager for its payment of any and all reasonable costs
and expenses incurred on behalf of the Borrower in connection with its
management, administration and collection activities with respect to the
Collateral and compliance with the terms of this Agreement, including, without
limitation: (i) any transfer fees necessary to register any Loan; (ii) any fees
and expenses in connection with the acquisition, management, amendment,
enforcement, pricing, valuation, restructuring or disposition of Collateral or
otherwise in connection with the Advances or the Borrower (including
(a) investment related travel, communications and related expenses,
(b) reasonable legal fees and expenses, (c) in connection with the termination,
cancellation or abandonment of a potential acquisition or disposition of any
Collateral that is not consummated, (d) amounts required to be paid or
reimbursed to any agent under any Underlying Instrument and (e) costs associated
with visits and inspections pursuant to Section 5.1(d)); (iii) any and all taxes
and governmental charges that may be incurred or payable by the Borrower;
(iv) any and all costs and expenses for services to the Borrower and the
Collateral in respect of assignment processing fees; (v) in the event the
Borrower is included in the consolidated financial statements of the Collateral
Manager or its Affiliates, costs and expenses associated with the preparation of
such financial statements and other information by the Collateral Manager or its
Affiliates to the extent related to the inclusion of the Borrower in such
financial statements, and (vi) any and all expenses incurred to comply with any
law or regulation related to the activities of the Borrower and, to the extent
relating specifically to the Borrower (or its activities) and the Collateral,
the Collateral Manager; provided that, the Collateral Manager shall bear as
non-reimbursable costs all of the Collateral Manager’s own internal and
incidental costs and expenses, including the salaries, wages and payroll Taxes
of its officers and employees, the cost of insurance coverage for its officers
and employees (but not including directors and officers coverage attributable to
the performance of duties pursuant to any Transaction Document) and the other
similar general overhead costs and expenses of the Collateral Manager incurred
by or on behalf of the Collateral Manager in rendering the services of the
Collateral Manager hereunder and under the other Transaction Documents;
provided, further, that (i) to the extent the Borrower is entitled to be
reimbursed for any such costs and expenses by any Obligor and is, in fact, paid
or reimbursed thereby, the Borrower shall pay or reimburse the Collateral
Manager in accordance with this Section 6.7 (net of any amounts, if any,
received by the Collateral Manager directly) and (ii) in the event the
Collateral Manager has fees or expenses (including internal costs of the
Collateral Manager or that are allocated to the Collateral Manager) that are
allocable to one or more entities in addition to the Borrower to

 

106

--------------------------------------------------------------------------------


 

which the Collateral Manager provides management or advisory services, the
Borrower shall be responsible for only a pro rata portion (based on aggregate
principal or committed amounts) of such fees and expenses, based on the
aggregate assets under management of all entities to which such costs or
expenses are allocable, all such reimbursable costs and expenses being the
“Collateral Manager Reimbursable Expenses”.

 

Section 6.8                                    Reports; Information.

 

(a)                                 Obligor Financial Statements; Other
Reports.  The Collateral Manager will deliver to the Borrower and the
Administrative Agent, to the extent received by the Collateral Manager (on
behalf of the Borrower) pursuant to the Underlying Instruments, the complete
financial reporting package with respect to each Obligor and with respect to
each Loan for such Obligor (including any financial statements, management
discussion and analysis, executed covenant compliance certificates and related
covenant calculations with respect to such Obligor and with respect to each Loan
for such Obligor) provided to the Collateral Manager (on behalf of the Borrower)
for the periods required by the Underlying Instruments, which delivery shall be
made within ten (10) Business Days after receipt of such financial reporting
package by the Borrower or the Collateral Manager (on behalf of the Borrower) as
specified in the Underlying Instruments.  The Collateral Manager will provide,
promptly upon request from the Administrative Agent or the Borrower, such other
information received by it from any Obligor as may reasonably be requested with
respect to such Obligor.

 

(b)                                 Amendments to Loans.  The Collateral Manager
will post on a password protected website maintained by the Collateral Manager
to which the Borrower and the Administrative Agent will have access (or
otherwise deliver to the Borrower and the Administrative Agent, including,
without limitation, by electronic mail) a copy of any material amendment,
restatement, supplement, waiver or other modification to the Underlying
Instruments of any Loan (along with any internal documents prepared by the
Collateral Manager and provided to its investment committee in connection with
such amendment, restatement, supplement, waiver or other modification) within
ten (10) Business Days of the effectiveness of such amendment, restatement,
supplement, waiver or other modification.

 

(c)                                  Collateral Management Report.  The
Collateral Manager shall deliver a Collateral Management Report and a Borrowing
Base Certificate on each Reporting Date and each Funding Date to the
Administrative Agent, the Collateral Agent, each Lender and the Borrower.

 

(d)                                 Collateral Manager Information.  The
Collateral Manager shall furnish to the Administrative Agent for distribution to
each Lender within one hundred and twenty (120) days after the end of each
fiscal year of the Borrower and the Equityholder, commencing with the 2016
fiscal year, a report covering such fiscal year of a firm of independent
certified public accountants of nationally recognized standing to the effect
that such accountants have applied certain agreed-upon procedures (a copy of
which procedures are attached hereto as Schedule III) to certain documents and
records relating to the Collateral, the Borrower, the Equityholder and the
Collateral Manager, compared the information contained in the Collateral
Management Reports delivered during the period covered by such report with such
documents and records and that no matters came to the attention of such
accountants that caused them to believe that the

 

107

--------------------------------------------------------------------------------


 

information and the calculations included in such Collateral Management Reports
were not determined or performed in accordance with the provisions of this
Agreement, except for such exceptions as such accountants shall believe to be
immaterial and such other exceptions as shall be set forth in such statement.

 

Section 6.9                                    Annual Statement as to
Compliance.

 

The Collateral Manager will provide to the Borrower and the Administrative
Agent, within one hundred and twenty (120) days following the end of each fiscal
year of the Collateral Manager, commencing with the fiscal year ending on
December 31, 2016, a report signed by a Responsible Officer of the Collateral
Manager certifying that (a) a review of the activities of the Collateral
Manager, and the Collateral Manager’s performance pursuant to this Agreement,
for the fiscal period ending on the last day of such fiscal year has been made
under such Person’s supervision and (b) the Collateral Manager has performed or
has caused to be performed in all material respects all of its obligations under
this Agreement throughout such year and no Collateral Manager Termination Event
has occurred or, if any such Collateral Manager Termination Event has occurred,
a statement describing the nature thereof and the steps being taken to remedy
such Collateral Manager Termination Event.

 

Section 6.10                             The Collateral Manager Not to Resign.

 

The Collateral Manager shall not resign from the obligations and duties hereby
imposed on it except upon the Collateral Manager’s good faith determination in
consultation with legal counsel that (i) the performance of its duties hereunder
is or becomes impermissible under Applicable Law and (ii) there is no reasonable
action that the Collateral Manager could take to make the performance of its
duties hereunder permissible under Applicable Law.  In connection with any such
determination permitting the resignation of the Collateral Manager, the
Collateral Manager shall deliver to the Administrative Agent and the Borrower a
description of the circumstances giving rise to such determination.

 

Section 6.11                             Collateral Manager Termination Events.

 

Upon the occurrence and during the continuation of a Collateral Manager
Termination Event, notwithstanding anything herein to the contrary, the
Administrative Agent, by written notice to the Collateral Manager with a copy to
the Borrower, the Equityholder, the Collateral Agent and each other Lender (such
notice, a “Collateral Manager Termination Notice”), may, in its sole discretion,
terminate all of the rights and obligations of the Collateral Manager as
“Collateral Manager” under this Agreement.  Each Collateral Manager Termination
Notice shall designate the replacement Collateral Manager, who shall be selected
by the Administrative Agent in its sole discretion, provided that,
notwithstanding any other provision set forth herein or in any other Transaction
Document, no such replacement Collateral Manager shall have any ability to
direct the Borrower (or the Collateral Agent on behalf of the Borrower) to
purchase any Loan, Permitted Investment or other asset.  Until a Collateral
Manager Termination Notice is delivered as set forth above, the Collateral
Manager shall (i) unless otherwise notified by the Administrative Agent,
continue to act in such capacity pursuant to Section 6.1, subject to
Section 6.10 and (ii) as requested by the Administrative Agent in its sole
discretion (A) terminate some or all of its activities as Collateral Manager
hereunder by the

 

108

--------------------------------------------------------------------------------


 

Administrative Agent in its sole discretion as necessary or desirable,
(B) provide such information as may be requested by the Administrative Agent to
facilitate the transition of the performance of such activities to the
Administrative Agent or any agent thereof and (C) take all other actions
requested by the Administrative Agent, in each case to facilitate the transition
of the performance of such activities to the Administrative Agent or any agent
thereof.

 

ARTICLE VII

 

THE COLLATERAL AGENT

 

Section 7.1                                    Designation of Collateral Agent.

 

(a)                                 Initial Collateral Agent.  The role of
Collateral Agent with respect to the Underlying Instruments shall be conducted
by the Person designated as Collateral Agent hereunder from time to time in
accordance with this Section 7.1.  Until the Administrative Agent shall give to
Wells Fargo a Collateral Agent Termination Notice, Wells Fargo is hereby
appointed as, and hereby accepts such appointment and agrees to perform the
duties and obligations of, Collateral Agent pursuant to the terms hereof.

 

(b)                                 Successor Collateral Agent.  Upon the
Collateral Agent’s receipt of a Collateral Agent Termination Notice from the
Administrative Agent of the designation of a successor Collateral Agent pursuant
to the provisions of Section 7.5 and 7.7, the Collateral Agent agrees that it
will terminate its activities as Collateral Agent hereunder.

 

Section 7.2                                    Duties of Collateral Agent.

 

(a)                                 Appointment.  Each of the Borrower and the
Administrative Agent hereby designate and appoint the Collateral Agent to act as
its agent and hereby authorizes the Collateral Agent to take such actions on its
behalf and to exercise such powers and perform such duties as are expressly
granted to the Collateral Agent by this Agreement.  The Collateral Agent hereby
accepts such agency appointment to act as Collateral Agent pursuant to the terms
of this Agreement.

 

(b)                                 Duties.  On or before the initial Funding
Date, and until its removal pursuant to Section 7.5, the Collateral Agent shall
perform, on behalf of the Administrative Agent and the Secured Parties, the
following duties and obligations:

 

(i)                                     The Collateral Agent shall take and
retain custody of the Required Loan Documents delivered by the Borrower pursuant
to and in accordance with the terms and conditions of this Agreement, all for
the benefit of the Secured Parties.  Within five (5) Business Days of its
receipt of any Required Loan Documents and the related Loan Checklist, the
Collateral Agent shall review the Required Loan Documents delivered to it to
confirm that (A) the Obligor name matches the Loan Checklist, (B) such Required
Loan Documents have been executed by each party thereto and have no missing or
mutilated pages, (C) each item listed in the Loan Checklist has been provided to
the Collateral Agent without any missing pages or sections and (D) the related
original balance (based on a comparison to the note or assignment agreement, as
applicable) is

 

109

--------------------------------------------------------------------------------


 

greater than or equal to the applicable loan balance listed on the Loan Tape
(such items (A) through (D) collectively, the “Review Criteria”).  In order to
facilitate the foregoing review by the Collateral Agent, in connection with each
delivery of Required Loan Documents hereunder to the Collateral Agent, the
Collateral Manager shall provide to the Collateral Agent an electronic copy in
EXCEL or a comparable format acceptable to the Collateral Agent, as applicable,
of the related Loan Checklist that contains a list of all related Required Loan
Documents and whether they require original signatures, the Loan identification
number and the name of the Obligor with respect to each related Loan. 
Notwithstanding anything herein to the contrary, the Collateral Agent’s
obligation to review the Required Loan Documents shall be limited to reviewing
such Required Loan Documents based on the information provided on the Loan
Checklist.  If, at the conclusion of such review, the Collateral Agent is unable
to confirm the Review Criteria, the Collateral Agent shall within one
(1) Business Day notify the Collateral Manager and the Borrower of such
determination and provide the Collateral Manager and the Borrower with a list of
the non-complying Loans and the applicable Review Criteria that they fail to
satisfy.  The Collateral Manager shall have twenty (20) Business Days to correct
any non-compliance with any Review Criteria.  If after the conclusion of such
time period the Collateral Manager has still not cured any non-compliance by a
Loan with any Review Criteria, the Collateral Agent shall promptly notify the
Collateral Manager, Borrower and the Administrative Agent of such continued
non-compliance and such Loan shall cease to be an Eligible Loan until such
non-compliance is cured.  In addition, if requested in writing in the form of
Exhibit E by the Collateral Manager and approved by the Administrative Agent
within ten (10) Business Days of the Collateral Agent’s delivery of such report,
the Collateral Agent shall return the Required Loan Documents for any Loan which
fails to satisfy any Review Criteria to the Borrower.  Other than the foregoing,
the Collateral Agent shall not have any responsibility for reviewing any
Underlying Instruments.

 

(ii)                                  In taking and retaining custody of the
Underlying Instruments, the Collateral Agent shall be deemed to be acting as the
agent of the Secured Parties; provided that the Collateral Agent makes no
representations as to the existence, perfection or priority of any Lien on the
Underlying Instruments or the instruments therein; and provided further that the
Collateral Agent’s duties as agent shall be limited to those expressly
contemplated herein.

 

(iii)                               All Required Loan Documents that are
originals shall be kept in fire resistant vaults, rooms or cabinets at the
offices of the Collateral Agent set forth in Section 5.5(c).  All Required Loan
Documents shall be placed together with an appropriate identifying label and
maintained in such a manner so as to permit retrieval and access.  The
Collateral Agent shall segregate the Required Loan Documents on its inventory
system and will not commingle the physical Required Loan Documents with any
other files of the Collateral Agent.

 

(iv)                              On each Reporting Date, the Collateral Agent
shall provide a written report to the Administrative Agent and the Collateral
Manager (in a form mutually agreeable to the Administrative Agent and the
Collateral Agent) identifying each Loan for which it holds Required Loan
Documents and any Review Criteria that

 

110

--------------------------------------------------------------------------------


 

each such Loan fails to satisfy. The Collateral Manager shall have twenty (20)
Business Days after notice or knowledge thereof to correct any non-compliance
with any Review Criteria. To the extent such non-compliance has not been cured
within such time period, such Loan shall cease to be an Eligible Loan until such
non-compliance is cured.

 

(v)           The Collateral Agent agrees to cooperate with the Administrative
Agent and deliver any Required Loan Documents to the Administrative Agent as
requested in order to take any action that the Administrative Agent deems
necessary or desirable in order to exercise or enforce any of the rights of a
Secured Party hereunder. In the event the Collateral Agent receives instructions
from the Collateral Manager or the Borrower which conflict with any instructions
received by the Administrative Agent, the Collateral Agent shall rely on and
follow the instructions given by the Administrative Agent.

 

(vi)          The Collateral Agent shall, promptly upon its actual receipt of a
Collateral Management Report from the Collateral Manager on behalf of the
Borrower, calculate the Borrowing Base and, if the Collateral Agent’s
calculation does not correspond with the calculation provided by the Collateral
Manager on such Collateral Management Report, deliver such calculation to each
of the Administrative Agent, Borrower and Collateral Manager within one
(1) Business Day of receipt by the Collateral Agent of such Collateral
Management Report and the parties shall reconcile such discrepancy.

 

(vii)         The Collateral Agent shall make payments in accordance with
Section 2.7 and Section 2.8 and as otherwise expressly provided under this
Agreement (the “Payment Duties”).

 

(viii)        The Administrative Agent and each other Secured Party further
authorizes the Collateral Agent to take such action as agent on its behalf and
to exercise such powers under this Agreement and the other Transaction Documents
as are expressly delegated to the Collateral Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto.  In
furtherance, and without limiting the generality of the foregoing, each Secured
Party hereby appoints the Collateral Agent (acting at the direction of the
Administrative Agent) as its agent to execute and deliver all further
instruments and documents, and take all further action that the Administrative
Agent deems necessary or desirable in order to perfect, protect or more fully
evidence the security interests granted by the Borrower hereunder, or to enable
any of them to exercise or enforce any of their respective rights hereunder,
including, without limitation, the execution by the Collateral Agent as secured
party/assignee of such financing or continuation statements, or amendments
thereto or assignments thereof, relative to all or any of the Loans now existing
or hereafter arising, and such other instruments or notices, as may be necessary
or appropriate for the purposes stated hereinabove.  Nothing in this clause
shall be deemed to relieve the Borrower or the Collateral Manager of their
respective obligations to protect the interest of the Collateral Agent (for the
benefit of the Secured Parties) in the Collateral, including to file financing
and continuation statements in respect of the Collateral.

 

111

--------------------------------------------------------------------------------


 

(ix)          If, in performing its duties under this Agreement, the Collateral
Agent is required to decide between alternative courses of action, the
Collateral Agent may request written instructions from the Administrative Agent
as to the course of action desired by the Administrative Agent. If the
Collateral Agent does not receive such instructions within two (2) Business Days
after its request therefor, the Collateral Agent may, but shall be under no duty
to, take or refrain from taking any such courses of action. The Collateral Agent
shall act in accordance with instructions received after such two (2) Business
Day period except to the extent it has already taken, or committed itself to
take, action inconsistent with such instructions. The Collateral Agent shall be
entitled to rely on the advice of legal counsel and independent accountants
obtained in good faith in performing its duties hereunder and shall be deemed to
have acted in good faith if it acts in accordance with such advice.

 

(x)           The Collateral Agent shall create a collateral database with
respect to the Collateral (the “Collateral Database”), and update the Collateral
Database daily for changes, including to reflect the sale or other disposition
of the Collateral, based upon, and to the extent of, information furnished to
the Collateral Agent by the Borrower as may be reasonably required by the
Collateral Agent.

 

(xi)          The Collateral Agent shall track the receipt and daily allocation
to the Accounts of Collections, the outstanding balances therein, and any
withdrawals therefrom and, on each Business Day, provide to the Collateral
Manager daily reports reflecting such actions as of the close of business on the
preceding Business Day.

 

(xii)         The Collateral Agent shall provide such other information with
respect to the Collateral as may be routinely maintained by the Collateral Agent
or as may be required by this Agreement, in each case as the Borrower,
Collateral Manager or the Administrative Agent may reasonably request from time
to time.

 

(xiii)        The Collateral Agent shall notify the Borrower, the Collateral
Manager and the Administrative Agent upon receiving notices, reports or proxies
or any other requests relating to corporate actions affecting the Collateral.

 

(xiv)        In performing its duties, (A) the Collateral Agent shall comply
with the standard of care set forth in Section 7.6(c) and the express terms of
the Transaction Documents with respect to the Collateral and (B) all
calculations made by the Collateral Agent pursuant to this Section 7.2(b) using
information that is not routinely maintained by the Collateral Agent, including
EBITDA, Assigned Value and Unrestricted Cash of any Obligor shall be made using
such amounts as provided by the Administrative Agent, the Borrower or the
Collateral Manager to the Collateral Agent.

 

(xv)         The Administrative Agent may direct the Collateral Agent to take
any such incidental action hereunder.  With respect to other actions which are
incidental to the actions specifically delegated to the Collateral Agent
hereunder, the Collateral Agent shall not be required to take any such
incidental action hereunder, but shall be required to act or to refrain from
acting (and shall be fully protected in acting or refraining from acting) upon
the direction of the Administrative Agent.

 

112

--------------------------------------------------------------------------------


 

(xvi)        Nothing herein shall prevent the Collateral Agent or any of its
Affiliates from engaging in other businesses or from rendering services of any
kind to any Person.

 

(xvii)       Concurrently herewith, the Administrative Agent directs the
Collateral Agent and the Collateral Agent is authorized to enter into the Sale
Agreement and the Securities Account Control Agreement. For the avoidance of
doubt, all the Collateral Agent’s rights, protections and immunities provided
herein shall apply to the Collateral Agent for any actions taken or omitted to
be taken under the Sale Agreement and the Securities Account Control Agreement
in such capacity.

 

Section 7.3            Merger or Consolidation.

 

Any Person into which the Collateral Agent may be merged or converted or with
which it may be consolidated, or any Person resulting from any merger,
conversion or consolidation to which the Collateral Agent shall be a party, or
any Person succeeding to all or substantially all of the corporate trust
business of the of the Collateral Agent, shall be the successor to the
Collateral Agent under the Transaction Documents (and shall be deemed to have
expressly assumed all obligations of the Collateral Agent under the Transaction
Documents) without further act of any of the parties to this Agreement; provided
that such Person shall be otherwise qualified and eligible to act in such
capacity under the Transaction Documents.

 

Section 7.4            Collateral Agent Compensation.

 

As compensation for its Collateral Agent activities hereunder, the Collateral
Agent shall be entitled to a Collateral Agent Fee pursuant to the provision of
Section 2.7(a)(1), Section 2.7(b)(1) or Section 2.8(1), as applicable.  The
Collateral Agent’s entitlement to receive the Collateral Agent Fee shall cease
on the earlier to occur of:  (i) its removal as Collateral Agent pursuant to
Section 7.5 or (ii) the termination of this Agreement.

 

Section 7.5            Collateral Agent Removal.

 

The Collateral Agent may be removed, with or without cause, by the
Administrative Agent upon at least sixty (60) days’ notice given in writing to
the Collateral Agent and the Lenders (the “Collateral Agent Termination
Notice”); provided that notwithstanding its receipt of a Collateral Agent
Termination Notice, the Collateral Agent shall continue to act in such capacity
until a successor Collateral Agent has been appointed in accordance with the
requirements of Sections 5.5(d) and 7.7, and has received all Underlying
Instruments held by the previous Collateral Agent.  In the case of a resignation
or removal of the Collateral Agent, if no successor shall have been appointed
and an instrument of acceptance by a successor shall not have been delivered to
the Collateral Agent within 90 days after the giving of such notice of
resignation or removal, the Collateral Agent may petition any court of competent
jurisdiction for the appointment of a successor Collateral Agent.

 

Section 7.6            Limitation on Liability.

 

(a)           The Collateral Agent may conclusively rely on and shall be fully
protected in acting upon any certificate, instrument, opinion, notice, letter,
telegram or other document

 

113

--------------------------------------------------------------------------------


 

delivered to it and that in good faith it reasonably believes to be genuine and
that has been signed by the proper party or parties.  The Collateral Agent may
rely conclusively on and shall be fully protected in acting upon (a) the written
instructions of any designated officer of the Administrative Agent or (to the
extent applicable) the Collateral Manager or (b) the verbal instructions of the
Administrative Agent or (to the extent applicable) the Collateral Manager.  The
Collateral Agent shall not be deemed to have notice or knowledge of any matter
hereunder unless a Responsible Officer of the Collateral Agent receives written
or email notice of such matter. Notice or knowledge of any matter by Wells Fargo
in its capacity as Administrative Agent or Lender and other publically available
information shall not constitute notice or actual knowledge of the Collateral
Agent.

 

(b)           The Collateral Agent may consult counsel satisfactory to it and
the advice or opinion of such counsel shall be full and complete authorization
and protection in respect of any action taken, suffered or omitted by it
hereunder in good faith and in accordance with the advice or opinion of such
counsel.

 

(c)           The Collateral Agent shall not be liable for any error of
judgment, or for any act done or step taken or omitted by it, in good faith, or
for any mistakes of fact or law, or for anything that it may do or refrain from
doing in connection herewith except in the case of its willful misconduct, bad
faith or grossly negligent performance or omission of its duties and in the case
of its grossly negligent performance of its Payment Duties.

 

(d)           The Collateral Agent makes no warranty or representation and shall
have no responsibility (except as expressly set forth in this Agreement) as to
the content, enforceability, completeness, validity, sufficiency, value,
genuineness, ownership or transferability of the Collateral, and will not be
required to and will not make any representations as to the validity or value
(except as expressly set forth in this Agreement) of any of the Collateral.  The
Collateral Agent shall not be obligated to take any legal action hereunder that
might in its judgment be contrary to Applicable Law or involve any expense or
liability unless it has been furnished with an indemnity reasonably satisfactory
to it.

 

(e)           The Collateral Agent shall have no duties or responsibilities
except such duties and responsibilities as are specifically set forth in this
Agreement and no covenants or obligations shall be implied in this Agreement
against the Collateral Agent.

 

(f)            The Collateral Agent shall not be required to expend or risk its
own funds in the performance of its duties hereunder.

 

(g)           It is expressly agreed and acknowledged that the Collateral Agent
is not overseeing or guaranteeing performance of or assuming any liability for
the obligations of the other parties hereto or any parties to the Collateral.

 

(h)           The Collateral Agent may execute any of the trusts or powers
hereunder or perform any duties hereunder either directly or by or through
agents or attorneys; provided, that the Collateral Agent shall not be
responsible for any fraud, willful misconduct or gross negligence on the part of
any non-Affiliated agent or attorney appointed with due care by it hereunder.

 

114

--------------------------------------------------------------------------------


 

(i)            The Collateral Agent shall not be responsible for delays or
failures in performance resulting from circumstances beyond its control (such
circumstances include but are not limited to acts of God, strikes, lockouts,
riots, acts of war, loss or malfunctions of utilities, computer (hardware or
software) or communications services).

 

(j)            It is expressly acknowledged by the parties hereto that
application and performance by the Collateral Agent of its various duties
hereunder (including, without limitation, recalculations to be performed in
respect of the matters contemplated hereby) shall be based upon, and in reliance
upon, data, information and notice provided to it by the Collateral Manager, the
Administrative Agent, the Borrower and/or any related bank agent, obligor or
similar party, and the Collateral Agent shall have no responsibility for the
accuracy of any such information or data provided to it by such persons and
shall be entitled to update its records (as it may deem necessary or
appropriate).

 

(k)           The parties acknowledges that in accordance with the Customer
Identification Program (CIP) requirements under the USA Patriot Act and its
implementing regulations, the Collateral Agent in order to help fight the
funding of terrorism and money laundering, is required to obtain, verify, and
record information that identifies each person or legal entity that establishes
a relationship or opens an account with the Collateral Agent. Each Borrower
hereby agrees that it shall provide the Collateral Agent with such information
as it may request including, but not limited to, the Borrower’s name, physical
address, tax identification number and other information that will help the
Collateral Agent to identify and verify the Borrower’s identity such as
organizational documents, certificate of good standing, license to do business,
or other pertinent identifying information.

 

Section 7.7            Resignation of the Collateral Agent.

 

The Collateral Agent shall not resign from the obligations and duties hereby
imposed on it except upon (a) sixty (60) days’ prior written notice to the
Borrower, Collateral Manager, Administrative Agent and each Lender, or (b) the
Collateral Agent’s determination that (i) the performance of its duties
hereunder is or becomes impermissible under Applicable Law and (ii) there is no
reasonable action that the Collateral Agent could take to make the performance
of its duties hereunder permissible under Applicable Law.  Any such
determination permitting the resignation of the Collateral Agent shall be
evidenced as to clause (i) above by an Opinion of Counsel to such effect
delivered to the Administrative Agent.  No such resignation shall become
effective until a successor Collateral Agent shall have assumed the
responsibilities and obligations of the Collateral Agent hereunder provided
that, any successor Collateral Agent shall (y) satisfy all requirements of
Section 5.5(d) and (z) be acceptable to the Administrative Agent, the Collateral
Manager (if no Collateral Manager Termination Event has occurred) and the
Borrower (if no Default or Event of Default has occurred and is continuing) in
their respective sole discretion.

 

Section 7.8            Release of Documents.

 

(a)           Release for Servicing.  From time to time and as appropriate for
the enforcement or servicing of any of the Collateral, the Collateral Agent is
hereby authorized (unless and until such authorization is revoked by the
Administrative Agent after the occurrence

 

115

--------------------------------------------------------------------------------


 

of an Event of Default), upon written receipt from the Collateral Manager of a
request for release of documents in the form annexed hereto as Exhibit E, to
release to the Collateral Manager within two (2) Business Days of receipt of
such request, the related Underlying Instruments or the documents set forth in
such request to the Collateral Manager.  All documents so released to the
Collateral Manager shall be held by the Collateral Manager in trust for the
benefit of the Collateral Agent in accordance with the terms of this Agreement. 
The Collateral Manager shall return to the Collateral Agent the Underlying
Instruments or other such documents (i) promptly upon the request of the
Administrative Agent (after the occurrence of an Event of Default), or (ii) when
the Collateral Manager’s need therefor in connection with such enforcement or
servicing no longer exists, unless the Loan shall be liquidated or sold, in
which case, upon receipt of an additional request for release of documents
certifying such liquidation or sale from the Collateral Manager to the
Collateral Agent in the form annexed hereto as Exhibit E, the Collateral
Manager’s request submitted pursuant to the first sentence of this
subsection shall be released by the Collateral Agent to the Collateral Manager.

 

(b)           Release for Payment.  Upon receipt by the Collateral Agent of the
Collateral Manager’s request for release of documents in the form annexed hereto
as Exhibit E (which certification shall include a statement to the effect that
all amounts received in connection with such payment or repurchase have been or
will be credited to the Collection Account as provided in this Agreement), the
Collateral Agent shall promptly release the related Underlying Instruments to
the Collateral Manager.

 

Section 7.9            Return of Underlying Instruments.

 

The Borrower may, with the prior written consent of the Administrative Agent
(such consent not to be unreasonably withheld), require that the Collateral
Agent return each Required Loan Document (as applicable), respectively
(a) delivered to the Collateral Agent in error, (b) as to which the lien on the
Underlying Asset has been so released pursuant to Section 8.2, (c) that has been
the subject of a Discretionary Sale, Substitution or Optional Sale pursuant to
Section 2.14 or (d) that is required to be redelivered to the Borrower in
connection with the termination of this Agreement, in each case by submitting to
the Collateral Agent and the Administrative Agent a written request in the form
of Exhibit E hereto (signed by both the Borrower and the Administrative Agent)
specifying the Collateral to be so returned and reciting that the conditions to
such release have been met (and specifying the Section or Sections of this
Agreement being relied upon for such release).  The Collateral Agent shall upon
its receipt of each such request for return executed by the Borrower and the
Administrative Agent promptly, but in any event within five (5) Business Days,
return the Underlying Instruments so requested to the Borrower.

 

Section 7.10          Access to Certain Documentation and Information Regarding
the Collateral; Audits.

 

(a)           The Collateral Manager, the Borrower and the Collateral Agent
shall provide to the Administrative Agent access to the Underlying Instruments
and all other documentation in the possession of such Persons regarding the
Collateral including in such cases where the Administrative Agent may direct the
Collateral Agent in connection with the enforcement of the rights or interests
of the Collateral Agent hereunder, or by applicable statutes

 

116

--------------------------------------------------------------------------------


 

or regulations, to review such documentation, such access being afforded without
charge but only (i) upon two (2) Business Days’ prior written request,
(ii) during normal business hours and (iii) subject to the Collateral Manager’s,
the Borrower’s and Collateral Agent’s normal security and confidentiality
procedures.  Periodically, at the discretion of the Administrative Agent, the
Administrative Agent may review the Collateral Manager’s collection and
administration of the Collateral in order to assess compliance by the Collateral
Manager with Article VI and may conduct an audit of the Collateral, and
Underlying Instruments in conjunction with such a review.  Such review shall be
reasonable in scope and shall be completed in a reasonable period of time.

 

(b)           Without limiting the foregoing provisions of Section 7.10(a), from
time to time on request of the Administrative Agent, the Collateral Agent shall
permit certified public accountants or other independent auditors acceptable to
the Administrative Agent to conduct a review of the Underlying Instruments and
all other documentation regarding the Collateral.  Up to two (2) such reviews
per fiscal year at a cost of $35,000 per fiscal year shall be at the expense of
the Borrower and additional reviews in a fiscal year shall be at the expense of
the requesting Lender(s); provided that, after the occurrence of an Event of
Default, any such reviews, regardless of frequency or expense, shall be at the
expense of the Borrower.

 

ARTICLE VIII

 

SECURITY INTEREST

 

Section 8.1            Grant of Security Interest.

 

(a)           This Agreement constitutes a security agreement and the Advances
effected hereby constitute secured loans by the applicable Lenders to the
Borrower under Applicable Law.  For such purpose, the Borrower hereby transfers,
conveys, assigns and grants as of the Closing Date to the Collateral Agent for
the benefit of the Secured Parties, a lien and continuing security interest in
all of the Borrower’s right, title and interest in, to and under (but none of
the obligations under) all Collateral (other than any Collateral which
constitutes Margin Stock), whether now existing or hereafter arising or acquired
by the Borrower, and wherever the same may be located, to secure the prompt,
complete and indefeasible payment and performance in full when due, whether by
lapse of time, acceleration or otherwise, of the Obligations of the Borrower
arising in connection with this Agreement and each other Transaction Document,
whether now or hereafter existing, due or to become due, direct or indirect, or
absolute or contingent, including, without limitation, all Obligations. 
Notwithstanding any of the other provisions set forth in this Agreement, this
Agreement shall not constitute a grant of a security interest in any property to
the extent that such grant of a security interest is prohibited by any
Applicable Law in effect as of the date hereof or requires a consent not
obtained of any Governmental Authority pursuant to such Applicable Law.  The
powers conferred on the Collateral Agent hereunder are solely to protect the
Collateral Agent’s interests in the Collateral and shall not impose any duty
upon the Collateral Agent to exercise any such powers.  The Collateral Agent
shall be accountable only for amounts that it actually receives as a result of
the exercise of such powers, and neither the Collateral Agent nor any of its
officers, directors, employees or agents shall be responsible to the Borrower
for any act or failure to act hereunder, except for its own fraud, gross
negligence or willful misconduct.  If the Borrower fails to

 

117

--------------------------------------------------------------------------------


 

perform or comply with any of its agreements contained herein with respect to
the Collateral, the Collateral Agent, at its option and at the direction of the
Administrative Agent, but without any obligation to do so, may itself perform or
comply, or otherwise cause performance or compliance, with such agreement.  The
expenses of the Collateral Agent incurred in connection with such performance or
compliance, together with interest thereon at the rate per annum applicable to
Advances, shall be payable by the Borrower to the Collateral Agent in accordance
with Sections 2.7 and 2.8 and shall constitute Obligations secured hereby.

 

(b)           The grant of a security interest under this Section 8.1 does not
constitute and is not intended to result in a creation or an assumption by the
Collateral Agent of any obligation of the Borrower or any other Person in
connection with any or all of the Collateral or under any agreement or
instrument relating thereto.  Anything herein to the contrary notwithstanding,
(a) the Borrower shall remain liable under the Collateral to the extent set
forth therein to perform all of its duties and obligations thereunder to the
same extent as if this Agreement had not been executed, (b) the exercise by the
Collateral Agent on behalf of the Secured Parties, of any of its rights in the
Collateral shall not release the Borrower from any of its duties or obligations
under the Collateral, and (c) the Collateral Agent shall not have any
obligations or liability under the Collateral by reason of this Agreement, nor
shall the Collateral Agent be obligated to perform any of the obligations or
duties of the Borrower thereunder or to take any action to collect or enforce
any claim for payment assigned hereunder.

 

Section 8.2            Release of Lien on Collateral.

 

(a)           At the same time as (i) any Loan expires by its terms or is
prepaid in full and all amounts in respect thereof have been paid in full by the
related Obligor and deposited in the Collection Account or (ii) any Loan has
been the subject of a Discretionary Sale, Substitution or Optional Sale pursuant
to Section 2.14, has been sold to the Seller as required under the Sale
Agreement or has been sold pursuant to Section 9.2, the Collateral Agent, as
agent for the Secured Parties will, to the extent requested by the Collateral
Manager or the Borrower, release its interest in such Collateral.  In connection
with any release of such Collateral, the Collateral Agent, on behalf of the
Secured Parties, will upon receipt into the Collection Account of the Proceeds
of any such sale, payment in full or prepayment in full of a Loan, at the sole
expense of the Borrower, (i) execute and deliver to the Borrower or the
Collateral Manager (or its designee) requesting the same, any assignments, bills
of sale, termination statements and any other releases and instruments as such
Person may reasonably request in order to effect the release and transfer of
such Collateral, (ii) deliver any portion of the Collateral to be released from
the Lien granted under this Agreement in its possession to or at the direction
of the Borrower and (iii) otherwise take such actions as are necessary and
appropriate to release the Lien of the Collateral Agent for the benefit of the
Secured Parties on the applicable portion of the Collateral to be released and
delivered to or at the direction of the Borrower such portion of the Collateral
to be so released; provided that, the Collateral Agent, as agent for the Secured
Parties, will make no representation or warranty, express or implied, with
respect to any such Collateral in connection with such release, sale, transfer
and/or assignment.  Nothing in this Section 8.2 shall diminish the Collateral
Manager’s obligations pursuant to Section 6.5 with respect to the Proceeds of
any such sale.

 

(b)           On the Collection Date, the Collateral Agent, on behalf of the
Secured Parties, will release the security interest in the Collateral created
hereby, which release shall

 

118

--------------------------------------------------------------------------------


 

occur simultaneously with receipt in the Collection Account of the payoff amount
specified in a payoff letter signed by the Administrative Agent.  Upon request
of the Borrower to the Collateral Agent and to the Administrative Agent, the
Collateral Agent shall promptly provide to the Borrower and the Administrative
Agent a computation of all amounts owing to the Collateral Agent as of the
anticipated Collection Date and the Administrative Agent shall promptly provide
to the Borrower, with a copy to the Collateral Agent, a computation of all
amounts owing to the Administrative Agent and the Lenders as of the anticipated
Collection Date.  In connection with such release of the Collateral, the
Collateral Agent, on behalf of the Secured Parties, will, at the sole expense of
the Borrower, (i) execute and deliver to the Borrower or the Collateral Manager
(or its designee) requesting the same, any assignments, bills of sale,
termination statements and any other releases and instruments as the Borrower
may reasonably request in order to effect the release of the Collateral,
(ii) deliver any portion of the Collateral to be released from the Lien granted
under this Agreement in its possession to or at the direction of the Borrower or
the Collateral Manager (on behalf of the Borrower) and (iii) otherwise take such
actions as are necessary and appropriate to release the Lien of the Collateral
Agent for the benefit of the Secured Parties on the Collateral (including,
without limitation, delivering a Termination Notice (as defined in the
Securities Account Control Agreement) in respect of the Securities Account
Control Agreement); provided that, the Collateral Agent, as agent for the
Secured Parties, will make no representation or warranty, express or implied,
with respect to any such Collateral in connection with such release.

 

ARTICLE IX

 

EVENTS OF DEFAULT

 

Section 9.1            Events of Default.

 

The following events shall be Events of Default (“Events of Default”) hereunder:

 

(a)           (i) other than as set forth in the following clause (ii), the
Borrower or the Seller fails to make any payment when due under any Transaction
Document and (other than with respect to any mandatory repayment of Advances
Outstanding) such failure continues unremedied for more than three (3) Business
Days, or (ii) the Borrower fails to repay the outstanding Obligations in full on
the Termination Date; or

 

(b)           the Borrower shall assign or attempt to assign any of its rights,
obligations or duties under this Agreement without the prior written consent of
the Administrative Agent in its sole discretion; or

 

(c)           the occurrence of an Insolvency Event relating to the Borrower or
the Seller; or

 

(d)           any representation, warranty or certification made or deemed made
by the Borrower, the Equityholder or the Seller in any Transaction Document or
in any certificate delivered pursuant to any Transaction Document shall prove to
have been incorrect in any material respect when made or deemed made and the
same continues to be unremedied for a period of thirty (30) days (if such
failure can be remedied) after the earlier to occur of (i) the date

 

119

--------------------------------------------------------------------------------


 

on which written notice of such failure requiring the same to be remedied shall
have been given to such Person and (ii) the date on which a Responsible Officer
of such Person acquires actual knowledge thereof; or

 

(e)           any failure on the part of the Borrower or the Seller to duly
observe or perform any other covenants or agreements of such Person (other than
those specifically addressed by a separate Event of Default), as applicable, set
forth in this Agreement or the other Transaction Documents to which such Person
is a party and the same continues unremedied for a period of thirty (30) days
(if such failure can be remedied) after the earlier to occur of (i) the date on
which written notice of such failure requiring the same to be remedied shall
have been given to such Person and (ii) the date on which a Responsible Officer
of such Person acquires knowledge thereof; or

 

(f)            the Borrower, the Collateral Manager or the Seller fails to
observe or perform any agreement or obligation with respect to the management
and distribution of funds received with respect to the Collateral, and such
failure is not cured within three (3) Business Days; or

 

(g)           the Borrower ceases to have a valid ownership interest in all of
the Collateral (subject to Permitted Liens) or the Collateral Agent shall fail
to have a first priority perfected security interest in any part of the
Collateral (subject to Permitted Liens) except as otherwise expressly permitted
to be released in accordance with the applicable Transaction Document; or

 

(h)           the rendering of one or more final judgments, decrees or orders by
a court or arbitrator of competent jurisdiction for the payment of money in
excess individually or in the aggregate of $500,000 (or $5,000,000 with respect
to the Seller) against the Borrower or the Seller; or

 

(i)            (i) any Transaction Document (or any material provision thereof),
or any Lien granted thereunder, shall (except in accordance with its terms), in
whole or in part, terminate, cease to be effective or cease to be the legally
valid, binding and enforceable obligation of the Borrower, the Collateral
Manager or the Seller, or (ii) the Borrower, the Equityholder, the Collateral
Manager, the Seller or any Governmental Authority shall, directly or indirectly,
contest in any manner the effectiveness, validity, binding nature or
enforceability of any Transaction Document or any lien or security interest
thereunder; or,

 

(j)            the Borrower or the pool of Collateral shall become required to
register as an “investment company” within the meaning of the 1940 Act; or

 

(k)           the existence of a Borrowing Base Deficiency on any date of
determination, which continues unremedied for at least three (3) Business Days
after the earliest to occur of (i) the date on which written notice of such
Borrowing Base Deficiency shall have been given to the Borrower or the
Collateral Manager, (ii) the date on which a Responsible Officer of the Borrower
or the Collateral Manager acquires actual knowledge thereof and (iii) the most
recent date on which the Borrower was required to calculate the Borrowing Base
hereunder; or

 

120

--------------------------------------------------------------------------------


 

(l)            (i) a Change of Control of the Borrower or the Equityholder
occurs without the prior written consent of the Administrative Agent or (ii) the
Borrower shall fail to satisfy each of the criteria set forth in Section 4.1(u),
unless a law firm reasonably acceptable to the Administrative Agent renders a
substantive nonconsolidation opinion with respect thereto acceptable to the
Administrative Agent; or

 

(m)          the occurrence of a Collateral Manager Termination Event; or

 

(n)           any failure on the part of the Borrower to comply with the
covenant set forth in Section 5.1(g) with respect to the matters set forth in
Section 4.1(u)(xxv); or

 

(o)           the Borrower or the Seller defaults in making any payment required
to be made under an agreement for borrowed money owing by it (other than, in the
case of the Borrower, this Agreement) to which it is a party individually or in
an aggregate principal amount in excess of (i) with respect to the Borrower,
$500,000, and (ii) with respect to the Seller, $2,500,000 in excess of any
amounts disputed in good faith by such Person and, in each case, such default is
not cured within the applicable cure period, if any, provided for under such
agreement; or

 

(p)           the Borrower or the Seller shall have made payments (other than
payments made on behalf of such Person from insurance proceeds of the Borrower)
individually or in the aggregate in excess of $500,000 (or $5,000,000 with
respect to the Seller)  in settlement of any litigation claim or dispute;

 

(q)           ten percent (10%) or more of the unfunded equity commitments of
the underlying investors in the Equityholder to the Equityholder shall have been
terminated or canceled; or

 

(r)            the Internal Revenue Service or any other Governmental Authority
shall file notice of a lien pursuant to Section 6323 of the Code with regard to
any assets of the Borrower, or the Pension Benefit Guaranty Corporation shall
file notice of a lien pursuant to Section 4068 of ERISA with regard to any
assets of the Borrower and such lien shall not have been released within five
(5) Business Days.

 

Section 9.2            Remedies.

 

(a)           Upon the occurrence and during the continuance of an Event of
Default, the Collateral Agent shall, at the request of the Required Lenders and
by notice to the Borrower, declare (i) the Termination Date to have occurred and
all outstanding Obligations to be immediately due and payable in full (without
presentment, demand, protest or notice of any kind all of which are hereby
waived by the Borrower) or (ii) the Reinvestment Period End Date to have
occurred; provided that, in the case of any event involving the Borrower
described in Section 9.1(c), all of the Obligations shall be immediately due and
payable in full (without presentment, demand, notice of any kind, all of which
are hereby expressly, waived by the Borrower) and the Termination Date shall be
deemed to have occurred automatically upon the occurrence of any such event.

 

(b)           On and after the declaration or occurrence of the Termination
Date, the

 

121

--------------------------------------------------------------------------------


 

Collateral Agent, for the benefit of the Secured Parties, shall have, with
respect to the Collateral granted pursuant to Section 8.1, and in addition to
all other rights and remedies available to the Collateral Agent and the Secured
Parties under this Agreement or other Applicable Law, all rights and remedies of
a secured party upon default provided under the UCC of each applicable
jurisdiction and other Applicable Laws, which rights shall be cumulative.
Without limiting the generality of the foregoing, but subject to Section 9.2(c),
the Collateral Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon the Borrower or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), may in such circumstances transfer all or any part of the Collateral
into the Collateral Agent’s name or the name of any Secured Party or its nominee
or nominees, and/or forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, assign, give
option or options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, at any exchange, broker’s
board or office of the Collateral Agent or any Secured Party or elsewhere upon
such terms and conditions (including by lease or by deferred payment
arrangement) as it may deem advisable and at such prices as it may deem best,
for cash or on credit or for future delivery without assumption of any credit
risk and/or may take such other actions as may be available under applicable
law.  The Collateral Agent or any Secured Party shall have the right upon any
such public sale or sales, and, to the extent permitted by law, upon any such
private sale or sales, auction or closed tender, to purchase the whole or any
part of the Collateral so sold, free of any right or equity of redemption in the
Borrower, which right or equity is hereby waived or released.  In addition, the
Borrower and the Collateral Manager hereby agree that they will, at the
Borrower’s expense and at the direction of the Collateral Agent, forthwith,
(i) assemble all or any part of the Collateral as directed by the Collateral
Agent and make the same available to the Collateral Agent at a place to be
designated by the Collateral Agent, whether at the Borrower’s premises or
elsewhere, and (ii) without notice except as specified below, sell the
Collateral or any part thereof upon such terms, in such lots, to such buyers,
and according to such other instructions as the Collateral Agent at the
direction of the Administrative Agent may deem commercially reasonable.  The
Borrower agrees that, to the extent notice of sale shall be required by law, ten
(10) days’ notice to the Borrower of any sale hereunder shall constitute
reasonable and proper notification.  All cash Proceeds received by the
Collateral Agent on behalf of the Secured Parties in respect of any sale of,
collection from, or other realization upon, all or any part of the Loans (after
payment of any amounts incurred in connection with such sale) shall be deposited
into the Collection Account and applied pursuant to Section 2.8. To the extent
permitted by Applicable Law, the Borrower waives all claims, damages and demands
it may acquire against the Collateral Agent or any other Secured Party arising
out of the exercise by the Collateral Agent or any other Secured Party of any of
its rights hereunder.  The Borrower shall remain liable for any deficiency if
the proceeds of any sale or other disposition of the Collateral are insufficient
to pay the Obligations and the fees and disbursements of any attorneys employed
by the Collateral Agent or any Secured Party to collect such deficiency, except
as provided in Section 9.6(b).

 

(c)           In connection with the sale of the Collateral following the
acceleration of the Obligations by the Required Lenders pursuant to
Section 9.2(a), the Equityholder, the Collateral Manager and their respective
Affiliates thereof shall have the right to purchase any or all of the Loans in
the Collateral, in each case by paying to the Collateral Agent in immediately

 

122

--------------------------------------------------------------------------------


 

available funds, an amount equal to all outstanding Obligations (or, in the case
of a purchase of less than all of the Loans in the Collateral, with the prior
written consent of the Administrative Agent in its sole discretion, an amount
equal to the aggregate Outstanding Balance of all Loans purchased).  If the
Equityholder, the Collateral Manager or any of their Affiliates thereof fail to
exercise this purchase right within ten (10) Business Days following such
acceleration of the Obligations pursuant to Section 9.2(a), then such
contractual rights shall be irrevocably forfeited by the Equityholder and
Affiliates thereof, but nothing herein shall prevent the Equityholder or its
Affiliates from bidding at any sale of such Collateral.

 

Section 9.3            [Reserved].

 

Section 9.4            Application of Cash Collected.

 

Any Cash collected by the Collateral Agent with respect to the Obligations
pursuant to this Article IX and any Cash that may then be held or thereafter
received by the Collateral Agent with respect to the Obligations hereunder shall
be applied in accordance with Section 2.8, at the date or dates fixed by the
Collateral Agent; provided, that (a) subject to clause (b), no such date may be
fixed by the Collateral Agent unless the Collateral Agent has given the Borrower
no fewer than two (2) Business Days’ prior written notice of such date, which
notice shall set forth in reasonable detail the expected applications of Cash on
such date and (b) no failure by the Collateral Agent to deliver the notice
required pursuant to the foregoing clause (a) will affect the application of
funds in the Collection Accounts pursuant to Section 2.8 on the next succeeding
Payment Date.

 

Section 9.5            Rights of Action.

 

Notwithstanding any other provision of this Agreement (other than Section 12.10)
or in any other Transaction Document, the Required Lenders shall have the right
to direct the Collateral Agent to institute any proceedings, judicial or
otherwise, with respect to any Transaction Document, or for the appointment of a
separate receiver or trustee, or for any other remedy hereunder.  The Collateral
Agent shall only institute proceedings and exercise remedies hereunder at the
direction of the Required Lenders (which the Collateral Agent shall implement
without delay) and, in taking any action as so directed, shall have the right to
indemnity against the costs, expenses and liabilities to be incurred in
compliance with such request.

 

Section 9.6            Unconditional Rights of Lenders to Receive Principal and
Interest

 

(a)           Notwithstanding any other provision in this Agreement, each Lender
shall have the right, which is absolute and unconditional, to receive payment of
the Obligations as such amounts become due and payable in accordance with the
terms hereof and, subject to the provisions of Section 9.5, upon the occurrence
and during the continuance of an Event of Default, to institute proceedings for
the enforcement of any such payment, and such right shall not be impaired
without the consent of such Lender.

 

(b)           If collections in respect of the Collateral are insufficient to
make payments due in respect of the Obligations, no other assets will be
available for payment of the deficiency following realization of the Collateral
and application of the proceeds thereof in accordance with Sections 2.7 and 2.8,
and the obligations of the Borrower to pay any deficiency shall thereupon

 

123

--------------------------------------------------------------------------------


 

be extinguished and shall not thereafter revive.

 

Section 9.7            Restoration of Rights and Remedies.

 

If the Collateral Agent or any Lender has instituted any judicial proceeding to
enforce any right or remedy under this Agreement and such proceeding has been
discontinued or abandoned for any reason, or has been determined adversely to
the Collateral Agent or to such Lender, then and in every such case the
Borrower, the Collateral Agent and the Lenders shall, subject to any
determination in such proceeding, be restored severally and respectively to
their former positions hereunder, and thereafter all rights and remedies of the
Secured Parties shall continue as though no such proceeding had been instituted.

 

Section 9.8            Rights and Remedies Cumulative.

 

No right or remedy herein conferred upon or reserved to the Collateral Agent or
to the Lenders is intended to be exclusive of any other right or remedy, and
every right and remedy shall, to the extent permitted by law, be cumulative and
in addition to every other right and remedy given hereunder or now or hereafter
existing by law or in equity or otherwise.  The assertion or employment of any
right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other appropriate right or remedy.

 

Section 9.9            Delay or Omission Not Waiver

 

No delay or omission of the Collateral Agent or of any Lender to exercise any
right or remedy accruing upon the occurrence and during the continuation of any
Event of Default shall impair any such right or remedy or constitute a waiver of
any such Event of Default or an acquiescence therein.  Every right and remedy
given by this Section 9.9 or by law to the Collateral Agent or to the Lenders
may be exercised from time to time, and as often as may be deemed expedient, by
the Collateral Agent or by the Lenders, as the case may be.

 

Section 9.10          Waiver of Stay or Extension Laws.

 

The Borrower covenants (to the extent that it may lawfully do so) that it will
not at any time insist upon, or plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay or extension law wherever enacted, now or
at any time hereafter in force (including filing a voluntary petition under
Chapter 11 of the Bankruptcy Code and by the voluntary commencement of a
proceeding or the filing of a petition seeking winding up, liquidation,
reorganization or other relief under any bankruptcy, insolvency, receivership or
similar law now or hereafter in effect), which may affect the covenants, the
performance of or any remedies under this Agreement; and the Borrower (to the
extent that it may lawfully do so) hereby expressly waives all benefit or
advantage of any such law, and covenant that it will not hinder, delay or impede
the execution of any power herein granted to the Collateral Agent, but will
suffer and permit the execution of every such power as though no such law had
been enacted.

 

Section 9.11          Power of Attorney.  The Borrower hereby irrevocably
appoints the Collateral Agent its true and lawful attorney (with full power of
substitution) in its name, place and stead and at its expense, in connection
with the enforcement of the rights and remedies

 

124

--------------------------------------------------------------------------------


 

provided for (and subject to the terms and conditions set forth) in this
Agreement after the occurrence and during the continuance of a Default or an
Event of Default, including without limitation the following powers: (a) to give
any necessary receipts or acquittance for amounts collected or received
hereunder, (b) to make all necessary transfers of the Collateral in connection
with any such sale or other disposition made pursuant hereto, (c) to execute and
deliver for value all necessary or appropriate bills of sale, assignments and
other instruments in connection with any such sale or other disposition, the
Borrower hereby ratifying and confirming all that such attorney (or any
substitute) shall lawfully do hereunder and pursuant hereto, and (d) to sign any
agreements, orders or other documents in connection with or pursuant to any
Transaction Document.  Nevertheless, if so requested by the Collateral Agent,
the Borrower shall ratify and confirm any such sale or other disposition by
executing and delivering to the Collateral Agent or such purchaser all proper
bills of sale, assignments, releases and other instruments as may be designated
in any such request.  For the avoidance of doubt, the power of attorney granted
by the Borrower pursuant to this Section 9.11 supersedes any other power of
attorney or similar rights granted by the Borrower to any other party
(including, without limitation, the Collateral Manager) under this Agreement,
any other Transaction Document or any other agreement; provided that, the
Collateral Manager may continue to exercise its rights under this Agreement
until the Collateral Manager has received notice of the Collateral Agent’s
exercise of its power of attorney hereunder.

 

ARTICLE X

 

INDEMNIFICATION

 

Section 10.1          Indemnities by the Borrower.

 

(a)           Without limiting any other rights that any such Person may have
hereunder or under Applicable Law, the Borrower hereby agrees to indemnify the
Secured Parties and the Independent Member and each of their respective assigns
and officers, directors, employees and agents thereof (collectively, the
“Indemnified Parties”), forthwith on demand, from and against any and all
damages, losses, claims, liabilities and related costs and expenses, including
reasonable attorneys’ fees and disbursements (all of the foregoing being
collectively referred to as the “Indemnified Amounts”) awarded against, incurred
by or asserted against such Indemnified Party or any of them arising out of or
as a result of this Agreement or having an interest in the Collateral or in
respect of any Loan included in the Collateral, excluding, however, any
Indemnified Amounts to the extent resulting from gross negligence or willful
misconduct on the part of any Indemnified Party.  If the Borrower has made any
indemnity payment pursuant to this Section 10.1 and such payment fully
indemnified the recipient thereof and the recipient thereafter collects any
payments from others in respect of such Indemnified Amounts then, the recipient
shall repay to the Borrower an amount equal to the amount it has collected from
others in respect of such Indemnified Amounts.  Without limiting the foregoing,
the Borrower shall indemnify each Indemnified Party for Indemnified Amounts
(except to the extent resulting from gross negligence or willful misconduct on
the part of any Indemnified Party) relating to or resulting from:

 

(i)            any representation or warranty made or deemed made by the
Borrower, the Collateral Manager (on behalf of the Borrower) or any of their
respective

 

125

--------------------------------------------------------------------------------


 

officers under or in connection with this Agreement or any other Transaction
Document, which shall have been false or incorrect in any material respect when
made or deemed made or delivered;

 

(ii)           the failure of any Loan acquired on the Closing Date to be an
Eligible Loan as of the Closing Date and the failure of any Loan acquired after
the Closing Date to be an Eligible Loan on the related Funding Date;

 

(iii)          the failure by the Borrower or the Collateral Manager (on behalf
of the Borrower) to comply with any term, provision or covenant contained in
this Agreement or any agreement executed in connection with this Agreement, or
with any Applicable Law, with respect to any Collateral or the nonconformity of
any Collateral with any such Applicable Law;

 

(iv)          the failure to vest and maintain vested in the Collateral Agent,
for the benefit of the Secured Parties, a first priority, perfected security
interest in the Collateral, together with all Collections, free and clear of any
Lien (other than Permitted Liens) whether existing at the time of any Advance or
at any time thereafter;

 

(v)           the failure to maintain, as of the close of business on each
Business Day prior to the Termination Date, an amount of Advances Outstanding
that is less than or equal to the Borrowing Base on such Business Day;

 

(vi)          the failure to file, or any delay in filing, financing statements,
continuation statements or other similar instruments or documents under the UCC
of any applicable jurisdiction or other Applicable Law with respect to any
Collateral, whether at the time of any Advance or at any subsequent time;

 

(vii)         any dispute, claim, offset or defense (other than the discharge in
bankruptcy of the Obligor) of the Obligor to the payment with respect to any
Collateral (including, without limitation, a defense based on the Collateral not
being a legal, valid and binding obligation of such Obligor enforceable against
it in accordance with its terms);

 

(viii)        any failure of the Borrower or the Collateral Manager (on behalf
of the Borrower) to perform its duties or obligations in accordance with the
provisions of this Agreement or any of the other Transaction Documents to which
it is a party or any failure by the Borrower or the Collateral Manager (on
behalf of the Borrower) to perform its respective duties under any Collateral;

 

(ix)          any inability to obtain any judgment in, or utilize the court or
other adjudication system of, any state in which an Obligor may be located as a
result of the failure of the Borrower to qualify to do business or file any
notice or business activity report or any similar report;

 

(x)           any action taken by the Borrower or the Collateral Manager (on
behalf of the Borrower) in the enforcement or collection of any Collateral;

 

126

--------------------------------------------------------------------------------


 

(xi)          any products liability claim or personal injury or property damage
suit or other similar or related claim or action of whatever sort arising out of
or in connection with the Underlying Assets or services that are the subject of
any Collateral;

 

(xii)         [reserved];

 

(xiii)        any repayment by the Administrative Agent or another Secured Party
of any amount previously distributed in reduction of Advances Outstanding or
payment of Interest or any other amount due hereunder which amount the
Administrative Agent or another Secured Party believes in good faith is required
to be repaid;

 

(xiv)        except with respect to funds held in the Collection Account, the
commingling of Collections on the Collateral at any time with other funds;

 

(xv)         any investigation, litigation or proceeding related to this
Agreement or the use of proceeds of Advances or the security interest in the
Collateral;

 

(xvi)        any failure by the Borrower to give reasonably equivalent value to
the Seller or to the applicable third party transferor, in consideration for the
transfer by the Seller or such third party to the Borrower of any item of
Collateral or any attempt by any Person to void or otherwise avoid any such
transfer under any statutory provision or common law or equitable action,
including, without limitation, any provision of the Bankruptcy Code;

 

(xvii)       the use of the proceeds of any Advance in a manner other than as
provided in this Agreement and the Sale Agreement; or

 

(xviii)      the failure of the Borrower or any of its agents or representatives
to remit to the Collateral Manager (on behalf of the Borrower) or the Collateral
Agent, Collections on the Collateral remitted to the Borrower, the Collateral
Manager (on behalf of the Borrower) or any such agent or representative as
provided in this Agreement.

 

(b)           Any amounts subject to the indemnification provisions of this
Section 10.1 shall be paid by the Borrower to the Indemnified Party pursuant to
Section 2.7 or 2.8, as applicable, on the Payment Date following such Person’s
demand therefor (if given at least five (5) Business Days prior to such Payment
Date, and, if not, on the next subsequent Payment Date), accompanied by a
reasonably detailed description in writing of the related damage, loss, claim,
liability and related costs and expenses.

 

(c)           If for any reason the indemnification provided above in this
Section 10.1 is unavailable to the Indemnified Party or is insufficient to hold
an Indemnified Party harmless, then the Borrower shall contribute to the amount
paid or payable by such Indemnified Party as a result of such loss, claim,
damage or liability in such proportion as is appropriate to reflect not only the
relative benefits received by such Indemnified Party on the one hand and the
Borrower on the other hand but also the relative fault of such Indemnified Party
as well as any other relevant equitable considerations; provided that the
Borrower shall not be required to contribute in respect of any Indemnified
Amounts excluded in Section 10.1(a).

 

127

--------------------------------------------------------------------------------


 

(d)           The obligations of the Borrower under this Section 10.1 shall
survive the resignation or removal of the Administrative Agent, the Collateral
Manager or the Collateral Agent and the termination of this Agreement.

 

(e)           This Section 10.1 shall not apply with respect to Taxes other than
any Taxes representing damages, losses, claims, liabilities and related costs
and expenses arising from any non-Tax claim.

 

Section 10.2          Indemnities by the Collateral Manager.

 

(a)           Without limiting any other rights that any such Person may have
hereunder or under Applicable Law, the Collateral Manager hereby agrees to
indemnify each Indemnified Party, the Borrower, the Equityholder, and their
respective managers, officers, directors, employees and agents (collectively,
the “Collateral Manager Indemnified Parties”) forthwith on demand, from and
against any and all Indemnified Amounts awarded against or incurred by any such
Collateral Manager Indemnified Party by reason of any acts or omissions of the
Collateral Manager arising out of a breach of its obligations and duties under
this Agreement and each other Transaction Document to which it is a party,
including, but not limited to (i) any representation or warranty made by the
Collateral Manager under or in connection with any Transaction Document or any
other information or report delivered by or on behalf of the Collateral Manager
pursuant hereto, which shall have been false, incorrect or misleading in any
material respect when made or deemed made, (ii) the failure by the Collateral
Manager to comply with any Applicable Law, (iii) the failure of the Collateral
Manager to comply with its duties or obligations in accordance with this
Agreement, (iv) any gross negligence, willful misconduct, bad faith or fraud on
the part of the Collateral Manager or (v) any litigation, proceedings or
investigation against the Collateral Manager in connection with any Transaction
Document or its role as Collateral Manager hereunder solely to the extent
arising from the Collateral Manager’s breach of its obligations and duties under
this Agreement or any other Transaction Document to which it is a party
excluding, however, any Indemnified Amounts to the extent resulting from gross
negligence or willful misconduct on the part of any Collateral Manager
Indemnified Party.  The parties agree that the provisions of this Section 10.2
shall not be interpreted to provide recourse to the Collateral Manager against
loss by reason of the bankruptcy, insolvency or lack of creditworthiness of an
Obligor with respect to any Loan.  The provisions of this indemnity shall run
directly to and be enforceable by a Collateral Manager Indemnified Party subject
to the limitations hereof; provided that the indemnification of the Borrower,
the Equityholder and their respective managers, officers, directors, employees
and agents shall be in all respects junior and subordinate to the
indemnification of the Indemnified Parties and their respective managers,
officers, directors, employees and agents.

 

(b)           Any amounts subject to the indemnification provisions of this
Section 10.2 shall be paid by the Collateral Manager to the applicable
Collateral Manager Indemnified Party within five (5) Business Days following
such Person’s demand therefor.

 

(c)           For the avoidance of doubt, the Collateral Manager shall have no
liability for making indemnification hereunder to the extent any such
indemnification constitutes recourse for uncollectible or uncollected Loans. 
Furthermore, in no event shall the Collateral Manager be liable for special,
indirect or consequential losses or damages of any kind whatsoever (including

 

128

--------------------------------------------------------------------------------


 

but not limited to lost profits) even if the Collateral Manager has been advised
of the likelihood of such damages and regardless of the form of such action

 

(d)           The obligations of the Collateral Manager under this Section 10.2
shall survive the resignation or removal of the Administrative Agent, the
Collateral Agent and the termination of this Agreement.

 

(e)           Any indemnification pursuant to this Section 10.2 shall not be
payable from the Collateral.

 

ARTICLE XI

 

THE ADMINISTRATIVE AGENT

 

Section 11.1          Appointment.

 

Each Secured Party hereby appoints and authorizes the Administrative Agent as
its agent and hereby further authorizes the Administrative Agent to appoint
additional agents and bailees (including, without limitation, the Collateral
Agent) to act on its behalf and for the benefit of each of the Secured Parties. 
Each Secured Party further authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
and the other Transaction Documents as are delegated to the Administrative Agent
by the terms hereof and thereof, together with such powers as are reasonably
incidental thereto.  In furtherance, and without limiting the generality, of the
foregoing, each Secured Party hereby appoints the Administrative Agent as its
agent to execute and deliver all further instruments and documents, and take all
further action that the Administrative Agent may deem necessary or appropriate
or that a Secured Party may reasonably request in order to perfect, protect or
more fully evidence the security interests granted by the Borrower hereunder, or
to enable any of them to exercise or enforce any of their respective rights
hereunder, including, without limitation, the execution by the Administrative
Agent as secured party/assignee of such financing or continuation statements, or
amendments thereto or assignments thereof, relative to all or any of the
Collateral now existing or hereafter arising, and such other instruments or
notices, as may be necessary or appropriate for the purposes stated
hereinabove.  The Lenders may direct the Administrative Agent to take any such
incidental action hereunder.  With respect to other actions which are incidental
to the actions specifically delegated to the Administrative Agent hereunder, the
Administrative Agent shall not be required to take any such incidental action
hereunder, but shall be required to act or to refrain from acting (and shall be
fully protected in acting or refraining from acting) upon the direction of the
Lenders; provided that the Administrative Agent shall not be required to take
any action hereunder if the taking of such action, in the reasonable
determination of the Administrative Agent, shall be in violation of any
Applicable Law or contrary to any provision of this Agreement or shall expose
the Administrative Agent to liability hereunder or otherwise.  In the event the
Administrative Agent requests the consent of a Lender pursuant to the foregoing
provisions and the Administrative Agent does not receive a consent (either
positive or negative) from such Person within ten (10) Business Days of such
Person’s receipt of such request, then such Lender shall be deemed to have
declined to consent to the relevant action.  To the extent not delivered or
required to be delivered to the Lenders by the Borrower or the Collateral
Manager hereunder or the other Transaction Documents, the

 

129

--------------------------------------------------------------------------------


 

Administrative Agent shall furnish to the Lenders, promptly upon the
Administrative Agent’s receipt of the same, copies of all notices, certificates
and other information delivered to the Administrative Agent under the
Transaction Documents.

 

Section 11.2          Standard of Care.

 

The Administrative Agent shall exercise such rights and powers vested in it by
this Agreement and the other Transaction Documents, and use the same degree of
care and skill in their exercise as a prudent person would exercise or use under
the circumstances in the conduct of such person’s own affairs.

 

Section 11.3          Administrative Agent’s Reliance, etc.

 

Neither the Administrative Agent nor any of its directors, officers, agents or
employees shall be liable for any action taken or omitted to be taken by it or
them as Administrative Agent under or in connection with this Agreement or any
of the other Transaction Documents, except for its or their own gross negligence
or willful misconduct. Without limiting the foregoing, the Administrative
Agent:  (i) may consult with legal counsel (including counsel for the Borrower
or the Seller), independent public accountants and other experts selected by it
and shall not be liable for any action taken or omitted to be taken in good
faith by it in accordance with the advice of such counsel, accountants or
experts; (ii) makes no warranty or representation and shall not be responsible
for any statements, warranties or representations made by any other Person in or
in connection with this Agreement; (iii) shall not have any duty to ascertain or
to inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement or any of the other Transaction Documents on the
part of any of the Borrower, the Collateral Manager, the Equityholder or the
Seller or to inspect the property (including the books and records) of any of
the Borrower, the Collateral Manager, the Equityholder or the Seller; (iv) shall
not be responsible for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement, any of the other
Transaction Documents or any other instrument or document furnished pursuant
hereto or thereto; and (v) shall incur no liability under or in respect of this
Agreement or any of the other Transaction Documents by acting upon any notice
(including notice by telephone), consent, certificate or other instrument or
writing (which may be by facsimile) believed by it to be genuine and signed or
sent by the proper party or parties.

 

 

Section 11.4          Credit Decision with Respect to the Administrative Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, or any of the Administrative Agent’s Affiliates, and
based upon such documents and information as it has deemed appropriate, made its
own evaluation and decision to enter into this Agreement and the other
Transaction Documents to which it is a party.  Each Lender also acknowledges
that it will, independently and without reliance upon the Administrative Agent,
or any of the Administrative Agent’s Affiliates, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
decisions in taking or not taking action under this Agreement and the other
Transaction Documents to which it is a party.

 

130

--------------------------------------------------------------------------------


 

Section 11.5                             Indemnification of the Administrative
Agent.

 

Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower or the Collateral Manager), ratably in accordance
with its Pro Rata Share from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by, or asserted against the Administrative Agent in any way relating to or
arising out of this Agreement or any of the other Transaction Documents, or any
action taken or omitted by the Administrative Agent hereunder or thereunder;
provided that, the Lenders shall not be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Administrative Agent’s gross
negligence or willful misconduct.  The payment of amounts under this
Section 11.5 shall be on an after-Tax basis.  Without limitation of the
foregoing, each Lender agrees to reimburse the Administrative Agent, ratably in
accordance with its Pro Rata Share promptly upon demand for any out-of-pocket
expenses (including counsel fees) incurred by the Administrative Agent in
connection with the administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement and the
other Transaction Documents, to the extent that such expenses are incurred in
the interests of or otherwise in respect of the Lenders hereunder and/or
thereunder and to the extent that the Administrative Agent is not reimbursed for
such expenses by the Borrower or the Collateral Manager.

 

Section 11.6                             Successor Administrative Agent.

 

The Administrative Agent may resign at any time, effective upon the appointment
and acceptance of a successor Administrative Agent as provided below, by giving
at least five (5) days’ written notice thereof to each Lender and the Borrower. 
Upon any such resignation, the Lenders acting jointly shall appoint a successor
Administrative Agent with the consent of the Borrower, such consent not to be
unreasonably withheld.  Each of the Borrower and each Lender agree that it shall
not unreasonably withhold or delay its approval of the appointment of a
successor Administrative Agent.  If no such successor Administrative Agent shall
have been so appointed, and shall have accepted such appointment, within thirty
(30) days after the retiring Administrative Agent’s giving of notice of
resignation, then the retiring Administrative Agent may, on behalf of the
Secured Parties, appoint a successor Administrative Agent which successor
Administrative Agent shall be either (i) a commercial bank organized under the
laws of the United States or of any state thereof and have a combined capital
and surplus of at least $50,000,000, (ii) a Lender or (iii) an Affiliate of such
a bank or a Lender.  Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations under this Agreement.  After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Article XI shall
continue to inure to its benefit as to any actions taken or omitted to be taken
by it while it was Administrative Agent under this Agreement.

 

131

--------------------------------------------------------------------------------


 

Section 11.7                             Payments by the Administrative Agent.

 

Unless specifically allocated to a specific Lender pursuant to the terms of this
Agreement, all amounts received by the Administrative Agent on behalf of the
Lenders shall be paid by the Administrative Agent to the Lenders in accordance
with their respective Pro Rata Shares in the applicable Advances Outstanding, or
if there are no Advances Outstanding in accordance with their most recent
Commitments, on the Business Day received by the Administrative Agent, unless
such amounts are received after 3:30 p.m. on such Business Day, in which case
the Administrative Agent shall use its reasonable efforts to pay such amounts to
each Lender on such Business Day, but, in any event, shall pay such amounts to
such Lender not later than the following Business Day.

 

ARTICLE XII

 

MISCELLANEOUS

 

Section 12.1                             Amendments and Waivers.

 

Except as provided in this Section 12.1, no amendment, waiver or other
modification of any provision of this Agreement shall be effective without the
written agreement of the Borrower, the Administrative Agent, the Collateral
Manager, the Required Lenders and the Equityholder; provided that no amendment,
waiver or consent shall:

 

(a)                                 increase the Commitment of any Lender
without the written consent of such Lender;

 

(b)                                 waive, extend or postpone any date fixed by
this Agreement or any other Transaction Document for any payment or mandatory
prepayment of principal, interest, fees or other amounts due to the Lenders (or
any of them) or any scheduled or mandatory reduction of the Commitment hereunder
or under any other Transaction Document without the written consent of each
Lender directly and adversely affected thereby;

 

(c)                                  reduce the principal of, or the rate of
interest specified herein on, any Advance or Obligation, or any fees or other
amounts payable hereunder or under any other Transaction Document without the
written consent of each Lender directly and adversely affected thereby;

 

(d)                                 change Section 2.7, 2.8 or any related
definitions or provisions in a manner that would alter the order of application
of proceeds or would alter the pro rata sharing of payments required thereby, in
each case, without the written consent of each Lender directly and adversely
affected thereby;

 

(e)                                  change any provision of this Section 12.1
or reduce the percentages specified in the definition of “Required Lenders” or
any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender directly affected thereby;

 

132

--------------------------------------------------------------------------------


 

(f)                                   consent to the assignment or transfer by
the Borrower, the Seller or the Collateral Manager of such Person’s rights and
obligations under any Transaction Document to which it is a party (except as
expressly permitted hereunder), in each case, without the written consent of
each Lender;

 

(g)                                  make any modification to the definition of
“Borrowing Base” or “Adjusted Borrowing Value”, in each case, which would have a
material adverse effect on the calculation of the Borrowing Base, without the
written consent of each Lender; or

 

(h)                                 release all or substantially all of the
Collateral or release any Transaction Document (other than as specifically
permitted or contemplated in this Agreement or the applicable Transaction
Document) without the written consent of each Lender;

 

provided, further, that, (i) any amendment of this Agreement that is solely for
the purpose of adding a Lender may, subject to Section 12.16, be effected
without the written consent of the Borrower or any Lender, (ii) no such
amendment, waiver or modification materially adversely affecting the rights or
obligations of the Collateral Agent shall be effective without the written
agreement of the Collateral Agent, (iii) any amendment of this Agreement that a
Lender is advised by its legal or financial advisors to be necessary or
desirable in order to avoid the consolidation of the Borrower with such Lender
for accounting purposes may be effected without the written consent of any other
Lender and (iv) the Administrative Agent, the Collateral Manager and the
Borrower shall be permitted to amend any provision of the Transaction Documents
(and such amendment shall become effective without any further action or consent
of any other party to any Transaction Document) if the Administrative Agent, the
Collateral Manager and the Borrower shall have jointly identified an obvious
error or any error or omission of a technical or immaterial nature in any such
provision.  Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that the Commitment of such Lender may not be
increased or extended without the consent of such Lender.

 

Each waiver, amendment and consent made pursuant to this Section 12.1 shall be
effective only in the specific instance and for the specific purpose for which
given.

 

Section 12.2                             Notices, etc.

 

All notices, reports and other communications provided for hereunder shall,
unless otherwise stated herein, be in writing (including communication by
facsimile copy) and mailed, e-mailed, faxed, transmitted or delivered, as to
each party hereto, at its address set forth on Annex A to this Agreement or at
such other address as shall be designated by such party in a written notice to
the other parties hereto.  For the avoidance of doubt, any notice or
communication to Wells Fargo, in its capacity as the Lender or Administrative
Agent shall not constitute notice to the Collateral Agent unless and until such
notice has been delivered to the Collateral Agent pursuant to the terms hereof. 
All such notices and communications shall be effective (a) upon receipt when
sent through the U.S. mails, registered or certified mail, return receipt
requested, postage prepaid, with such receipt to be effective the date of
delivery indicated on the return receipt, (b) one Business Day after delivery to
an overnight courier, (c) on the date personally delivered to a Responsible
Officer of the party to which sent, or (d) on the date

 

133

--------------------------------------------------------------------------------


 

transmitted by legible facsimile transmission or electronic mail transmission
with a confirmation of receipt.

 

Section 12.3                             Ratable Payments.

 

If any Secured Party, whether by setoff or otherwise, has payment made to it
with respect to any portion of the Obligations owing to such Secured Party
(other than payments received pursuant to Section 10.1) in a greater proportion
than that received by any other Secured Party, such Secured Party agrees,
promptly upon demand, to purchase for cash without recourse or warranty a
portion of the Obligations held by the other Secured Parties so that after such
purchase each Secured Party will hold its ratable proportion of the Obligations;
provided that if all or any portion of such excess amount is thereafter
recovered from such Secured Party, such purchase shall be rescinded and the
purchase price restored to the extent of such recovery, but without interest.

 

Section 12.4                             No Waiver; Remedies.

 

No failure on the part of the Administrative Agent, the Collateral Agent or a
Secured Party to exercise, and no delay in exercising, any right or remedy
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right or remedy hereunder preclude any other or further exercise
thereof or the exercise of any other right.  The rights and remedies herein
provided are cumulative and not exclusive of any rights and remedies provided by
law.

 

Section 12.5                             Binding Effect; Benefit of Agreement.

 

This Agreement shall be binding upon and inure to the benefit of the Borrower,
the Collateral Manager, the Administrative Agent, the Collateral Agent, the
Secured Parties and their respective successors and permitted assigns.  Each
Collateral Manager Indemnified Party and each Indemnified Party shall be an
express third-party beneficiary of this Agreement to the extent set forth
herein.  Notwithstanding anything to the contrary herein, the Collateral Manager
may not assign any of its rights or obligations hereunder by virtue of any
change of control considered an “assignment” within the meaning of
Section 202(a)(1) of the Advisers Act without the prior written consent of the
Borrower and the Equityholder.

 

Section 12.6                             Term of this Agreement.

 

This Agreement, including, without limitation, the Borrower’s representations
and covenants set forth in Articles IV and V, and the Collateral Manager’s
representations, covenants and duties set forth in Articles IV and V, creates
and constitutes the continuing obligation of the parties hereto in accordance
with its terms, and shall remain in full force and effect until all Commitments
have been terminated and the Obligations (other than contingent indemnification
and reimbursement obligations for which no claim giving rise thereto has been
asserted) have been paid in full; provided that the rights and remedies with
respect to any breach of any representation and warranty made or deemed made by
the Borrower or the Collateral Manager pursuant to Articles IV and V, the
provisions, including, without limitation the indemnification and payment
provisions, of Article X, Section 2.13, Section 12.9, Section 12.10 and
Section 12.11, shall be continuing and shall survive (i) any termination of this
Agreement and

 

134

--------------------------------------------------------------------------------


 

the occurrence of the Collection Date and (ii) with respect to the rights and
remedies of the Lenders under Article X, any sale by the Lenders of the
Obligations hereunder.

 

Section 12.7                             Governing Law.

 

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

Section 12.8                             Consent to Jurisdiction; Waiver of
Objection to Venue.

 

Each of the Collateral Manager, the Borrower, the Seller, the Lenders, the
Administrative Agent and the Collateral Agent hereby irrevocably and
unconditionally:

 

(a)                                 submits for itself and its property in any
legal action or proceeding relating to this Agreement and the other Transaction
Documents to which it is a party, or for recognition and enforcement of any
judgment in respect thereof, to the non-exclusive general jurisdiction of the
courts of the State of New York, the courts of the United States of America for
the Southern District of New York, and appellate courts from any thereof;

 

(b)                                 consents that any such action or proceeding
may be brought in such courts and waives any objection that it may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same;

 

(c)                                  agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
the Borrower or the Collateral Manager, as applicable;

 

(d)                                 agrees that nothing herein shall affect the
right to effect service of process in any other manner permitted by law or shall
limit the right to sue in any other jurisdiction;

 

(e)                                  waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding referred to in this Section 12.8 any special, indirect, exemplary,
punitive or consequential (including loss of profit) damages; and

 

(f)                                   EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 12.9                             Costs and Expenses.

 

(a)                                 In addition to (and without duplication of)
the rights of indemnification granted to the Indemnified Parties under Article X
hereof and amounts payable pursuant to Section 2.11, the Borrower agrees to pay
all reasonable invoiced out-of-pocket costs and expenses of the Secured Parties
incurred in connection with the preparation, execution, delivery,

 

135

--------------------------------------------------------------------------------


 

administration (including periodic auditing, to the extent required to be paid
by the Borrower pursuant to this Agreement), renewal, amendment or modification
of, or any waiver or consent issued in connection with, this Agreement and the
other documents to be delivered hereunder or in connection herewith, including,
without limitation, the reasonable invoiced fees and out-of-pocket expenses of
counsel for the Secured Parties with respect thereto and with respect to
advising the Administrative Agent, the Collateral Manager, the Collateral Agent
and the Secured Parties as to their respective rights and remedies under this
Agreement and the other documents to be delivered hereunder or in connection
herewith, and all reasonable invoiced out-of-pocket costs and expenses, if any
(including reasonable counsel fees and expenses), incurred by the Secured
Parties in connection with the enforcement of this Agreement by such Person and
the other documents to be delivered hereunder or in connection herewith.

 

(b)                                 The Borrower shall pay on the Payment Date
following receipt of a request therefor, all other costs and expenses that have
been invoiced at least two (2) Business Days prior to such Payment Date and
incurred by the Administrative Agent and the Secured Parties, in each case in
connection with periodic audits of the Borrower’s books and records.

 

Section 12.10                      No Proceedings.

 

(a)                                 Each of the parties hereto hereby agrees
that it will not institute against, or join any other Person in instituting
against, the Borrower or the Equityholder (in any of its roles hereunder or
under the other Transaction Documents) any Insolvency Proceeding so long as
there shall not have elapsed one year and one day (or such longer preference
period as shall then be in effect) since the date on which all Commitments were
terminated and the Obligations were paid in full (other than contingent
indemnification and reimbursement obligations for which no claim giving rise
thereto has been asserted).

 

(b)                                 The provisions of this paragraph shall
survive the termination of this Agreement. The provisions of this Section 12.10
are a material inducement for the Secured Parties to enter into this Agreement
and the transactions contemplated hereby and are an essential term hereof. The
parties hereby agree that monetary damages are not adequate for a breach of the
provisions of this Section 12.10 and the Administrative Agent may seek and
obtain specific performance of such provisions (including injunctive relief),
including, without limitation, in any bankruptcy, reorganization, arrangement,
winding up, insolvency, moratorium, winding up or liquidation proceedings, or
other proceedings under United States federal or state bankruptcy laws, or any
similar laws.

 

Section 12.11                      Recourse Against Certain Parties.

 

(a)                                 No recourse under or with respect to any
obligation, covenant or agreement (including, without limitation, the payment of
any fees or any other obligations) of the Administrative Agent, any Secured
Party, the Borrower, the Collateral Manager, the Seller or the Equityholder as
contained in this Agreement or any other agreement, instrument or document
entered into by it pursuant hereto or in connection herewith shall be had
against any incorporator, affiliate, stockholder, officer, partner, member,
manager, employee or director of the Administrative Agent, any Secured Party,
the Borrower, the Collateral Manager, the Seller or the Equityholder by the
enforcement of any assessment or by any legal or equitable proceeding, by

 

136

--------------------------------------------------------------------------------


 

virtue of any statute or otherwise; it being expressly agreed and understood
that the agreements of the Administrative Agent, any Secured Party, the
Borrower, the Collateral Manager, the Seller or the Equityholder contained in
this Agreement and all of the other agreements, instruments and documents
entered into by it pursuant hereto or in connection herewith are, in each case,
solely the corporate or limited liability company obligations of the
Administrative Agent, any Secured Party, the Borrower, the Collateral Manager,
the Seller or the Equityholder, and that no personal liability whatsoever shall
attach to or be incurred by the Administrative Agent, any Secured Party, the
Borrower, the Collateral Manager, the Seller or the Equityholder or any
incorporator, stockholder, affiliate, officer, partner, member, manager,
employee or director of the Administrative Agent, any Secured Party, the
Borrower, the Collateral Manager, the Seller or the Equityholder under or by
reason of any of the obligations, covenants or agreements of the Administrative
Agent, any Secured Party, the Borrower, the Collateral Manager, the Seller or
the Equityholder contained in this Agreement or in any other such instruments,
documents or agreements, or that are implied therefrom, and that any and all
personal liability of the Administrative Agent, any Secured Party, the Borrower,
the Collateral Manager, the Seller or the Equityholder and each incorporator,
stockholder, affiliate, officer, partner, member, manager, employee or director
of the Administrative Agent, any Secured Party, the Borrower, the Collateral
Manager, the Seller or the Equityholder, or any of them, for breaches by the
Administrative Agent, any Secured Party, the Borrower, the Collateral Manager,
the Seller or the Equityholder of any such obligations, covenants or agreements,
which liability may arise either at common law or at equity, by statute or
constitution, or otherwise, is hereby expressly waived as a condition of and in
consideration for the execution of this Agreement; provided that the foregoing
non-recourse provisions shall in no way affect any rights the Secured Parties
might have against any incorporator, affiliate, stockholder, officer, employee,
partner, member, manager or director of the Borrower, the Collateral Manager,
the Seller or the Equityholder to the extent of any fraud, misappropriation,
embezzlement or any other financial crime constituting a felony by such Person.

 

(b)                                 Notwithstanding any contrary provision set
forth herein, no claim may be made by the Borrower, the Seller, the Collateral
Manager or any other Person against the Administrative Agent, the Collateral
Agent and the Secured Parties or their respective Affiliates, directors,
officers, employees, attorneys or agents for any special, indirect,
consequential or punitive damages in respect to any claim for breach of contract
or any other theory of liability arising out of or related to the transactions
contemplated by this Agreement, or any act, omission or event occurring in
connection therewith; and each of the Borrower, the Seller and the Collateral
Manager hereby waives, releases, and agrees not to sue upon any claim for any
such damages, whether or not accrued and whether or not known or suspected.

 

(c)                                  Notwithstanding any contrary provision set
forth herein, no claim may be made by the Borrower, the Seller or any other
Person against the Collateral Manager or its Affiliates, directors, officers,
employees, attorneys or agents for any special, indirect, consequential or
punitive damages in respect to any claim for breach of contract or any other
theory of liability arising out of or related to the transactions contemplated
by this Agreement, or any act, omission or event occurring in connection
therewith; and the Borrower hereby waives, releases, and agrees not to sue upon
any claim for any such damages, whether or not accrued and whether or not known
or suspected.

 

137

--------------------------------------------------------------------------------


 

(d)                                 Notwithstanding any contrary provision set
forth herein, no claim may be made by the Collateral Manager against the
Borrower or its Affiliates, directors, officers, employees, attorneys or agents
for any special, indirect, consequential or punitive damages in respect to any
claim for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement, or any act, omission
or event occurring in connection therewith; and the Collateral Manager hereby
waives, releases, and agrees not to sue upon any claim for any such damages,
whether or not accrued and whether or not known or suspected.

 

(e)                                  No obligation or liability to any Obligor
under any of the Loans is intended to be assumed by the Administrative Agent and
the Secured Parties under or as a result of this Agreement and the transactions
contemplated hereby.

 

(f)                                   Notwithstanding any other provision of
this Agreement, none of the parties to this Agreement may, prior to the date
which is one year (or if longer the applicable preference period then in effect)
plus one day after the Termination Date, institute against, or join any other
Person in instituting against, the Borrower, any bankruptcy, winding up,
reorganization, arrangement, insolvency, moratorium or liquidation proceedings,
or other proceedings under U.S. federal or state bankruptcy or similar laws of
any jurisdiction. Nothing in this Section 12.11(f) shall preclude, or be deemed
to estop, the Collateral Agent or any of the other party to this Agreement
(i) from taking any action prior to the expiration of the aforementioned period
in (y) any case or proceeding voluntarily filed or commenced by the Borrower or
(z) any involuntary insolvency proceeding filed or commenced by a Person other
than one of the parties to this Agreement, or (ii) from commencing against the
Borrower or any of its property any legal action that is not a bankruptcy,
winding up, reorganization, arrangement, insolvency, moratorium, liquidation or
similar proceeding.  It is understood that the foregoing provisions of this
paragraph (f) shall not (i) prevent recourse to the Collateral in the manner
provided herein for the sums due or to become due under any obligation,
instrument or agreement that is part of the Collateral or (ii) constitute a
waiver, release or discharge of any indebtedness or obligation evidenced by the
Loans (to the extent that they evidence debt) or secured by this Agreement until
such Collateral has been realized and proceeds distributed in accordance with
the provisions of Section 2.7 and Section 2.8, whereupon any outstanding
indebtedness or obligation of the Borrower shall be extinguished. It is further
understood that the foregoing provisions of this paragraph (f) shall not limit
the right of any Person to name the Borrower as a party defendant in any
proceeding or in the exercise of any other remedy under this Agreement, so long
as no judgment in the nature of a deficiency judgment or seeking personal
liability shall be asked for or (if obtained) enforced against the Borrower.

 

(g)                                  The provisions of this Section 12.11 shall
survive the termination of this Agreement.

 

Section 12.12                      Protection of Right, Title and Interest in
the Collateral; Further Action Evidencing Advances.

 

(a)                                 The Borrower shall cause this Agreement, all
amendments hereto and/or all financing statements and continuation statements
and any other necessary documents covering the right, title and interest of the
Administrative Agent, as agent for the Secured Parties,

 

138

--------------------------------------------------------------------------------


 

and of the Secured Parties to the Collateral to be promptly recorded, registered
and filed, and at all times to be kept recorded, registered and filed, all in
such manner and in such places as may be required by law fully to preserve and
protect the right, title and interest of the Administrative Agent, as agent of
the Secured Parties, hereunder to all property comprising the Collateral.  The
Borrower shall cooperate fully with the Collateral Manager in connection with
the obligations set forth above and will execute any and all documents
reasonably required to fulfill the intent of this Section 12.12(a).

 

(b)                                 The Borrower agrees that from time to time,
at its expense, it will promptly authorize, execute and deliver all instruments
and documents, and take all actions, that the Administrative Agent may
reasonably request in order to perfect, protect or more fully evidence the
security interest granted in the Collateral, or to enable the Administrative
Agent or the Secured Parties to exercise and enforce their rights and remedies
hereunder or with respect to the Collateral.

 

(c)                                  If the Borrower or the Collateral Manager
fails to perform any of its obligations hereunder, the Administrative Agent or
any Secured Party may (but shall not be required to) perform, or cause
performance of, such obligation; and the Administrative Agent’s or such Secured
Party’s costs and expenses incurred in connection therewith shall be payable by
the Borrower as provided in Article X.  The Borrower irrevocably authorizes the
Administrative Agent and appoints the Administrative Agent as its
attorney-in-fact to act on behalf of the Borrower (i) to execute on behalf of
the Borrower as debtor and to file financing statements necessary or desirable
in the Administrative Agent’s sole discretion to perfect and to maintain the
perfection and priority of the interest of the Secured Parties in the
Collateral, including those that describe the Collateral as “all assets,” or
words of similar effect, and (ii) to file a carbon, photographic or other
reproduction of this Agreement or any financing statement with respect to the
Collateral as a financing statement in such offices as the Administrative Agent
in its sole discretion deems necessary or desirable to perfect and to maintain
the perfection and priority of the interests of the Secured Parties in the
Collateral.  This appointment is coupled with an interest and is irrevocable.

 

(d)                                 Without limiting the generality of the
foregoing, the Borrower will, not earlier than six (6) months and not later than
three (3) months prior to the fifth (5th) anniversary of the date of filing of
the financing statements referred to in Section 3.1(k) or any other financing
statement filed pursuant to this Agreement or in connection with any Advance
hereunder, unless all Commitments have been terminated and the Obligations have
been paid in full (other than contingent indemnification and reimbursement
obligations for which no claim giving rise thereto has been asserted),
authorize, execute and deliver and file or cause to be filed an appropriate
continuation statement with respect to each such financing statement.

 

Section 12.13                      Confidentiality.

 

(a)                                 Each of the Administrative Agent, the
Secured Parties, the Collateral Agent, the Borrower and the Collateral Manager
shall maintain and shall cause each of its employees and officers to maintain
the confidentiality of this Agreement and all information with respect to the
other parties, including all information regarding the business and beneficial
ownership of the Borrower and the Collateral Manager hereto and their respective
businesses

 

139

--------------------------------------------------------------------------------


 

obtained by it or them in connection with the structuring, negotiating and
execution of the transactions contemplated herein, except that each such party
and its officers and employees may (i) disclose such information to its external
accountants, investigators, auditors, attorneys, investors, rating agencies,
potential investors or other agents, including any Approved Valuation Firm,
engaged by such party in connection with any due diligence or comparable
activities with respect to the transactions and Loans contemplated herein and
the agents of such Persons (“Excepted Persons”); provided that each Excepted
Person (other than external accountants, auditors, attorneys and other Excepted
Persons governed by ethical obligations and requirements) shall, as a condition
to any such disclosure, agree that such information shall be used solely in
connection with such Excepted Person’s evaluation of, or relationship with, the
Borrower and shall treat such information as confidential, (ii) disclose the
existence of this Agreement, but not the financial terms thereof, (iii) disclose
such information as is required by Applicable Law, and (iv) disclose this
Agreement and such information in any suit, action, proceeding or investigation
(whether in law or in equity or pursuant to arbitration) involving any of the
Transaction Documents for the purpose of defending itself, reducing its
liability, or protecting or exercising any of its claims, rights, remedies, or
interests under or in connection with any of the Transaction Documents.  It is
understood that the financial terms that may not be disclosed except in
compliance with this Section 12.13(a) include, without limitation, all fees and
other pricing terms, and all Events of Default, Collateral Manager Termination
Events, and priority of payment provisions.

 

(b)                                 Anything herein to the contrary
notwithstanding, each of the Borrower and the Collateral Manager hereby consents
to the disclosure of any nonpublic information with respect to it (i) to the
Administrative Agent, the Collateral Manager, the Collateral Agent or the
Secured Parties by each other, (ii) by the Administrative Agent, the Collateral
Agent and the Secured Parties to any prospective or actual assignee or
participant of any of them provided such Person agrees to hold such information
confidential in accordance with the terms hereof and to use such information
solely for the purposes of the transactions contemplated by this Agreement, or
(iii) by the Administrative Agent, and the Secured Parties to S&P or Moody’s,
any commercial paper dealer or provider of a surety, guaranty or credit or
liquidity enhancement to any Lender, and to any officers, directors, employees,
outside accountants and attorneys of any of the foregoing, provided each such
Person is informed of the confidential nature of such information and agrees, or
is otherwise under a contractual, fiduciary, professional or other similar
duties of confidentiality, to treat such information as confidential.  In
addition, the Secured Parties, the Administrative Agent, and the Collateral
Manager may disclose any such nonpublic information as required pursuant to any
law, rule, regulation, direction, request or order of any judicial,
administrative or regulatory authority or proceedings (whether or not having the
force or effect of law).

 

(c)                                  Notwithstanding anything herein to the
contrary, the foregoing shall not be construed to prohibit (i) disclosure of any
and all information that is or becomes publicly known, other than pursuant to a
breach of these confidentiality provisions; (ii) disclosure of any and all
information (A) if required to do so by any applicable statute, law, rule or
regulation, (B) to any government agency or regulatory body having or claiming
authority to regulate or oversee any aspects of the Administrative Agent’s, the
Secured Parties’, the Collateral Agent’s, the Collateral Manager’s, the
Equityholder’s or the Borrower’s business or that of their affiliates,
(C) pursuant to any subpoena, civil investigative demand or similar demand or
request of any court, regulatory

 

140

--------------------------------------------------------------------------------


 

authority, arbitrator or arbitration to which the Administrative Agent, the
Secured Parties, the Collateral Agent, the Collateral Manager or the Borrower or
an officer, director, employee, shareholder or affiliate of any of the foregoing
is a party, (D) in any preliminary or final offering circular, registration
statement or contract or other document approved in advance by the Borrower or,
to the extent information with respect to the Collateral Manager is included
therein, the Collateral Manager, (E) to any affiliate, independent or internal
auditor, agent (including any potential sub-or-successor servicer), employee or
attorney of the Collateral Agent or the Collateral Manager having a need to know
the same, (F) to any Person whose consent is required or to whom notice is
required to be given in connection with the Borrower’s acquisition or
disposition of any Loan or any assignment thereof, or (G) to any Person when
required for USA Patriot Act or other “know your customer” purposes, provided
that the Collateral Agent or the Collateral Manager, as applicable, advises such
recipient of the confidential nature of the information being disclosed; or
(iii) any other disclosure authorized by the Borrower or the Collateral Manager,
as applicable.

 

(d)           Notwithstanding any other provision of this Agreement, each of the
Borrower and the Collateral Manager shall each have the right to keep
confidential from the Administrative Agent, the Collateral Agent and/or the
Secured Parties, for such period of time as such Person determines is reasonable
(i) any information that such Person reasonably believes to be in the nature of
trade secrets and (ii) any other information that such Person or any of their
Affiliates, or the officers, employees or directors of any of the foregoing, is
required by law as evidenced by an Opinion of Counsel.

 

(e)           Each of the Administrative Agent, the Secured Parties and the
Collateral Agent will keep the information of the Obligors confidential in the
manner required by the applicable Underlying Instruments.

 

Section 12.14       Execution in Counterparts; Severability; Integration.

 

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts (including by facsimile), each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute one and the same agreement.  In case any provision in
or obligation under this Agreement shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.  This
Agreement, the other Transaction Documents and any agreements or letters
(including fee letters) executed in connection herewith contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof, superseding all prior
oral or written understandings.

 

Section 12.15       Waiver of Setoff.

 

Each of the parties hereto hereby waives any right of setoff it may have or to
which it may be entitled under this Agreement from time to time against any
Lender or its assets.

 

141

--------------------------------------------------------------------------------


 

Section 12.16       Assignments by the Lenders.

 

(a)           Subject to Section 12.16(f), each Lender may, with the prior
written consent of the Borrower (such consent not to be unreasonably withheld,
conditioned or delayed), at any time assign an interest in, or sell a
participation interest in any Advance (or portion thereof) or its Commitment
hereunder to any Person; provided that, each transferee shall be required to
make the representation set forth in the immediately succeeding sentence (and no
such transfer shall be recognized unless such transferee makes such
representation), and provided further that (i) unless a Default or an Event of
Default has occurred, no transfer of any Advance (or any portion thereof) shall
be made unless the transferee has either a long-term unsecured debt rating of
“Baa2” or above from Moody’s or “BBB” or above from S&P, (ii) the consent of the
Borrower is not required for any assignment (x) to any Affiliate of a Lender,
(y) required by any change in Applicable Law or (z) during a Default or an Event
of Default and (iii) in the case of an assignment of any Commitment (or any
portion thereof), any Advance (or any portion thereof) the assignee executes and
delivers to the Collateral Manager, the Borrower the Administrative Agent and
the Collateral Agent a fully executed Joinder Supplement substantially in the
form of Exhibit H hereto and a transferee letter substantially in the form of
Exhibit G hereto (a “Transferee Letter”).  Each Lender hereby represents and
warrants that is a “Qualified Purchaser” within the meaning of
Section 3(c)(7) of the 1940 Act.  The parties to any such assignment or sale of
a participation interest shall execute and deliver to such Lender for its
acceptance and recording in its books and records, such agreement or document as
may be satisfactory to such parties.  The Borrower shall not assign or delegate,
or grant any interest in, or permit any Lien (except Permitted Liens) to exist
upon, any of the Borrower’s rights, obligations or duties under the Transaction
Documents without the prior written consent of the Administrative Agent.
Notwithstanding anything contained in this Agreement to the contrary, Wells
Fargo shall not need prior consent of the Borrower to consolidate with or merge
into any other Person or convey or transfer substantially all of its properties
and assets, including without limitation any Advance (or portion thereof), to
any Person.

 

(b)           The Administrative Agent, acting solely for this purpose as an
agent of Borrower, shall maintain a copy of each Joinder Supplement and
Transferee Letter delivered to it and a register for the recordation of the
names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) of the Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”).  The entries in the
Register shall be conclusive (absent manifest error), and the Borrower, the
Collateral Manager the Administrative Agent and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement.  The Register shall be
available for inspection by Borrower, the Collateral Manager and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(c)           The Borrower agrees that each participant pursuant to
Section 12.16(a) shall be entitled to the benefits of Section 2.12 and
Section 2.13 (subject to the requirements and limitations therein, including the
requirements under Section 2.13(f) (it being understood that the documentation
required under Section 2.13(f) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment; provided that such participant shall not be entitled to receive any
greater payment under Section 2.12 or Section 2.13, with respect to any
participation, than its participating Lender would have been

 

142

--------------------------------------------------------------------------------


 

entitled to receive, except to the extent such entitlement to receive a greater
payment results from (i) the introduction of or any change (including, without
limitation, any change by way of imposition or increase of reserve requirements)
in or in the interpretation of any Applicable Law or (ii) the compliance by the
participating Lender or such participant with any guideline or request from any
central bank or other Governmental Authority (whether or not having the force of
law), in each case that occurs after the participant acquired the applicable
participation.

 

(d)           Each Lender that sells a participation shall, acting solely for
this purpose as an agent of the Borrower, maintain a register on which it enters
the name and address of the applicable participants and the principal amounts
(and stated interest) of each such participant’s interest in the Obligations
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register (including the
identity of any participant or any information relating to a participant’s
interest in any Obligations) to any Person except to the extent that such
disclosure is necessary to establish that such Obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(e)           Notwithstanding the foregoing provisions of this Section 12.16 or
any other provision of this Agreement, any Lender may at any time assign all or
any portion of its Advances as collateral security to the Federal Reserve Bank
or, as applicable, to such Lender’s trustee for the benefit of its investors
(but no such assignment shall release any Lender from any of its obligations
hereunder).

 

(f)            Wells Fargo, as a Lender, hereby agrees to retain at least 51% of
the Commitments unless (a) an Event of Default occurs or (b) it is required to
sell any or all of its Commitments by Applicable Law or any regulatory
authority.

 

Section 12.17       Heading and Exhibits.

 

The headings herein are for purposes of reference only and shall not otherwise
affect the meaning or interpretation of any provision hereof.  The schedules and
exhibits attached hereto and referred to herein shall constitute a part of this
Agreement and are incorporated into this Agreement for all purposes.

 

Section 12.18       Intent of the Parties.

 

It is the intent and understanding of each party hereto that the Advances are
loans from the Lenders to the Borrower and do not constitute a “security” within
the meaning of Section 8-102(15) of the UCC.

 

[Signature pages to follow.]

 

143

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

 

BORROWER:

 

 

 

CRESCENT CAPITAL BDC FUNDING,

 

LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

COLLATERAL MANAGER:

 

 

 

CRESCENT CAPITAL BDC, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

SELLER:

 

 

 

CRESCENT CAPITAL BDC, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

EQUITYHOLDER:

 

 

 

CRESCENT CAPITAL BDC, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Signature Page to LSA

 

--------------------------------------------------------------------------------


 

 

THE ADMINISTRATIVE AGENT:

 

 

 

WELLS FARGO BANK, NATIONAL

 

ASSOCIATION, in its capacity as

 

Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

LENDER:

 

 

 

WELLS FARGO BANK, NATIONAL

 

ASSOCIATION

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

THE COLLATERAL AGENT:

 

 

 

WELLS FARGO BANK, NATIONAL

 

ASSOCIATION, not in its individual

 

capacity but solely as Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Signature Page to LSA

 

--------------------------------------------------------------------------------


 

Annex A

 

CRESCENT CAPITAL BDC FUNDING, LLC

as Borrower

 

c/o Crescent Capital BDC, Inc.

11100 Santa Monica Boulevard

Suite 2000

Los Angeles, CA  90025

Attention: Mike L. Wilhelms
Phone:   (310) 235-5981

Fax:        (310) 235-5967

Email:    mike.wilhelms@crescentcap.com

 

with a copy to:

 

Dechert LLP

1095 Avenue of the Americas

New York, New York 10036

Attention: Carl A. de Brito

Phone:   (212) 698-3543

Fax:        (212) 698-3599

Email:    carl.debrito@dechert.com

 

CRESCENT CAPITAL BDC, INC.

as Collateral Manager, Equityholder and Seller

 

11100 Santa Monica Boulevard

Suite 2000

Los Angeles, CA  90025

Attention: Mike L. Wilhelms
Phone:   (310) 235-5981

Fax:        (310) 235-5967

Email:    mike.wilhelms@crescentcap.com

 

with a copy to:

 

Dechert LLP

1095 Avenue of the Americas

New York, New York 10036

Attention: Carl A. de Brito

Phone:   (212) 698-3543

Fax:        (212) 698-3599

Annex A to LSA

 

--------------------------------------------------------------------------------


 

Annex A (Continued)

 

WELLS FARGO BANK, NATIONAL ASSOCIATION
as Administrative Agent and a Lender
Duke Energy Center
550 S. Tryon Street
Charlotte, NC 28202
Attention: Corporate Debt Finance
Facsimile:  (704) 410-0223
Confirmation:  (704) 410-2431
All electronic dissemination of notices should be sent to
scp.mmloans@wellsfargo.com

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Collateral Agent

Wells Fargo Bank, National Association

Corporate Trust Services Division
9062 Old Annapolis Rd.
Columbia, Maryland  21045
Attn:  CDO Trust Services — Crescent Capital BDC Funding, LLC
Fax:  (410) 715-3748
Phone: (410) 884-2000

 

Annex A to LSA

 

--------------------------------------------------------------------------------


 

Annex B

 

Lender

 

Commitment

 

Wells Fargo Bank, National Association

 

$

75,000,000

 

 

Annex B to LSA

 

--------------------------------------------------------------------------------